Exhibit 10.12

 

 

DIGITAL REALTY TRUST, L.P.

 

 

AMENDED AND RESTATED

NOTE PURCHASE AND PRIVATE SHELF AGREEMENT

 

 

9.32% Series B Senior Notes Due November 5, 2013

($33,000,000 Aggregate Original Principal Amount)

9.68% Series C Senior Notes Due January 6, 2016

($25,000,000 Aggregate Original Principal Amount)

4.57% Series D Senior Notes Due January 20, 2015

($50,000,000 Aggregate Original Principal Amount)

5.73% Series E Senior Notes Due January 20, 2017

($50,000,000 Aggregate Original Principal Amount)

4.50% Series F Senior Notes Due February 3, 2015

($17,000,000 Aggregate Original Principal Amount)

$50,000,000 Private Shelf Facility

November 3, 2011

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

1       Background; Authorization of Shelf Notes

     1   

1A    Amendment and Restatement

     1   

1B    Existing Notes

     1   

1B(1)    Series B Notes

     1   

1B(2)    Series C Notes

     1   

1B(3)    Series D Notes

     2   

1B(4)    Series E Notes

     2   

1B(5)    Series F Notes

     2   

1C    Authorization of Issue of Shelf Notes

     2   

2       Sale And Purchase of Notes

     3   

2A    [Intentionally Omitted]

     3   

2B    Sale and Purchase of Shelf Notes

     3   

2B(1)    Facility

     3   

2B(2)    Issuance Period

     3   

2B(3)    Request For Purchase

     3   

2B(4)    Rate Quotes

     4   

2B(5)    Acceptance

     4   

2B(6)    Market Disruption

     5   

2B(7)    Facility Closings

     5   

2B(8)    Fees

     6   

2B(8)(i)   Structuring Fee

     6   

2B(8)(ii)  Issuance Fee

     6   

2B(8)(iii) Delayed Delivery Fee

     6   

2B(8)(iv) Cancellation Fee

     7   

3       Release of Guaranty

     8   

4       Conditions Precedent

     8   

4A    Conditions to Effectiveness of Agreement

     8   

4A(1)    Delivery of Revolving Credit Agreement

     8   

4A(2)    Payment of Special Counsel Fees

     8   

4A(3)    Consents

     8   

4A(4)    Structuring and Modification Fees

     8   

4A(5)    Certain Documents

     8   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

4A(6)    Representations and Warranties

     9   

4A(7)    Performance; No Default

     9   

4A(8)    Changes in Structure

     9   

4A(9)    Proceedings and Documents

     9   

4B    Conditions to Each Closing

     9   

4B(1)    Certain Documents

     10   

4B(2)    Payment of Fees

     11   

4B(3)    Representations and Warranties

     11   

4B(4)    Performance; No Default

     11   

4B(5)    Changes in Structure

     11   

4B(6)    Purchase Permitted By Applicable Law, etc

     11   

4B(7)    Private Placement Number

     12   

4B(8)    Proceedings and Documents

     12   

5       Representation and Warranties of the Credit Parties

     12   

5.1        Organization; Power and Authority

     12   

5.2        Authorization, etc.

     12   

5.3        Disclosure

     13   

5.4        Equity Interests of Subsidiaries

     13   

5.5        Financial Statements

     13   

5.6        Compliance with Laws; Other Instruments, etc

     14   

5.7        Governmental Authorizations, etc.

     14   

5.8        Litigation; Observance of Agreements, Statutes and Orders

     14   

5.9        Taxes

     15   

5.10     Title to Property; Leases

     15   

5.11     Licenses, Permits, etc.

     15   

5.12     Compliance with ERISA

     16   

5.13     Private Offering

     17   

5.14     Use of Proceeds; Margin Regulations

     17   

5.15     Existing Debt

     18   

5.16     Foreign Assets Control Regulations, etc.

     18   

5.17     Status under Certain Statutes

     19   

5.18     Solvency

     19   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

5.19     Hostile Tender Offers

     19   

5.20     Environmental Matters

     19   

5.21     Issuances of Shelf Notes

     20   

6       Representations of the Purchasers

     20   

6.1        Purchase for Investment

     20   

6.2        Source of Funds

     20   

7       Information as to the Company

     22   

7.1        Default Notice

     22   

7.2        Annual Financials

     22   

7.3        Quarterly Financials

     23   

7.4        Unencumbered Assets Certificate

     23   

7.5        Unencumbered Assets Financials

     24   

7.6        Annual Budgets

     24   

7.7        Material Litigation

     24   

7.8        Environmental Conditions

     24   

7.9        Unencumbered Asset Conditions

     25   

7.10     Securities Reports

     25   

7.11     Other Information

     25   

8       Prepayment of the Notes

     25   

8.1        Required Prepayments

     25   

8.2        Optional Prepayments with Make-Whole Amount

     26   

8.3        Allocation of Partial Prepayments

     26   

8.4        Maturity; Surrender, etc.

     26   

8.5        Purchase of Notes

     26   

8.6        Make-Whole Amount

     27   

9       Affirmative Covenants

     30   

9.1        Compliance with Laws, Etc.

     30   

9.2        Payment of Taxes, Etc.

     30   

9.3        Compliance with Environmental Laws

     30   

9.4        Maintenance of Insurance

     31   

9.5        Preservation of Partnership or Corporate Existence, Etc.

     31   

9.6        Visitation Rights

     31   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

9.7        Keeping of Books

     31   

9.8        Maintenance of Properties, Etc.

     31   

9.9        Transactions with Affiliates

     31   

9.10     Covenant to Guarantee Obligations

     32   

9.11     Covenant to Secure Obligations

     32   

9.12     Compliance with Terms of Leaseholds

     32   

9.13     Maintenance of REIT Status

     32   

9.14     NYSE Listing

     32   

9.15     Most Favored Lender Provisions

     32   

9.16     Information Required by Rule 144A

     33   

10     Negative Covenants

     34   

10.1     Liens, Etc.

     34   

10.2     Change in Nature of Business

     34   

10.3     Mergers, Etc.

     34   

10.4     Investments in Other Persons

     35   

10.5     Restricted Payments

     36   

10.6     Accounting Changes

     36   

10.7     Speculative Transactions

     36   

10.8     Negative Pledge

     36   

10.9     Parent Guarantor as Holding Company

     36   

10.10    Terrorism Sanctions Regulations

     37   

11     Financial Covenants

     37   

11.1     Parent Guarantor Financial Covenants

     37   

11.2     Unencumbered Assets Financial Covenants

     37   

12     Events Of Default

     38   

13     Remedies On Default, Etc.

     41   

13.1     Acceleration

     41   

13.2     Other Remedies; Limitation on Modifications of Unencumbered Asset

     41   

13.3     Rescission

     41   

13.4     No Waivers or Election of Remedies, Expenses, etc.

     42   

14     Registration; Exchange; Substitution Of Notes

     42   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

14.1     Registration of Notes

     42   

14.2     Transfer and Exchange of Notes

     42   

14.3     Replacement of Notes

     43   

15     Payments On Notes

     44   

15.1     Place of Payment

     44   

15.2     Home Office Payment

     44   

16     Expenses, Etc.

     44   

16.1     Transaction Expenses

     44   

16.2     Survival

     45   

17     Survival Of Representations And Warranties; Entire Agreement

     45   

18     Amendment And Waiver

     45   

18.1     Requirements

     45   

18.2     Solicitation of Holders of Notes

     46   

18.3     Binding Effect. etc.

     46   

18.4     Notes Held by Company, etc.

     46   

19     Notices

     47   

20     Reproduction Of Documents

     47   

21     Multiparty Guaranty

     48   

21.1     Unconditional Guaranty

     48   

21.2     Subrogation

     50   

21.3     Amendments, Etc. with Respect to Guaranteed Obligations

     51   

21.4     Guaranty Absolute and Unconditional; Termination

     51   

21.5     Reinstatement

     52   

21.6     Payments

     52   

21.7     Additional Guarantors

     53   

22     Miscellaneous

     53   

22.1     Successors and Assigns

     53   

22.2     Payments Due on Non-Business Days; Payment Currency

     53   

22.3     Severability

     54   

22.4     Construction

     54   

22.5     Counterparts

     54   

22.6     Governing Law

     54   

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

22.7       Several Obligations

     54   

22.8       Accounting Terms

     54   

22.9       Jurisdiction and Process; Waiver of Jury Trial

     55   

22.10    Waiver of Jury Trial

     55   

22.11    Confidentiality

     56   

22.12    No Novation

     57   

 

vi



--------------------------------------------------------------------------------

Information Schedule

 

Schedule A

   —    Defined Terms

Schedule 5.15

   —    Existing Debt; Existing Liens

Exhibit A

   —    Form of Shelf Note

Exhibit B

   —    Form of Request for Purchase

Exhibit C

   —    Form of Confirmation of Acceptance

Exhibit D

   —    Form of Joinder to Multiparty Guaranty

Exhibit E

   —    Form of Unencumbered Assets Certificate

 

i



--------------------------------------------------------------------------------

DIGITAL REALTY TRUST, L.P.

560 Mission Street, Suite 2900

San Francisco, CA 94105

November 3, 2011

Prudential Investment Management, Inc.

Each Prudential Affiliate (as hereinafter defined) which is

a signatory of this Agreement or becomes bound by certain

provisions of this Agreement as hereinafter provided)

c/o Prudential Capital Group

Four Embarcadero Center, Suite 2700

San Francisco, California 94111

Ladies and Gentlemen:

Each of the undersigned, Digital Realty Trust, L.P., a Maryland limited
partnership (the “Company”), Digital Realty Trust, Inc., a Maryland corporation
(the “Parent Guarantor”), and the other entities listed on the signature pages
hereof as the “Guarantors” (together with any Additional Guarantors (as
hereinafter defined) acceding hereto pursuant to Section 21.7, the “Subsidiary
Guarantors” and, together with the Parent Guarantor, the “Guarantors”) agrees
with each of the Purchasers as follows:

 

1 BACKGROUND; AUTHORIZATION OF SHELF NOTES

 

  1A AMENDMENT AND RESTATEMENT.

This Agreement amends and restates in its entirety that certain Note Purchase
and Private Shelf Agreement, dated as of July 24, 2008 (as amended, restated,
supplemented or otherwise modified through the date hereof, the “Prior
Agreement”), among the Company, the Parent Guarantor and the other Guarantors
party thereto, on the one hand, and the Purchasers party hereto as of the date
hereof, on the other hand. Certain capitalized and other terms used in this
Agreement are defined in Schedule A; and references to a “Schedule” or an
“Exhibit” are, unless otherwise specified, to a Schedule or an Exhibit attached
to this Agreement.

 

  1B EXISTING NOTES.

1B(1) Series B Notes. On November 5, 2008 the Company issued and sold
$33,000,000 aggregate original principal amount of its 9.32% Series B Senior
Notes due November 5, 2013 (as amended, restated, supplemented or otherwise
modified from time to time, the “Series B Notes”, such term to include any such
notes issued in substitution therefor pursuant to Section 14 of the Prior
Agreement or this Agreement).

1B(2) Series C Notes. On January 6, 2009 the Company issued and sold $25,000,000
aggregate original principal amount of its 9.68% Series C Senior Notes due
January 6, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Series C Notes”, such term to include any such notes issued
in substitution therefor pursuant to Section 14 of the Prior Agreement or this
Agreement).

 



--------------------------------------------------------------------------------

1B(3) Series D Notes. On January 20, 2010 the Company issued and sold
$50,000,000 aggregate original principal amount of its 4.57% Series D Senior
Notes due January 20, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Series D Notes”, such term to include any such
notes issued in substitution therefor pursuant to Section 14 of the Prior
Agreement or this Agreement).

1B(4) Series E Notes. On January 20, 2010 the Company issued and sold
$50,000,000 aggregate original principal amount of its 5.73% Series E Senior
Notes due January 20, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Series E Notes”, such term to include any such
notes issued in substitution therefor pursuant to Section 14 of the Prior
Agreement or this Agreement).

1B(5) Series F Notes. On February 3, 2010 the Company issued and sold
$17,000,000 aggregate original principal amount of its 4.50% Series F Senior
Notes due February 3, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Series F Notes”, such term to include any such
notes issued in substitution therefor pursuant to Section 14 of the Prior
Agreement or this Agreement).

 

  1C AUTHORIZATION OF ISSUE OF SHELF NOTES.

The Company will authorize the issue and sale from time to time after the Shelf
Commencement Date of its additional senior notes (as amended, restated,
supplemented or otherwise modified from time to time, the “Shelf Notes”) in the
aggregate principal amount of up to $50,000,000 (including the equivalent in the
Available Currencies), to be dated the date of issue thereof, to mature, in the
case of each Shelf Note so issued, no more than 10 years after the date of
original issuance thereof, to have an average life, in the case of each Shelf
Note so issued, of no more than 7 years after the date of original issuance
thereof, to bear interest on the unpaid balance thereof from the date thereof at
the rate per annum, and to have such other particular terms, as shall be set
forth, in the case of each Shelf Note so issued, in the Confirmation of
Acceptance with respect to such Shelf Note delivered pursuant to Section 2B(5),
and to be substantially in the form of Exhibit A. The terms “Shelf Note” and
“Shelf Notes” as used herein shall include each Shelf Note delivered pursuant to
any provision of this Agreement and each Shelf Note delivered in substitution or
exchange for any such Shelf Note pursuant to any such provision. The terms
“Note” and “Notes” as used herein shall include each Series B Note, each Series
C Note, each Series D Note, each Series E Note, each Series F Note and each
Shelf Note delivered pursuant to any provision of the Prior Agreement or this
Agreement and each Note delivered in substitution or exchange for any such Note
pursuant to any such provision. Notes that have (i) the same final maturity,
(ii) the same principal prepayment dates, (iii) the same principal prepayment
amounts (as a percentage of the original principal amount of each Note),
(iv) the same interest rate, (v) the same interest payment periods, (vi) the
same currency specification, and (vii) the same date of issuance (which, in the
case of a Note issued in exchange for another Note, shall be deemed for these
purposes the date on which such Note’s ultimate predecessor Note was issued),
are herein called a “Series” of Notes.

 

2



--------------------------------------------------------------------------------

2 SALE AND PURCHASE OF NOTES

 

  2A [INTENTIONALLY OMITTED].

 

  2B SALE AND PURCHASE OF SHELF NOTES.

2B(1) Facility. Subject to the occurrence of the Shelf Commencement Date, PIM is
willing to consider, in its sole discretion and within limits that may be
authorized for purchase by PIM and Prudential Affiliates from time to time, the
purchase after the Shelf Commencement Date of Shelf Notes pursuant to this
Agreement. The willingness of PIM to consider such purchase of Shelf Notes is
herein called the “Facility.” At any time after the Shelf Commencement Date,
(i) the aggregate principal amount of Shelf Notes stated in Section 1C, minus
(ii) the aggregate principal amount of Shelf Notes purchased and sold pursuant
to this Agreement prior to such time, minus (iii) the aggregate principal amount
of Accepted Notes (as hereinafter defined) which have not yet been purchased and
sold hereunder prior to such time, plus (iv) the aggregate principal amount of
Accepted Notes the issuance of which is cancelled in accordance herewith, is
herein called the “Available Facility Amount” at such time. For purposes of the
preceding sentence, all aggregate principal amounts of Shelf Notes and Accepted
Notes shall be calculated in Dollars with the aggregate amount of any Shelf
Notes denominated or Accepted Notes to be denominated in any Available Currency
other than Dollars being converted to Dollars at the rate of exchange used by
PIM to calculate the Dollar equivalent at the time of the applicable Acceptance
under Section 2B(5). NOTWITHSTANDING THE WILLINGNESS OF PIM TO CONSIDER
PURCHASES OF SHELF NOTES UPON THE OCCURRENCE OF THE SHELF COMMENCEMENT DATE,
THIS AGREEMENT IS ENTERED INTO ON THE EXPRESS UNDERSTANDING THAT NEITHER PIM NOR
ANY PRUDENTIAL AFFILIATE SHALL BE OBLIGATED TO MAKE OR ACCEPT OFFERS TO PURCHASE
SHELF NOTES, OR TO QUOTE RATES, SPREADS OR OTHER TERMS WITH RESPECT TO SPECIFIC
PURCHASES OF SHELF NOTES, AND THE FACILITY SHALL IN NO WAY BE CONSTRUED AS A
COMMITMENT BY PIM OR ANY PRUDENTIAL AFFILIATE.

2B(2) Issuance Period. Shelf Notes may be issued and sold after the Shelf
Commencement Date pursuant to this Agreement until the earlier of (i) the third
anniversary of the Shelf Commencement Date (or if such anniversary is not a New
York Business Day, the New York Business Day next preceding such anniversary),
and (ii) the thirtieth day after PIM shall have given to the Company, or the
Company shall have given to PIM, written notice stating that it elects to
terminate the issuance and sale of Shelf Notes pursuant to this Agreement (or if
such thirtieth day is not a New York Business Day, the New York Business Day
next preceding such thirtieth day). The period during which Shelf Notes may be
issued and sold pursuant to this Agreement is herein called the “Issuance
Period.”

2B(3) Request For Purchase. The Company may from time to time during the
Issuance Period make requests for purchases of Shelf Notes (each such request
being herein called a “Request for Purchase”). Each Request for Purchase shall
be made to PIM by telefacsimile or overnight delivery service, and shall
(i) specify the currency (which shall be an Available Currency) of the Shelf
Notes covered thereby, (ii) specify the aggregate principal amount of Shelf
Notes covered thereby, which shall not be less than $5,000,000 (or its
equivalent

 

3



--------------------------------------------------------------------------------

in another Available Currency) and not be greater than the Available Facility
Amount (or its equivalent in another Available Currency) at the time such
Request for Purchase is made, (iii) specify the principal amounts, final
maturities (which shall be no more than 10 years from the date of original
issuance), and principal prepayment dates and amounts (which shall result in an
average life of no more than 7 years from the date of original issuance) of the
Shelf Notes covered thereby, (iv) specify the use of proceeds of such Shelf
Notes), (v) specify the proposed day for the closing of the purchase and sale of
such Shelf Notes, which shall be a Business Day during the Issuance Period not
less than 10 Business Days (or such earlier date as PIM may agree) and not more
than 42 days after the making of such Request for Purchase, (vi) specify the
number of the account and the name and address of the depository institution to
which the purchase prices of such Shelf Notes are to be transferred on the
Closing Day for such purchase and sale, (vii) certify that, except as may be
described in a writing attached to such Request for Purchase, the
representations and warranties contained in Section 5 are true on and as of the
date of such Request for Purchase (except such representations and warranties
that relate solely to an earlier date, in which case such representations and
warranties shall have been true as of such earlier date) and that there exists
on the date of such Request for Purchase no Event of Default or Default, and
(viii) be substantially in the form of Exhibit B attached hereto. Each Request
for Purchase shall be in writing and shall be deemed made when received by PIM.

2B(4) Rate Quotes. Not later than 3 Business Days after the Company shall have
given PIM a Request for Purchase pursuant to Section 2B(3), PIM may, but shall
be under no obligation to, provide to the Company by telephone interest rate
quotes for the several currencies, principal amounts, maturities and principal
prepayment schedules of Shelf Notes specified in such Request for Purchase. Each
quote shall represent the interest rate per annum payable on the outstanding
principal balance of such Shelf Notes at which PIM or a Prudential Affiliate
would be willing to purchase such Shelf Notes at 100% of the principal amount
thereof.

2B(5) Acceptance. Within 2 minutes after PIM shall have provided any interest
rate quotes pursuant to Section 2B(4) or such shorter period as PIM may specify
to the Company (such period herein called the “Acceptance Window”), the Company
may, subject to Section 2B(6), elect to accept such interest rate quotes as to
not less than $5,000,000 (or its equivalent in another Available Currency)
aggregate principal amount of the Shelf Notes specified in the related Request
for Purchase. Such election shall be made by an Authorized Officer of the
Company notifying PIM by telephone or telefacsimile within the Acceptance Window
(but not earlier than 9:30 a.m. or later than 1:30 p.m. (or such later time as
PIM may agree), New York City local time) that the Company elects to accept such
interest rate quotes, specifying the Shelf Notes (each such Shelf Note being
herein called an “Accepted Note”) as to which such acceptance (herein called an
“Acceptance”) relates. The day the Company notifies PIM of an Acceptance with
respect to any Accepted Notes is herein called the “Acceptance Day” for such
Accepted Notes. Any interest rate quotes as to which PIM does not receive an
Acceptance within the Acceptance Window shall expire, and no purchase or sale of
Shelf Notes hereunder shall be made based on such expired interest rate quotes.
Subject to Section 2B(6) and the other terms and conditions hereof, the Company
agrees to sell to PIM or a Prudential Affiliate, and PIM agrees to purchase, or
to cause the purchase by a Prudential Affiliate of, the Accepted Notes at 100%
of the principal amount of such Accepted Notes which purchase price shall be
paid in the currency in which such Notes are to be denominated. As soon as
practicable following the Acceptance Day, the Company, PIM and each Prudential
Affiliate which is to purchase any such

 

4



--------------------------------------------------------------------------------

Accepted Notes will execute a confirmation of such Acceptance substantially in
the form of Exhibit C (herein called a “Confirmation of Acceptance”). If the
Company should fail to execute and return to PIM within 2 Business Days
following receipt thereof a Confirmation of Acceptance with respect to any
Accepted Notes, PIM may at its election at any time prior to its receipt thereof
cancel the closing with respect to such Accepted Notes by so notifying the
Company in writing.

2B(6) Market Disruption. Notwithstanding the provisions of Section 2B(5), if PIM
shall have provided interest rate quotes pursuant to Section 2B(4) and
thereafter, prior to the time an Acceptance with respect to such quotes shall
have been notified to PIM in accordance with Section 2B(5), (i) the domestic
market for U.S. Treasury securities or derivatives shall have closed during
normal business hours of any Business Day or there shall have occurred a general
suspension, material limitation, or significant disruption of trading in
securities generally on the New York Stock Exchange or in the domestic market
for U.S. Treasury securities or derivatives, or (ii) in the case of Shelf Notes
to be denominated in a currency other than Dollars, the markets for the relevant
government securities (which, in the case of the Euro, shall be the German Bund)
or the spot and forward currency market, the financial futures market or the
interest rate swap market shall have closed during normal business hours of any
Business Day or there shall have occurred a general suspension, material
limitation, or significant disruption of trading in securities generally in any
of such markets, then the interest rate quotes with respect to such Shelf Notes
shall expire, and no purchase or sale of such Shelf Notes hereunder shall be
made based on such expired interest rate quotes. If the Company thereafter
notifies PIM of the Acceptance of any such expired interest rate quotes, such
Acceptance shall be ineffective for all purposes of this Agreement, and PIM
shall promptly notify the Company that the provisions of this Section 2B(6) are
applicable with respect to such Acceptance.

2B(7) Facility Closings. Not later than 1:30 p.m. (New York City local time) on
the Document Delivery Date for any Accepted Notes, the Company will deliver to
each Purchaser listed in the Confirmation of Acceptance relating thereto (or
such Purchaser’s agent, including PIM and its agents) at the offices of the
Bingham McCutchen LLP, Three Embarcadero Center, San Francisco, California 94111
(or such other address as PIM may specify in writing), the Accepted Notes to be
purchased by such Purchaser in the form of one or more Notes in authorized
denominations as such Purchaser may request for each Series of Accepted Notes to
be purchased on such Closing Day, dated the applicable Closing Day and
registered in such Purchaser’s name (or in the name of its nominee), against
payment of the purchase price thereof by transfer of immediately available funds
for credit to the account(s) specified in the Request for Purchase of such
Notes. If the Company fails to tender to any Purchaser the Accepted Notes to be
purchased by such Purchaser on the applicable Document Delivery Date, or any of
the conditions specified in Section 4 shall not have been fulfilled by the time
required on the applicable Document Delivery Date (and the applicable
Purchaser(s) shall not have waived such conditions), the Company shall, prior to
2:00 p.m., New York City local time, on the applicable Document Delivery Date
notify PIM (which notification shall be deemed received by each Purchaser) in
writing whether (i) such closing is to be rescheduled (such rescheduled date to
be a Business Day during the Issuance Period not less than one Business Day and
not more than 10 Business Days after such originally scheduled Closing Day (the
“Rescheduled Closing Day”)) and certify to PIM (which certification shall be for
the benefit of each Purchaser) that the Company reasonably believes that it will
be able to comply with the conditions set forth in

 

5



--------------------------------------------------------------------------------

Section 4 on the Document Delivery Date applicable to such Rescheduled Closing
Day and that the Company will pay the Delayed Delivery Fee in accordance with
Section 2B(8)(iii), or (ii) such closing is to be canceled and the Company will
pay the Cancellation Fee as provided in Section 2B(8)(iv). If a Rescheduled
Closing Day is established in respect of Notes denominated in a currency other
than Dollars, such Notes shall have the same maturity date, principal prepayment
dates and amounts and interest payment dates as originally scheduled. In the
event that the Company shall fail to give such notice referred to in the second
preceding sentence, PIM (on behalf of each Purchaser) may at its election, at
any time after 2:00 p.m., New York City local time, on the applicable Document
Delivery Date, notify the Company in writing that such closing is to be canceled
and the Company is obligated to pay the Cancellation Fee as provided in
Section 2B(8)(iv). Notwithstanding anything to the contrary appearing in this
Agreement, the Company may elect to reschedule a closing with respect to any
given Accepted Notes on not more than two occasions, unless PIM shall have
otherwise consented in writing.

2B(8) Fees.

2B(8)(i) Structuring Fee. The Company will pay to or as directed by PIM, on or
before the date hereof, a non-refundable shelf structuring fee in the aggregate
amount of $25,000 (herein called the “Structuring Fee”).

2B(8)(ii) Issuance Fee. The Company will pay to or as directed by PIM in
immediately available funds a fee (herein called the “Issuance Fee”) on each
Closing Day in an amount equal to 0.10% of the Dollar equivalent of the
aggregate principal amount of Notes sold on such Closing Day. Such fee shall be
payable in Dollars.

2B(8)(iii) Delayed Delivery Fee. If the closing of the purchase and sale of any
Accepted Note is delayed for any reason beyond the original Closing Day for such
Accepted Note (other than at PIM’s or any Purchaser’s request), the Company
shall pay to or as directed by PIM, on the Cancellation Date or Document
Delivery Date applicable to the actual Closing Day of such purchase and sale, an
amount (the “Delayed Delivery Fee”) equal to:

(a) in the case of an Accepted Note denominated in Dollars, the product of
(1) the amount determined by PIM to be the amount by which the bond equivalent
yield per annum of such Accepted Note exceeds the investment rate per annum on
an alternative Dollar investment of the highest quality selected by PIM and
having a maturity date or dates the same as, or closest to, the Rescheduled
Closing Day from time to time fixed for the delayed delivery of such Accepted
Note, (2) the principal amount of such Accepted Note, and (3) a fraction the
numerator of which is equal to the number of actual days elapsed from and
including the original Closing Day for such Accepted Note to but excluding the
date of such payment, and the denominator of which is 360; and

(b) in the case of an Accepted Note denominated in a currency other than
Dollars, the sum of (1) the product of (x) the amount by which the bond
equivalent yield per annum of such Accepted Note exceeds the Overnight Interest
Rate on each day from and including the original Closing Day for such Accepted
Note, (y) the principal amount of such Accepted Note, and (z) a fraction the
numerator of which is equal to the number of actual days elapsed from and
including the original Closing Day for such Accepted Note to but excluding the

 

6



--------------------------------------------------------------------------------

date of such payment, and the denominator of which is 360, and (2) the costs and
expenses (if any) incurred by such Purchaser or its Affiliates with respect to
any interest rate, currency exchange or similar agreement entered into by the
Purchaser or any such Affiliate in connection with the delayed closing of such
Accepted Notes.

In no case shall the Delayed Delivery Fee be less than zero. The delayed
Delivery Fee described in clause (b) above shall be paid in the currency in
which the Accepted Notes are denominated. Nothing contained herein shall
obligate any Purchaser to purchase any Accepted Note on any day other than the
Closing Day for such Accepted Note, as the same may be rescheduled from time to
time in compliance with Section 2B(7). Notwithstanding the foregoing, no Delayed
Delivery Fee shall be payable in connection with the closing of the purchase and
sale of any Accepted Shelf Note if the Company shall have timely satisfied all
conditions precedent set forth in Section 4B (other than (i) the condition
precedent in Section 4B(2) to the extent it pertains to the payment of the
Delayed Delivery Fee provided for in this Section 2B(8)(iii), and (ii) the
condition precedent in Section 4B(8)).

2B(8)(iv) Cancellation Fee. If the Company at any time notifies PIM in writing
that the Company is canceling the closing of the purchase and sale of any
Accepted Note, or if PIM notifies the Company in writing under the circumstances
set forth in the penultimate sentence of Section 2B(7) that the closing of the
purchase and sale of such Accepted Note is to be canceled, or if, due to the
action or inaction of the Company, the closing of the purchase and sale of such
Accepted Note is not consummated on or prior to the last day of the Issuance
Period (the date of any such notification, or the last day of the Issuance
Period, as the case may be, being herein called the “Cancellation Date”), the
Company shall pay to or as directed by PIM in immediately available funds on the
Cancellation Date an amount (the “Cancellation Fee”) equal to:

(a) in the case of an Accepted Note denominated in Dollars, the product of
(1) the principal amount of such Accepted Note, and (2) the quotient (expressed
in decimals) obtained by dividing (y) the excess of the ask price (as determined
by PIM) of the Hedge Treasury Note(s) on the Cancellation Date over the bid
price (as determined by PIM) of the Hedge Treasury Note(s) on the Acceptance Day
for such Accepted Note by (z) such bid price, with the foregoing bid and ask
prices as reported by such publicly available source of such market data as is
then customarily used by PIM, and rounded to the second decimal place; and

(b) in the case of an Accepted Note denominated in a currency other than
Dollars, the aggregate of all unwinding costs incurred by such Purchaser or its
Affiliates on positions executed by or on behalf of such Purchaser or such
Affiliates in connection with such Accepted Note, including the proposed lending
in such currency and fixing the coupon in such currency; provided, however, that
any gain realized upon the unwinding of any such positions shall be offset
against any such unwinding costs. Such positions include (without limitation)
currency and interest rate swaps, futures and forwards, government bond
(including U.S. Treasury bond) hedges and currency exchange contracts, all of
which may be subject to substantial price volatility. Such costs may also
include (without limitation) losses incurred by such Purchaser or its Affiliates
as a result of fluctuations in exchange rates. All unwinding costs incurred by
such Purchaser shall be determined by such Purchaser or its Affiliate in
accordance with generally accepted financial practice.

 

7



--------------------------------------------------------------------------------

In no case shall the Cancellation Fee be less than zero.

 

3 RELEASE OF GUARANTY.

Subject to the satisfaction of the conditions precedent in Section 4A below, the
undersigned Purchasers hereby release each of the Guarantors (as defined in the
Prior Agreement), other than the Guarantors (as defined in this Agreement), from
all of its obligations under the Multiparty Guaranty (as defined in the Prior
Agreement).

 

4 CONDITIONS PRECEDENT.

 

  4A CONDITIONS TO EFFECTIVENESS OF AGREEMENT.

The effectiveness of each of (i) the amendment and restatement of the Prior
Agreement effected by this Agreement and (ii) the release of the guaranty
obligations effected in Section 3 of this Agreement, in each case is subject to
the satisfaction of the following conditions:

4A(1) Delivery of Revolving Credit Agreement. (i) The Company and certain of its
foreign Subsidiaries shall have entered into (to become effective concurrent
with the effectiveness of this Agreement) the Revolving Credit Agreement, which
shall be in form and substance reasonably satisfactory to the Purchasers, and
(ii) the Purchasers shall have received a copy of the Revolving Credit
Agreement, accompanied by an Officer’s Certificate certifying such copy as being
a true, correct and complete copy of the Revolving Credit Agreement. In
addition, the Purchasers shall have received evidence reasonably satisfactory to
them that the Revolving Credit Agreement (as defined in the Prior Agreement),
including, without limitation, all guaranties provided thereby, has been
terminated and released.

4A(2) Payment of Special Counsel Fees. Without limiting the provisions of
Section 16.1, the Company shall have paid the reasonable fees, charges and
disbursements of the special counsel of the Purchasers referred to in
Section 4B(1)(g), to the extent reflected in a statement of such counsel
rendered to the Company at least one Business Day prior to the date hereof.

4A(3) Consents. The Purchasers shall have received evidence satisfactory to them
that all government, contractual and other third-party approvals and consents,
if any, necessary to the consummation of the transactions contemplated by this
Agreement and the other Transaction Documents as of the date hereof have been
obtained.

4A(4) Structuring and Modification Fees. The Company shall have paid to or as
directed by PIM in immediately available funds the Structuring Fee and a
modification fee in the amount of $50,000.

4A(5) Certain Documents. Except as the Purchasers may otherwise agree in
writing, the Purchasers shall have received the following, each dated the date
hereof and in form and substance reasonably satisfactory to the Purchasers:

(a) an Officer’s Certificate from the general partner of the Company, certifying
that the conditions specified in Sections 4A(6), 4A(7) and 4A(8) have been
fulfilled;

 

8



--------------------------------------------------------------------------------

(b) the initial Unencumbered Assets Certificate, certified by the Chief
Financial Officer of the Parent Guarantor, together with a schedule listing all
Unencumbered Assets as of such date;

(c) completed requests for information, dated on or before the date hereof,
listing all effective financing statements (or equivalent filings) filed in the
jurisdictions that the Required Holders may deem necessary or desirable that
name any Credit Party as debtor, together with copies of such financing
statements, and evidence that all other actions that the Required Holders may
deem reasonably necessary or desirable have been taken (including, without
limitation, receipt of duly executed payoff letters and UCC termination
statements (or equivalent filings)); and

(d) additional documents or certificates with respect to legal matters or
corporate or other proceedings related to the transactions contemplated hereby
as may be reasonably requested by such Purchaser in a timely manner.

4A(6) Representations and Warranties. The representations and warranties of the
Credit Parties in Section 5 hereof shall, in each case, be correct on and as of
the date hereof (except where limited to an earlier date, in which case the same
shall have been correct as of such earlier date).

4A(7) Performance; No Default. Each of the Credit Parties shall have performed
and complied with all unwaived agreements and conditions contained in the Prior
Agreement required to be performed or complied with by it prior to the date
hereof, and after giving effect to the effectiveness of the amendment and
restatement effected by this Agreement no Default or Event of Default shall have
occurred and be continuing.

4A(8) Changes in Structure. The Company shall not have changed its jurisdiction
of organization or, except as otherwise permitted under the Prior Agreement or
this Agreement, been the subject of any merger or consolidation or succeeded to
all or any substantial part of the liabilities of any other Person (except as
permitted by Section 10.4 of the Prior Agreement and Section 10.3 of this
Agreement), at any time following the date of the most recent financial
statements referred to in Section 5.5.

4A(9) Proceedings and Documents. All corporate, organizational and other
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
satisfactory to the Purchasers and its U.S. special counsel, and each such
Purchaser and its U.S. special counsel shall have received all such counterpart
originals or certified or other copies of such documents as such Purchaser or
such counsel may reasonably request.

 

  4B CONDITIONS TO EACH CLOSING.

The obligation of any Purchaser to purchase and pay for any Shelf Notes is
subject to the fulfillment to its satisfaction, on or before the applicable
Document Delivery Date, of the following conditions:

 

9



--------------------------------------------------------------------------------

4B(1) Certain Documents. Except as PIM may otherwise agree in writing, each
Purchaser that is purchasing Shelf Notes on such Closing Day shall have received
(or PIM shall have received on such Purchaser’s behalf) the following, each
dated the applicable Closing Day and in form and substance reasonably
satisfactory to PIM:

(a) The Note(s) to be purchased by such Purchaser;

(b) an Officer’s Certificate from the general partner of the Company, certifying
that the conditions specified in Sections 4B(3), 4B(4) and 4B(5) have been
fulfilled;

(c) certified copies of the resolutions of each Credit Party, authorizing the
execution and delivery of the Transaction Documents relating to such Note
purchase and to which such Credit Party is a party (and, in the case of such
resolutions of the Board of Directors of the general partner of the Company,
authorizing the issuance of the applicable Series of Notes by the Company), and
of all documents evidencing other necessary corporate or similar action and
governmental approvals, if any, with respect to the Transaction Documents and
the applicable Series of Notes;

(d) a certificate of the Secretary or an Assistant Secretary of each of the
Credit Parties (or, if such Person is a partnership, of its general partner),
certifying the names and true signatures of the officers of such Person
authorized to sign the Transaction Documents relating to such Note purchase and
to which such Credit Party is a party;

(e) certified copies of the articles or certificate of incorporation (or similar
charter document) and by-laws, operating agreement or partnership agreement, as
applicable, of each Credit Party;

(f) favorable opinions addressed to each Purchaser purchasing Notes on such
Closing Day of (i) Latham & Watkins LLP, special counsel for the Credit Parties
(or other counsel reasonably acceptable to PIM), substantially similar (mutatis
mutandis) in form to the opinion rendered by Latham & Watkins LLP on the Series
A Closing Day (as defined in the Prior Agreement) and satisfactory to such
Purchaser in its reasonable discretion, (ii) Venable LLP, special Maryland
counsel for the Credit Parties (or other counsel reasonably acceptable to PIM),
substantially similar (mutatis mutandis) in form to the opinion rendered by
Venable LLP on the Series A Closing Day (as defined in the Prior Agreement) and
satisfactory to such Purchaser in its reasonable discretion, and (iii) other
counsel which is competent in another applicable jurisdiction (if any Credit
Party is organized in such jurisdiction and pertinent issues with respect to
such jurisdiction covered in the opinions described in the immediately preceding
clause (i) and (ii) are not covered by such opinions) and reasonably acceptable
to PIM, with such opinion to be satisfactory to such Purchaser in its reasonable
discretion. The Company hereby directs each such counsel to deliver such
opinions, agrees that the issuance and sale of any Notes will constitute a
reconfirmation of such direction, and understands and agrees that each Purchaser
receiving such an opinion will and is hereby authorized to rely on such opinion;

(g) a favorable opinion of Bingham McCutchen LLP, special counsel for PIM and
the Purchasers, as to such matters incident to the matters herein contemplated
related to the applicable Series of Notes as such Purchaser reasonably requests;

 

10



--------------------------------------------------------------------------------

(h) a good standing or similar certificate for the Company and the Parent
Guarantor, in each case from the appropriate Governmental Authority of its
jurisdiction of organization, dated as of a recent date, and such other evidence
of the status of the Credit Parties as such Purchaser may reasonably request;

(i) completed requests for information, dated as of the applicable Closing Day
or a recent date, listing all effective financing statements (or equivalent
filings) filed in the jurisdictions that the Purchasers purchasing Notes on such
Closing Day may deem necessary or desirable that name any Credit Party as
debtor, together with copies of such financing statements, and evidence that all
other actions that the Purchasers purchasing Notes on such Closing Day may deem
reasonably necessary or desirable have been taken (including, without
limitation, receipt of duly executed payoff letters and UCC termination
statements (or equivalent filings)); and

(j) additional documents or certificates with respect to legal matters or
corporate or other proceedings related to the transactions contemplated hereby
as may be reasonably requested by such Purchaser in a timely manner.

4B(2) Payment of Fees. The Company shall have paid to or as directed by PIM any
fees due pursuant to or in connection with this Agreement, including the
Issuance Fee due pursuant to Section 2B(8)(ii) and any Delayed Delivery Fee due
pursuant to Section 2B(8)(iii).

4B(3) Representations and Warranties. Except as disclosed to PIM in writing and
approved by PIM in writing, the representations and warranties of the Credit
Parties in Section 5 hereof shall, in each case, be correct when made and on and
as of such Closing Day (except where limited to an earlier date, in which case
the same shall have been correct as of such earlier date).

4B(4) Performance; No Default. Each of the Credit Parties shall have performed
and complied with all unwaived agreements and conditions contained in this
Agreement required to be performed or complied with by it prior to or at such
Closing Day, and after giving effect to the issue and sale of the applicable
Series of Notes (and the application of the proceeds thereof pursuant to the
requirements of Section 5.14) no Default or Event of Default shall have occurred
and be continuing.

4B(5) Changes in Structure. The Company shall not have changed its jurisdiction
of organization or, except as otherwise permitted under this Agreement, been the
subject of any merger or consolidation or succeeded to all or any substantial
part of the liabilities of any other Person (except as permitted by
Section 10.3), at any time following the date of the most recent financial
statements referred to in Section 5.5.

4B(6) Purchase Permitted By Applicable Law, etc. Each Purchaser’s purchase of
Notes on such Closing Day shall (i) be permitted by the laws and regulations of
each jurisdiction to which such Purchaser is subject, without recourse to
provisions (such as Section 1405(a)(8) of the New York Insurance Law) permitting
limited investments by insurance companies without restriction as to the
character of the particular investment, (ii) not violate any applicable law or
regulation (including Regulation T, U or X of the Board of Governors of the
Federal Reserve

 

11



--------------------------------------------------------------------------------

System), and (iii) not subject such Purchaser to any tax, penalty or liability
under or pursuant to any applicable law or regulation, which law or regulation
was not in effect on the date hereof. If requested by any Purchaser of Notes on
such Closing Day, such Purchaser shall have received an Officer’s Certificate
certifying as to such matters of fact as it may reasonably specify (and to which
the Parent Guarantor can properly certify) to enable such Purchaser to determine
whether such purchase is so permitted.

4B(7) Private Placement Number. A Private Placement number issued by Standard &
Poor’s CUSIP Service Bureau (in cooperation with the Securities Valuation Office
of the National Association of Insurance Commissioners) or any then-applicable
equivalent shall have been obtained for each Series of Notes to be issued on the
applicable Closing Day.

4B(8) Proceedings and Documents. All corporate, organizational and other
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
satisfactory to each Purchaser purchasing Notes on the applicable Closing Day
and its U.S. special counsel, and each such Purchaser and its U.S. special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such counsel may reasonably
request.

 

5 REPRESENTATION AND WARRANTIES OF THE CREDIT PARTIES.

Each Credit Party represents and warrants to each Purchaser that:

 

  5.1 Organization; Power and Authority.

Each Credit Party is a corporation or other legal entity duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign corporation or other legal
entity and is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each Credit Party has
the requisite organizational power and authority to own or hold under lease the
properties it purports to own or hold under lease, to transact the business it
transacts and proposes to transact, to execute and deliver the Transaction
Documents to which it is a party and to perform the provisions of such
Transaction Documents. The Parent Guarantor is organized in conformity with the
requirements for qualification as a REIT under the Code, and its method of
operation enables it to meet the requirements for qualification and taxation as
a REIT under the Code.

 

  5.2 Authorization, etc.

This Agreement, the Notes and the other Transaction Documents to which any
Credit Party is a party have been duly authorized by all necessary
organizational action on the part of such Credit Party, and each of this
Agreement and such other Transaction Documents (other than the Shelf Notes)
constitutes, and upon execution and delivery thereof each Series of Shelf Notes
will constitute, a legal, valid and binding obligation of each Credit Party that
is party to such Transaction Document enforceable against such Credit Party in
accordance with its terms, except as such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally, and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

12



--------------------------------------------------------------------------------

  5.3 Disclosure.

Neither this Agreement nor any other document, certificate or written statement
furnished to PIM by or on behalf of the Company or the other Credit Parties in
connection herewith, contains any untrue statement of a material fact or omits
to state a material fact necessary in order to make the statements contained
herein and therein not misleading in light of the circumstances under which they
were made. There is no fact known to the Company or any other Credit Party that
would reasonably be expected to have a Material Adverse Effect that has not been
set forth herein or in the other documents, certificates and other writings
delivered to PIM by or on behalf of the Company or the other Credit Parties
specifically for use in connection with the transactions contemplated hereby or
filed with the SEC at least one Business Day prior to the date this
representation is made or repeated. Since the date of the most recent audited
balance sheet delivered pursuant to Section 7.2, or if no such balance sheet has
been delivered, the most recent audited balance sheet referred to in
Section 5.5, there has been no change in the financial condition, operations,
business, properties or prospects of the Company, the Parent Guarantor or any
Subsidiary except changes that individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect that has not been set
forth herein or in the other documents, certificates and other writings
delivered to PIM by or on behalf of the Company or the other Credit Parties
specifically for use in connection with the transactions contemplated hereby or
filed with the SEC at least one Business Day prior to the date this
representation is made or repeated.

 

  5.4 Equity Interests of Subsidiaries.

All of the outstanding shares of capital stock or similar equity interests of
each Subsidiary owned by the Company or the Parent Guarantor and their
respective Subsidiaries have been validly issued, are fully paid and
nonassessable and are owned by the Company, the Parent Guarantor or another
Subsidiary free and clear of any Lien (other than Liens that are not prohibited
hereunder on Equity Interests in Subsidiaries securing Debt that is not
prohibited hereunder).

 

  5.5 Financial Statements.

The Company has furnished PIM with the following financial statements:
(i) Consolidated balance sheets of the Parent Guarantor and its Subsidiaries as
of December 31, 2008, 2009 and 2010 and as of the last day in each of the fiscal
years completed thereafter and prior to the date as of which this representation
is made or repeated to such Purchaser (other than fiscal years completed within
90 days prior to such date for which audited financial statements have not been
released), and Consolidated statements of income and cash flows of the Parent
Guarantor and its Subsidiaries for each such year, all certified by independent
certified public accountants of recognized international standing; and
(ii) unaudited Consolidated balance sheets of the Parent Guarantor and its
Subsidiaries as at the end of the quarterly period (if any) most recently
completed prior to such date and after the end of the most recent fiscal year
(other than quarterly periods completed within 45 days (in the case of the first
three fiscal quarters) or 90 days (in the

 

13



--------------------------------------------------------------------------------

case of the fourth fiscal quarter) prior to such date for which financial
statements have not been released) and the comparable quarterly period in the
preceding fiscal year and unaudited Consolidated statements of income and,
solely for the first three fiscal quarters, cash flows of the Parent Guarantor
and its Subsidiaries for the periods from the beginning of the fiscal years in
which such quarterly periods are included to the end of such quarterly periods.
Such financial statements (including any related schedules and/or notes) have
been prepared in accordance with generally accepted accounting principals as in
effect from time to time in the United States of America (subject, as to interim
statements, to changes resulting from year-end adjustments) consistently applied
throughout the periods involved and show all liabilities, direct and contingent,
of the Parent Guarantor and its Subsidiaries required to be shown in accordance
with such principles. The balance sheets fairly present the consolidated
financial condition of the Parent Guarantor and its Subsidiaries as at the dates
thereof, and the statements of income and cash flows fairly present the
consolidated financial results of the operations of the Parent Guarantor and its
Subsidiaries and their cash flows for the periods indicated. The Parent
Guarantor and its Subsidiaries do not have any Material liabilities that are not
disclosed on such financial statements or otherwise disclosed in writing to PIM.
No event has occurred since the end of the most recent fiscal year for which
such audited financial statements have been furnished which has had or would
reasonably be expected to have a Material Adverse Effect.

 

  5.6 Compliance with Laws; Other Instruments, etc.

The execution, delivery and performance by each Credit Party of the Transaction
Documents to which it is a party will not (i) contravene, result in any breach
of, or constitute a default under, or result in the creation of any Lien in
respect of any property of any Credit Party or any of its Subsidiaries under,
any material indenture, mortgage, deed of trust, loan, purchase or credit
agreement, lease, or any corporate charter (or similar constitutive documents)
or bylaws (or similar documents), or any other material agreement or instrument
to which any Credit Party or any of its Subsidiaries is bound or by which any
Credit Party or any of its Subsidiaries or any of their respective properties
may be bound or affected, (ii) conflict with or result in a breach of any of the
terms, conditions or provisions of any order, judgment, decree, or ruling of any
court, arbitrator or Governmental Authority by which any Credit Party or any of
its Subsidiaries is bound, or (iii) violate any provision of any statute or
other rule or regulation of any Governmental Authority applicable to any Credit
Party or any of its Subsidiaries.

 

  5.7 Governmental Authorizations, etc.

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by any Credit Party of this Agreement, the Notes or the
other Transaction Documents to which such Person is a party except such
consents, approvals or authorizations previously obtained and are in full force
and effect.

 

  5.8 Litigation; Observance of Agreements, Statutes and Orders.

(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of any Credit Party, threatened against or affecting the Parent
Guarantor, the Company or any of their respective Subsidiaries or any property
of the Parent Guarantor, the Company or any of their respective Subsidiaries in
any court or before any arbitrator of any kind or before or by any Governmental
Authority that, if adversely determined, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

 

14



--------------------------------------------------------------------------------

(b) None of the Parent Guarantor, the Company or any of their respective
Subsidiaries is in default under any term of any material agreement or
instrument to which it is a party or by which it is bound, or any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority by
which it is bound, or is in violation of any applicable law, ordinance, rule or
regulation (including, without limitation, Environmental Laws or the USA Patriot
Act) of any Governmental Authority, which default or violation, individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect.

 

  5.9 Taxes.

The Parent Guarantor, the Company and their respective Subsidiaries have filed
all Material income tax returns that, to the knowledge of each Credit Party, are
required to have been filed in any jurisdiction, and have paid all taxes shown
to be due and payable on such returns and all other taxes and assessments
received by such Credit Party or Subsidiary and levied upon them or their
properties, assets, income or franchises, before they have become delinquent,
except for any taxes and assessments being contested in accordance with
Section 9.2. None of the Credit Parties knows of any basis for any other tax or
assessment that would reasonably be expected to have a Material Adverse Effect.

 

  5.10 Title to Property; Leases.

(a) The Parent Guarantor, the Company and their respective Subsidiaries have
good and sufficient title to their respective properties that individually or in
the aggregate are Material, including all such properties reflected in the most
recent audited balance sheet delivered pursuant to Section 7.2, or if no such
balance sheet has been delivered, the most recent audited balance sheet referred
to in Section 5.5 or purported to have been acquired by the Parent Guarantor,
the Company or any Subsidiary after said date (except as sold or otherwise
disposed of in the ordinary course of business or as otherwise permitted
hereunder), in each case free and clear of Liens prohibited by this Agreement.
All leases that individually or in the aggregate are Material are valid and
subsisting and are in full force and effect in all material respects.

(b) Each of the Assets listed on the schedule of Unencumbered Assets delivered
to the Purchasers on the date hereof (as updated from time to time in accordance
with Section 7.4) satisfies all Unencumbered Asset Conditions, except to the
extent as otherwise set forth in such schedule or, with respect to Assets added
after the date hereof, waived in writing by the Required Holders. The Credit
Parties are the legal and beneficial owners (either in fee or leasehold, as
applicable) of the Unencumbered Assets free and clear of any Lien, except for
the Liens permitted under the Transaction Documents.

 

  5.11 Licenses, Permits, etc.

(a) The Parent Guarantor, the Company and their respective Subsidiaries own or
possess all licenses, permits, franchises, authorizations, patents, copyrights,
proprietary software, service marks, trademarks and trade names, or rights
thereto, without known conflict with the rights of others, that failure to own
or possess, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

 

15



--------------------------------------------------------------------------------

(b) To the best knowledge of each Credit Party, no product of the Parent
Guarantor, the Company or any of their respective Subsidiaries infringes in any
material respect any license, permit, franchise, authorization, patent,
copyright, proprietary software, service mark, trademark, trade name or other
right owned by any other Person, where such infringement would reasonably be
expected to have a Material Adverse Effect.

(c) To the best knowledge of each Credit Party, there is no Material violation
by any Person of any right of the Parent Guarantor, the Company or any of their
respective Subsidiaries with respect to any patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned or used by
the Parent Guarantor, the Company or any of their respective Subsidiaries that
is not being contested in good faith by the Credit Parties and their
Subsidiaries or would not otherwise reasonably be expected to have a Material
Adverse Effect.

 

  5.12 Compliance with ERISA.

(a) The Parent Guarantor, the Company, each Subsidiary and each ERISA Affiliate
have operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance as have not resulted in and would not
reasonably be expected to result in a Material Adverse Effect. None of the
Parent Guarantor, the Company, any Subsidiary or any ERISA Affiliate has
incurred any liability pursuant to Title I or IV of ERISA (other than for PBGC
premiums due under section 4007 of ERISA and timely paid) or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in section 3 of ERISA), and no event, transaction or condition has occurred or
exists that would reasonably be expected to result in the incurrence of any such
liability by the Parent Guarantor, the Company, any Subsidiary or any ERISA
Affiliate, or in the imposition of any Lien on any of the rights, properties or
assets of the Parent Guarantor, the Company, any Subsidiary or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to such penalty
or excise tax provisions or to section 4068 of ERISA or the Pension Funding
Rules, other than such liabilities or Liens as would not be individually or in
the aggregate Material.

(b) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities. For purposes of the preceding sentence,
the term “benefit liabilities” has the meaning specified in section 4001(a)(16)
of ERISA and the terms “current value” and “present value” have the meaning
specified in sections 3(26) and 3(27), respectively, of ERISA. As of the most
recent valuation date for any Plan which is subject to the Pension Funding
Rules, the funding target attainment percentage, within the meaning of
Section 303(d)(2) of ERISA or Section 430(d)(2) of the Code, for such Plan is
not less than 100%.

(c) The Parent Guarantor, the Company, the Subsidiaries and their ERISA
Affiliates have not incurred withdrawal liabilities (and are not subject to
contingent withdrawal liabilities) under section 4201 or 4204 of ERISA in
respect of Multiemployer Plans that individually or in the aggregate are
Material.

 

16



--------------------------------------------------------------------------------

(d) The expected postretirement benefit obligation (determined as of the last
day of the Parent Guarantor’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification 715-60,
without regard to liabilities attributable to continuation coverage mandated by
section 4980B of the Code) of the Parent Guarantor, the Company and their
respective Subsidiaries is not Material.

(e) The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which (x) a Material
tax could be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code on the
Parent Guarantor, the Company, the Subsidiaries or their ERISA Affiliates or
(y) any tax could be imposed pursuant to section 4975(c)(1)(A)-(D) on any
Purchaser. The representation by the Credit Parties to each Purchaser in the
first sentence of this Section 5.12(e) is made in reliance upon and subject to
the accuracy of such Purchaser’s representation in Section 6.2 as to the sources
of the funds used to pay the purchase price of the Notes to be purchased by such
Purchaser.

 

  5.13 Private Offering.

Neither the Company nor anyone acting on its behalf has offered the Notes or any
similar securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any Person
other than the Purchasers and not more than 10 other Institutional Investors,
each of which has been offered the Notes at a private sale for investment.
Neither the Company nor anyone acting on its behalf has taken, or will take, any
action that would subject the issuance or sale of the Notes to the registration
requirements of Section 5 of the Securities Act or the registration requirements
of any securities or blue sky laws of any applicable jurisdiction. Without
limiting the foregoing, neither PIM nor any Prudential Affiliate shall be deemed
to be acting on behalf of the Company for purposes of this Section 5.13.

 

  5.14 Use of Proceeds; Margin Regulations.

None of the proceeds of the sale of the Notes hereunder will be used, directly
or indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 5% of the value of the consolidated assets of the Company
and its Subsidiaries and the Company does not have any present intention that
margin stock will constitute more than 5% of the value of such assets. As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.

 

17



--------------------------------------------------------------------------------

  5.15 Existing Debt.

Except as described therein, Schedule 5.15 sets forth a complete and correct
list of all outstanding Debt for Borrowed Money of the Parent Guarantor, the
Company and their respective Subsidiaries having a principal amount of at least
$10,000,000 as of September 30, 2011 (including a description of the obligors
and obligees, principal amount outstanding and collateral therefor, if any, and
full-recourse guaranties thereof, if any, and the maturity date and amortization
schedule therefor), and from September 30, 2011 to the date hereof there has
been no Material change in the amounts, interest rates, sinking funds,
installment payments or maturities of such Debt of the Parent Guarantor, the
Company or any of their respective Subsidiaries (other than payments of
principal and interest in accordance with the documents governing such Debt).
None of the Parent Guarantor, the Company nor any Subsidiary is in default, and
no waiver (other than a permanent waiver) of default is currently in effect, in
the payment of any principal or interest on any Debt of the Parent Guarantor,
the Company or such Subsidiary and no event or condition exists with respect to
any Debt of the Parent Guarantor, the Company or any Subsidiary that would
permit (or that with notice or the lapse of time, or both, would permit) one or
more Persons to cause Debt in an aggregate principal amount in excess of
$75,000,000 to become due and payable before its stated maturity or before its
regularly scheduled dates of payment.

 

  5.16 Foreign Assets Control Regulations, etc.

(a) Neither the Parent Guarantor nor any Affiliated Entity is (i) a Person whose
name appears on the list of Specially Designated National and Blocked Persons
published by the Office of Foreign Assets Control, U.S. Department of Treasury
(“OFAC”) (an “OFAC Listed Person”) or (ii) a department, agency or
instrumentality of, or is otherwise controlled by or acting on behalf of,
directly or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program (each OFAC Listed Person and each other Person, entity, organization and
government of a country described in clause (ii), a “Blocked Person”).

(b) No part of the proceeds from the sale of the Notes hereunder constitutes or
will constitute funds obtained on behalf of any Blocked Person or will otherwise
be used, directly by the Company or indirectly through any Affiliated Entity, in
connection with any investment in, or any transactions or dealings with, any
Blocked Person.

(c) To the Company’s actual knowledge after making due inquiry, neither the
Parent Guarantor nor any Affiliated Entity (i) is under investigation by any
Governmental Authority for, or has been charged with, or convicted of, money
laundering, drug trafficking, terrorist-related activities or other money
laundering predicate crimes under any applicable law (collectively, “Anti-Money
Laundering Laws”), (ii) has been assessed civil penalties under any Anti-Money
Laundering Laws or (iii) has had any of its funds seized or forfeited in an
action under any Anti-Money Laundering Laws. The Parent Guarantor has taken
reasonable measures appropriate to the circumstances (in any event as required
by applicable law) to ensure that the Parent Guarantor and each Affiliated
Entity are and will continue to be in compliance with all applicable current and
future Anti-Money Laundering Laws.

 

18



--------------------------------------------------------------------------------

(d) No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any improper payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, official of any public international organization or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage. The Parent Guarantor has taken
reasonable measures appropriate to the circumstances (in any event as required
by applicable law) to ensure that the Parent Guarantor and each Affiliated
Entity are and will continue to be in compliance with all applicable current and
future anti-corruption laws and regulations.

 

  5.17 Status under Certain Statutes.

None of the Parent Guarantor or any of its Subsidiaries is required to be
registered under the Investment Company Act of 1940, as amended, the Public
Utility Holding Company Act of 2005, as amended, the ICC Termination Act of
1995, as amended, or the Federal Power Act, as amended.

5.18 Solvency. Immediately after giving effect to the incurrence of Debt
evidenced by the Notes, the use of the proceeds thereof and the payment of all
estimated legal, accounting and other fees and expenses related to the
foregoing, each Credit Party will be “Solvent,” (taking into account any and all
rights of contribution) meaning: (a) the fair market value of such Credit
Party’s assets, on a going concern basis, will be in excess of the amount that
will be required to be paid on or in respect of its existing debts and other
liabilities (including contingent liabilities) as they mature; (b) such Credit
Party will not have unreasonably small capital to carry on its business as
conducted or as proposed to be conducted; and (c) such Credit Party does not
intend to or believe that it will incur debts beyond its ability to generally
pay such debts as they mature (taking into account the timing and amounts of
cash to be received by it and the amounts to be payable on or in respect of its
obligations).

5.19 Hostile Tender Offers. None of the proceeds of the sale of any Notes will
be used to finance a Hostile Tender Offer.

5.20 Environmental Matters.

(a) None of the Parent Guarantor, the Company or any Subsidiary has knowledge of
any claim or has received any notice of any claim, and no proceeding has been
instituted raising any claim against the Parent Guarantor, the Company or any of
their respective Subsidiaries or any of their respective real properties now or
formerly owned, leased or operated by any of them or other assets, alleging any
damage to the environment or violation of any Environmental Laws, except, in
each case, such as would not reasonably be expected to result in a Material
Adverse Effect.

(b) None of the Parent Guarantor, the Company or any Subsidiary has knowledge of
any facts which would give rise to any claim, public or private, against the
Parent Guarantor or its Subsidiaries of violation of Environmental Laws or
damage to the environment emanating from, occurring on or in any way related to
properties now or formerly owned, leased or operated by any of them, except, in
each case, such as would not reasonably be expected to result in a Material
Adverse Effect.

(c) None of the Parent Guarantor, the Company nor any Subsidiary has stored any
Hazardous Materials on real properties now or formerly owned, leased or operated
by any of them nor has disposed of any Hazardous Materials in a manner contrary
to any Environmental Laws, in each case in any manner that would reasonably be
expected to result in a Material Adverse Effect; and

 

19



--------------------------------------------------------------------------------

(d) All buildings on all real properties now owned, leased or operated by the
Parent Guarantor, the Company or any Subsidiary are in compliance with
applicable Environmental Laws, except where failure to comply would not
reasonably be expected to result in a Material Adverse Effect.

5.21 Issuances of Shelf Notes.

After giving effect to the issue and sale of any Shelf Notes, the Parent would
be in pro-forma compliance with each of the financial covenants in Sections
11.1(a), (b) and (c) and Section 11.2(b) (in each case calculated as of the last
day of the most recently ended fiscal quarter for which financial statements are
required to have been delivered to the Significant Holders pursuant to
Section 7.2 or Section 7.3).

 

6 REPRESENTATIONS OF THE PURCHASERS.

6.1 Purchase for Investment. Each Purchaser of any Series of Shelf Notes
severally represents that it is purchasing such Notes for its own account or for
one or more separate accounts maintained by such Purchaser or for the account of
one or more pension or trust funds and not with a view to the distribution
thereof, provided that the disposition of such Purchaser’s or their property
shall at all times be within such Purchaser’s or their control. Each Purchaser
of any Series of Shelf Notes severally represents and warrants that it is an
“accredited investor” within the meaning of Rule 501(a) under the Securities
Act. Each Purchaser of any Series of Shelf Notes understands that such Notes
have not been registered under the Securities Act and may be resold only if
registered pursuant to the provisions of the Securities Act or if an exemption
from registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that neither the
Company nor any other Credit Party is required to register such Notes.

6.2 Source of Funds.

Each Purchaser of any Series of Shelf Notes severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
such Notes to be purchased by such Purchaser hereunder:

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the National
Association of Insurance Commissioners (the “NAIC Annual Statement”)) for the
general account contract(s) held by or on behalf of any employee benefit plan
together with the amount of the reserves and liabilities for the general account
contract(s) held by or on behalf of any other employee benefit plans maintained
by the same employer (or affiliate thereof as defined in PTE 95-60) or by the
same employee organization in the general account do not exceed 10% of the total
reserves and liabilities of the general account (exclusive of separate account
liabilities) plus surplus as set forth in the NAIC Annual Statement filed with
such Purchaser’s state of domicile; or

 

20



--------------------------------------------------------------------------------

(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1, or (ii) a bank collective investment fund,
within the meaning of the PTE 91-38 and, except as disclosed by such Purchaser
to the Company in writing pursuant to this clause (c), no employee benefit plan
or group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14, as amended (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Section VI(c)(1) of the QPAM Exemption) of such employer or by
the same employee organization and managed by such QPAM, exceed 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, as of the last day of its most recent calendar
quarter, neither the QPAM nor a person controlling or controlled by the QPAM
(applying the definition of “control” in Section VI(e) of the QPAM Exemption)
owns a 10% or more interest in the Company and (i) the identity of such QPAM,
and (ii) the names of all employee benefit plans whose assets managed by the
QPAM in the investment fund, when combined with the assets of other plans
established or maintained by the same employer (or affiliate thereof described
in Section VI(c)(1) of the QPAM Exemption) or by the same employee organization,
represent 10% or more of the assets of the investment fund have been disclosed
to the Company in writing pursuant to this clause (d); or

(e) the Source constitutes assets of a “plan(s)” (within the meaning of Section
IV of PTE 96-23, as amended (the “INHAM Exemption”)) managed by an “in-house
asset manager” or “INHAM” (within the meaning of Part IV of the INHAM
Exemption), the conditions of Part I(a), (g) and (h) of the INHAM Exemption are
satisfied, neither the INHAM nor a person controlling or controlled by the INHAM
(applying the definition of “control” in Section IV(d) of the INHAM Exemption)
owns a 10% or more interest in the Company and (i) the identity of such INHAM,
and (ii) the name(s) of the employee benefit plan(s) whose assets constitute the
Source have been disclosed to the Company in writing pursuant to this clause
(e); or

(f) the Source is a governmental plan; or

 

21



--------------------------------------------------------------------------------

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, or one or more
“plans,” within the meaning of Section 4975(e)(1) of the Code, each of which has
been identified to the Company in writing pursuant to this clause (g); or

(h) the Source does not include “plan assets,” within the meaning of
Section 3(42) of ERISA and Department of Labor Regulations Section 2510.3-101,
of any employee benefit plan subject to the fiduciary responsibility provisions
of Title I of ERISA or of any plan to which Section 4975 of the Code applies.

As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan”, and “separate account” shall have the meanings assigned to such terms in
Section 3(3), 3(32) and 3(17), respectively, of ERISA.

 

7 INFORMATION AS TO THE COMPANY.

The Parent Guarantor and the Company covenant that during the Issuance Period
and so long as any Notes remain outstanding or any amounts owing under the
Transaction Documents (other than any contingent obligation that by its terms
survives the termination of the applicable Transaction Document) remain unpaid,
the Parent Guarantor and the Company will furnish to each Significant Holder:

7.1 Default Notice. As soon as possible and in any event within five Business
Days after a Responsible Officer obtains knowledge of the occurrence of each
Default or any event, development or occurrence reasonably likely to have a
Material Adverse Effect, in each case, if continuing on the date of such
statement, a statement of the Chief Financial Officer (or other Responsible
Officer) of the Parent Guarantor setting forth details of such Default or such
event, development or occurrence and the action that the Parent Guarantor has
taken and proposes to take with respect thereto.

7.2 Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of the annual audit report for such
year for the Parent Guarantor and its Subsidiaries, including therein
Consolidated balance sheets of the Parent Guarantor and its Subsidiaries as of
the end of such Fiscal Year and Consolidated statements of income and a
Consolidated statement of cash flows of the Parent Guarantor and its
Subsidiaries for such Fiscal Year (it being acknowledged that a copy of the
annual audit report filed by the Parent Guarantor with the Securities and
Exchange Commission shall satisfy the foregoing requirements), in each case
accompanied by an opinion of KPMG LLP or other independent public accountants of
recognized standing reasonably acceptable to the Required Holders without any
qualification as to going concern or scope of audit, together with (i) a
schedule in form reasonably satisfactory to the Required Holders of the
computations used by the Parent Guarantor in determining, as of the end of such
Fiscal Year, compliance with the covenants contained in Section 11 and the
provisions incorporated by reference pursuant to Section 9.15, provided that in
the event of any change in generally accepted accounting principles used in the
preparation of such financial statements, the Parent Guarantor shall also
provide, if necessary for the determination of compliance with Section 11 and
the provisions incorporated by reference pursuant to Section 9.15, a statement
of reconciliation conforming such financial statements to

 

22



--------------------------------------------------------------------------------

GAAP, and (ii) a certificate of the Chief Financial Officer (or other
Responsible Officer performing similar functions) of the Parent Guarantor
stating that such financial statements have been prepared in accordance with
generally accepted accounting principals as in effect from time to time in the
United States of America and that no Default has occurred and is continuing or,
if a Default has occurred and is continuing, a statement as to the nature
thereof and the action that the Parent Guarantor has taken and proposes to take
with respect thereto.

7.3 Quarterly Financials. As soon as available and in any event within 45 days
after the end of each of the first three quarters of each Fiscal Year (and as
soon as available and in any event within 90 days after the fourth fiscal
quarter of any Fiscal Year, a supplemental schedule that contains the applicable
financial information for the fourth fiscal quarter of such Fiscal Year as
provided to the SEC on Form 8K), Consolidated balance sheets of the Parent
Guarantor and its Subsidiaries as of the end of such quarter and Consolidated
statements of income and a Consolidated statement of cash flows of the Parent
Guarantor and its Subsidiaries for the period commencing at the end of the
previous fiscal quarter and ending with the end of such fiscal quarter and
Consolidated statements of income and a Consolidated statement of cash flows of
the Parent Guarantor and its Subsidiaries for the period commencing at the end
of the previous Fiscal Year and ending with the end of such quarter (provided
that such statements of cash flows shall be required to be provided only with
respect to the first three fiscal quarter of each Fiscal Year), setting forth in
each case in comparative form the corresponding figures for the corresponding
date or period of the preceding Fiscal Year, all in reasonable detail and duly
certified (subject to normal year-end audit adjustments) by the Chief Financial
Officer (or other Responsible Officer performing similar functions) of the
Parent Guarantor as having been prepared in accordance with generally accepted
accounting principals as in effect from time to time in the United States of
America (it being acknowledged that a copy of the quarterly financials filed by
the Parent Guarantor with the Securities and Exchange Commission shall satisfy
the foregoing requirements), together with (i) a certificate of said officer
stating that no Default has occurred and is continuing or, if a Default has
occurred and is continuing, a statement as to the nature thereof and the action
that the Parent Guarantor has taken and proposes to take with respect thereto,
and (ii) a schedule in form reasonably satisfactory to the Required Holders of
the computations used by the Parent Guarantor in determining compliance with the
covenants contained in Section 11 and the provisions incorporated by reference
pursuant to Section 9.15, provided that in the event of any change in generally
accepted accounting principles used in the preparation of such financial
statements, the Parent Guarantor shall also provide, if necessary for the
determination of compliance with Section 11 and the provisions incorporated by
reference pursuant to Section 9.15, a statement of reconciliation conforming
such financial statements to GAAP.

7.4 Unencumbered Assets Certificate. As soon as available and in any event
within (i) 45 days after the end of each of the first three quarters of each
Fiscal Year, and (ii) 90 days after the end of the fourth quarter of each Fiscal
Year, an Unencumbered Assets Certificate, as at the end of such quarter,
certified by the Chief Financial Officer (or other Responsible Officer
performing similar functions) of the Parent Guarantor, together with an updated
schedule of Unencumbered Assets listing all of the Unencumbered Assets as of
such date; provided that no modification to the then existing pool of
Unencumbered Assets will be effective unless and until the Parent Guarantor and
the Company shall have furnished to each Significant Holder an updated
Unencumbered Assets Certificate (in addition to the Unencumbered Assets
Certificates

 

23



--------------------------------------------------------------------------------

required by the foregoing portion of this Section 7.4), certified by the Chief
Financial Officer (or other Responsible Officer performing similar functions) of
the Parent Guarantor as at such time, together with an updated schedule of
Unencumbered Assets listing all of the Unencumbered Assets after giving effect
to the contemplated modification to the then existing pool of Unencumbered
Assets.

7.5 Unencumbered Assets Financials. As soon as available and in any event within
(i) 45 days after the end of each of the first three quarters of each Fiscal
Year, and (ii) 90 days after the end of the fourth quarter of each Fiscal Year,
financial information in respect of all Unencumbered Assets, in form and detail
reasonably satisfactory to the Required Holders.

7.6 Annual Budgets. As soon as available and in any event no later than 90 days
after the end of each Fiscal Year, forecasts prepared by management of the
Parent Guarantor, in form reasonably satisfactory to the Required Holders, of
balance sheets and income statements on a quarterly basis for the then current
Fiscal Year and on an annual basis for each Fiscal Year thereafter until the
Termination Date (as defined in the Revolving Credit Agreement).

7.7 Material Litigation. Promptly after the commencement thereof, notice of all
actions, suits, investigations, litigation and proceedings before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, affecting any Credit Party or any of its Subsidiaries that
(i) would reasonably be expected to have a Material Adverse Effect or (ii) would
reasonably be expected to affect the consummation of the transactions
contemplated by the Transaction Documents, and promptly after the occurrence
thereof, notice of any material adverse change in the status or financial effect
on any Credit Party or any of its Subsidiaries of any such action, suit,
investigation, litigation or proceeding.

7.8 Environmental Conditions. Written notice thereof (i) promptly upon a
Responsible Officer of a Credit Party obtaining knowledge of any material
violation of any Environmental Law affecting any Asset or the operations thereof
or the operations of any of its Subsidiaries, (ii) promptly upon obtaining
knowledge of any known release, discharge or disposal of any Hazardous Materials
at, from, or into any Asset which it reports in writing or is reportable by it
in writing to any governmental authority and which is material in amount or
nature or which would reasonably be expected to materially adversely affect the
value of such Asset, (iii) promptly upon a Credit Party’s receipt of any notice
of material violation of any Environmental Laws or of any material release,
discharge or disposal of Hazardous Materials in violation of any Environmental
Laws or any matter that may result in an Environmental Action, including a
notice or claim of liability or potential responsibility from any third party
(including, without limitation, any federal, state or local governmental
officials) and including notice of any formal inquiry, proceeding, demand,
investigation or other action with regard to (A) such Credit Party’s or any
other Person’s operation of any Asset, (B) contamination on, from or into any
Asset, or (C) investigation or remediation of off-site locations at which such
Credit Party or any of its predecessors are alleged to have directly or
indirectly disposed of Hazardous Materials, or (iv) upon a Responsible Officer
of such Credit Party obtaining knowledge that any expense or loss has been
incurred by such governmental authority in connection with the assessment,
containment, removal or remediation of any Hazardous Materials with respect to
which such Credit Party or any Joint Venture may be liable or for which a Lien
may be imposed on any Asset, provided that any of the events described in
clauses (i) through (iv) above would have a

 

24



--------------------------------------------------------------------------------

Material Adverse Effect or would reasonably be expected to result in a material
Environmental Action with respect to any Unencumbered Asset.

7.9 Unencumbered Asset Conditions. Promptly after discovery by a Responsible
Officer of a Credit Party of any condition or event which causes any
Unencumbered Asset to no longer to comply with the requirements set forth in the
definition of Unencumbered Asset Conditions, provide written notice thereof.

7.10 Securities Reports. Promptly after the sending or filing thereof, copies of
each Form 10-K and Form 10-Q (or any successor forms thereto) filed by or on
behalf of any Credit Party with the Securities and Exchange Commission or any
Governmental Authority that may be substituted therefor, and, to the extent not
publicly available electronically at www.sec.gov or www.digitalrealtytrust.com
(or successor web sites thereto), copies of all other financial statements,
reports, notices and other materials, if any, sent or made available generally
by any Credit Party to the “public” holders of its Equity Interests or filed
with the Securities and Exchange Commission or any Governmental Authority that
may be substituted therefor, or with any national securities exchange, all press
releases made available generally by any Credit Party or any of its Subsidiaries
to the public concerning material developments in the business of any Credit
Party or any such Subsidiary and all notifications received by any Credit Party
or any Subsidiary thereof from the Securities and Exchange Commission or any
other Governmental Authority pursuant to the Securities Exchange Act and the
rules promulgated thereunder. Copies of each such Form 10-K and Form 10-Q may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which a Credit Party posts such documents, or provides
a link thereto, on www.digitalrealtytrust.com (or successor web site thereto),
provided that a Credit Party shall notify each Significant Holder (by facsimile
or e-mail) of the posting of any such documents and, if requested, provide to
such Significant Holder by e-mail electronic versions (i.e., soft copies) of
such documents.

7.11 Other Information. Promptly after any request therefor, such other
information respecting the business, condition (financial or otherwise),
operations, performance, properties or prospects of any Credit Party or any of
its Subsidiaries as any Significant Holder may from time to time reasonably
request.

 

8 PREPAYMENT OF THE NOTES.

The Notes shall be subject to required prepayment as and to the extent provided
in Section 8.1. The Notes shall also be subject to prepayment under the
circumstances set forth in Section 8.2.

8.1 Required Prepayments.

Each Series of Notes shall be subject to required prepayments, if any, set forth
in the Notes of such Series; provided that upon any partial prepayment of any
Series of Notes pursuant to Section 8.2, the principal amount of each required
prepayment thereof becoming due on and after the date of such partial prepayment
shall be reduced in the same proportion as the aggregate principal amount of
such Series of Notes is reduced as a result of such prepayment.

 

25



--------------------------------------------------------------------------------

8.2 Optional Prepayments with Make-Whole Amount.

The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, the Notes of any Series (to the
exclusion of all other Series), in an amount not less than $1,000,000 (or in the
equivalent of the currency in which the Notes of such Series are denominated) of
the aggregate principal amount of the Notes of such Series then outstanding in
the case of a partial prepayment, or such lesser principal amount of the Notes
of such Series as shall then be outstanding, at 100% of the principal amount so
prepaid, plus interest thereon to the prepayment date and the Make-Whole Amount
determined for the prepayment date with respect to such principal amount. The
Company will give each holder of Notes of such Series written notice of each
optional prepayment under this Section 8.2 not less than 5 Business Days and not
more than 60 days prior to the date (which shall be a Business Day) fixed for
such prepayment. Each such notice shall specify such date, the Series of Notes
to be prepaid, the aggregate principal amount of such Notes to be prepaid on
such date, the principal amount of each Note of such Series held by such holder
to be prepaid (determined in accordance with Section 8.3), and the interest to
be paid on the prepayment date with respect to such principal amount being
prepaid.

8.3 Allocation of Partial Prepayments.

In the case of each partial prepayment of the Notes of each Series under
Section 8.2, the principal amount prepaid shall be allocated among the Notes of
such Series at the time outstanding in proportion, as nearly as practicable, to
the respective unpaid principal amounts thereof.

8.4 Maturity; Surrender, etc.

In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment (which shall be a Business Day),
together with interest on such principal amount accrued to such date and the
applicable Make-Whole Amount, if any. From and after such date, unless the
Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue. Any Note paid or prepaid in full
shall be surrendered to the Company and cancelled and shall not be reissued, and
no Note shall be issued in lieu of any prepaid principal amount of any Note.

8.5 Purchase of Notes.

The Company will not and will not permit any Affiliate to purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes of any Series except (i) upon the payment or prepayment of the Notes of
such Series in accordance with the terms of this Agreement and the Notes of such
Series, or (ii) pursuant to a written offer to purchase any outstanding Notes of
such Series made by the Company or an Affiliate pro rata to the holders of all
Notes of such Series at the time outstanding upon the same terms and conditions.
The Company will promptly cancel all Notes acquired by it or any Affiliate
pursuant to any payment, prepayment or purchase of Notes pursuant to any
provision of this Agreement, and no Notes may be issued in substitution or
exchange for any such Notes.

 

26



--------------------------------------------------------------------------------

8.6 Make-Whole Amount.

The term “Make-Whole Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal; provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 13.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Implied British Pound Yield” means, with respect to the Called Principal of any
Note, the yield to maturity implied by (i) the ask-side yields reported, as of
10:00 a.m. (New York time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
0#GBBMK” on the Reuters Screen (or such other display as may replace “Page
0#GBBMK” on the Reuters Screen) for actively traded benchmark gilt-edged
securities having a maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date, or if such yields are not reported as of
such time or the yields reported shall not be ascertainable, (ii) the average of
the ask-side yields for such securities as determined by Recognized British
Government Bond Market Makers. Such implied yield will be determined, if
necessary, by (a) converting quotations to bond-equivalent yields in accordance
with accepted financial practice, and (b) interpolating linearly between (1) the
actively benchmark traded gilt-edged securities with the maturity closest to and
greater than the Remaining Average Life of such Called Principal, and (2) the
actively traded benchmark gilt-edged securities with the maturity closest to and
less than the Remaining Average Life of such Called Principal.

“Implied Canadian Dollar Yield” means, with respect to the Called Principal of
any Note, the yield to maturity implied by (i) the ask-side yields reported, as
of 10:00 a.m. (New York time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page 0#CABMK” on the Reuters Screen (or such other display as may replace
“Page 0#CABMK” on the Reuters Screen) for actively traded benchmark Canadian
Government bonds having a maturity equal to the Remaining Average Life of such
Called Principal as of such Settlement Date, or if such yields are not reported
as of such time or the yields reported shall not be ascertainable, (ii) the
average of the ask-side yields for such securities as determined by Recognized
Canadian Government Bond Market Makers. Such implied yield will be determined,
if necessary, by (a) converting quotations to bond-equivalent

 

27



--------------------------------------------------------------------------------

yields in accordance with accepted financial practice, and (b) interpolating
linearly between (1) the actively traded benchmark Canadian Government bonds
with the maturity closest to and greater than the Remaining Average Life of such
Called Principal, and (2) the actively traded benchmark Canadian Government
bonds with the maturity closest to and less than the Remaining Average Life of
such Called Principal.

“Implied Dollar Yield” means, with respect to the Called Principal of any Note,
the yield to maturity implied by (i) the yields reported, as of 10:00 a.m. (New
York City local time) on the Business Day next preceding the Settlement Date
with respect to such Called Principal, for actively traded U.S. Treasury
securities having a maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date on the display designated as “Page PX1” on
Bloomberg Financial Markets (“Bloomberg”) (or, if Bloomberg shall cease to
report such yields on Page PX1 or shall cease to be PIM’s customary source of
information for calculating make-whole amounts on privately placed notes, then
such source as is then PIM’s customary source of such information), or if such
yields shall not be reported as of such time or the yields reported as of such
time shall not be ascertainable, (ii) the Treasury Constant Maturity Series
yields reported, for the latest day for which such yields shall have been so
reported as of the second Business Day next preceding the Settlement Date with
respect to such Called Principal, in Federal Reserve Statistical Release H.15
(519) (or any comparable successor publication) for actively traded U.S.
Treasury securities having a constant maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date. Such implied yield
shall be determined, if necessary, by (a) converting U.S. Treasury bill
quotations to bond-equivalent yields in accordance with accepted financial
practice, and (b) interpolating linearly between (1) the actively traded U.S.
Treasury security with the maturity closest to and greater than the Remaining
Average Life of such Called Principal, and (2) the actively traded U.S. Treasury
security with the maturity closest to and less than the Remaining Average Life
of such Called Principal.

“Implied Euro Yield” means, with respect to the Called Principal of any Note,
the yield to maturity implied by (i) the ask-side yields reported, as of 10:00
a.m. (New York time) on the second Business Day preceding the Settlement Date
with respect to such Called Principal, on the display designated as “Page
0#DEBMK” on the Reuters Screen (or such other display as may replace “Page
0#DEBMK” on the Reuters Screen) for the actively traded benchmark German Bunds
having a maturity equal to the Remaining Average Life of such Called Principal
as of such Settlement Date, or if such yields are not reported as of such time
or the yields reported shall not be ascertainable, (ii) the average of the
ask-side yields for such securities as determined by Recognized German Bund
Market Makers. Such implied yield will be determined, if necessary, by
(a) converting quotations to bond-equivalent yields in accordance with accepted
financial practice, and (b) interpolating linearly between (1) the actively
traded benchmark German Bunds with the maturity closest to and greater than the
Remaining Average Life of such Called Principal, and (2) the actively traded
benchmark German Bunds with the maturity closest to and less than the Remaining
Average Life of such Called Principal.

 

28



--------------------------------------------------------------------------------

“Implied Swiss Franc Yield” means, with respect to the Called Principal of any
Note, the yield to maturity implied by (i) the ask-side yields reported, as of
10:00 a.m. (New York time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
0#CHBMK” on the Reuters Screen (or such other display as may replace “Page
0#CHBMK” on the Reuters Screen) for the actively traded benchmark Swiss
Government bonds having a maturity equal to the Remaining Average Life of such
Called Principal as of such Settlement Date, or if such yields are not reported
as of such time or the yields reported shall not be ascertainable, (ii) the
average of the ask-side yields for such securities as determined by Recognized
Swiss Government Bond Market Makers. Such implied yield will be determined, if
necessary, by (a) converting quotations to bond-equivalent yields in accordance
with accepted financial practice, and (b) interpolating linearly between (1) the
actively traded benchmark Swiss Government bonds with the maturity closest to
and greater than the Remaining Average Life of such Called Principal, and
(2) the actively traded benchmark Swiss Government bonds with the maturity
closest to and less than the Remaining Average Life of such Called Principal.

“Recognized British Government Bond Market Makers” means two internationally
recognized dealers of gilt edged securities reasonably selected by PIM.

“Recognized Canadian Government Bond Market Makers” means two internationally
recognized dealers of Canadian Government bonds reasonably selected by PIM.

“Recognized German Bund Market Makers” means two internationally recognized
dealers of German Bunds reasonably selected by PIM.

“Recognized Swiss Government Bond Market Makers” means two internationally
recognized dealers of Swiss Government bonds reasonably selected by PIM.

“Reinvestment Yield” means, with respect to the Called Principal of any Note
denominated in (i) Dollars, 0.50% plus the Implied Dollar Yield, (ii) British
Pounds, the Implied British Pound Yield, (iii) Canadian Dollars, the Implied
Canadian Dollar Yield, (iv) Euros, the Implied Euro Yield, and (v) Swiss Francs,
the Implied Swiss Franc Yield. The Reinvestment Yield will be rounded to that
number of decimals as appears in the coupon for the applicable Note.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing
(i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date;
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or Section 13.1.

 

29



--------------------------------------------------------------------------------

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2, or
has become or is declared to be immediately due and payable pursuant to
Section 13.1, as the context requires.

 

9 AFFIRMATIVE COVENANTS

During the Issuance Period and for so long as any of the Notes are outstanding
or any amounts owing under the Transaction Documents (other than any contingent
obligation that by its terms survives the termination of the applicable
Transaction Document) remain unpaid, each Credit Party covenants that it will:

9.1 Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders, such compliance to include, without limitation, compliance with
ERISA and the Racketeer Influenced and Corrupt Organizations Chapter of the
Organized Crime Control Act of 1970; provided, however, that the failure to
comply with the provisions of this Section 9.1 shall not constitute a default
hereunder so long as such non-compliance is the subject of a Good Faith Contest.

9.2 Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all material
taxes, assessments and governmental charges or levies imposed upon it or upon
its property, and (ii) all material lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither the Credit
Parties nor any of their Subsidiaries shall be required to pay or discharge any
such tax, assessment, charge or claim that is the subject of a Good Faith
Contest, unless and until any Lien resulting therefrom attaches to its property
and becomes enforceable by the holder of such Lien.

9.3 Compliance with Environmental Laws. (i) Comply, and cause each of its
Subsidiaries to comply, and to take commercially reasonably steps to ensure that
all lessees and other Persons operating or occupying its properties to comply,
in all material respects, with all applicable Environmental Laws and
Environmental Permits, except where such non-compliance would not reasonably be
expected to result in a Material Adverse Effect; (ii) obtain and renew and cause
each of its Subsidiaries to obtain and renew all Environmental Permits necessary
for its operations and properties, except where failure to do so would not
reasonably be expected to result in a Material Adverse Effect; and
(iii) conduct, and cause each of its Subsidiaries to conduct, any investigation,
study, sampling and testing, and undertake any cleanup, removal, remedial or
other action necessary to remove and clean up all Hazardous Materials from any
of its properties, in accordance with the requirements of all Environmental
Laws, except where failure to do the same would not reasonably be expected to
result in a Material Adverse Effect; provided, however, that neither the Credit
Parties nor any of their Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is the subject of a Good Faith Contest.

 

30



--------------------------------------------------------------------------------

9.4 Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which such Credit Party or such Subsidiaries operate.

9.5 Preservation of Partnership or Corporate Existence, Etc. Preserve and
maintain, and cause each of its Subsidiaries to preserve and maintain, its
existence (corporate or otherwise), legal structure, legal name, rights (charter
and statutory), permits, licenses, approvals, privileges and franchises, except,
in the case of Subsidiaries of the Company only, if in the reasonable business
judgment of such Subsidiary it is in its best economic interest not to preserve
and maintain such rights or franchises and such failure to preserve such rights
or franchises is not reasonably likely to result in a Material Adverse Effect
(it being understood that the foregoing shall not prohibit, or be violated as a
result of, any transactions by or involving any Credit Party or Subsidiary
thereof otherwise permitted under Section 10.3 below).

9.6 Visitation Rights. At any reasonable time and from time to time upon
reasonable advance notice, permit any Significant Holder, or any agent or
representatives thereof (in each case at such Significant Holder’s expense other
than during the continuance of an Event of Default) to examine and make copies
of and abstracts from the records and books of account of, and, subject to the
right of the parties to the Tenancy Leases affecting the applicable property to
limit or prohibit access, visit the properties of, any Credit Party and any of
its Subsidiaries, and to discuss the affairs, finances and accounts of any
Credit Party and any of its Subsidiaries with any of their general partners,
managing members, officers or directors.

9.7 Keeping of Books. Keep, and cause each of its active Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of such Credit
Party and each such Subsidiary in accordance in all material respects with
generally accepted accounting principals as in effect from time to time in the
United States of America.

9.8 Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and will from time to time make or cause to be
made all appropriate repairs, renewals and replacement thereof except where
failure to do so would not have a Material Adverse Effect.

9.9 Transactions with Affiliates. Conduct, and cause each of its Subsidiaries to
conduct, all transactions with any of their Affiliates on terms that are fair
and reasonable and no less favorable to such Credit Party or such Subsidiary
than it would obtain at the time in a comparable arm’s-length transaction with a
Person not an Affiliate; provided that the foregoing shall not restrict any
transactions (i) exclusively among or between the Credit Parties,
(ii) exclusively among or between Subsidiaries which are not Credit Parties, or
(iii) to the extent engaged in in the ordinary course of business, between a
Credit Party and a Subsidiary which is not a Credit Party.

 

31



--------------------------------------------------------------------------------

9.10 Covenant to Guarantee Obligations. Cause (a) any Specified Domestic
Subsidiary of the Parent Guarantor (other than any Specified Domestic Subsidiary
which is then a Credit Party), concurrently with such Subsidiary becoming a
guarantor, co-borrower or other obligor under any Revolving Credit Document, or
(b) any other domestic Subsidiary which is a guarantor, co-borrower or other
obligor under any Revolving Credit Document (other than any such Subsidiary
which is then a Credit Party), concurrently with such Subsidiary becoming a
Specified Domestic Subsidiary, in the case of each of the immediately preceding
clauses (a) and (b), to duly execute and deliver a Joinder to Multiparty
Guaranty and deliver to the holders of the Notes at such time all of the
documents applicable to such Subsidiary described in Sections 4B(1)(c), (d),
(e), (f), (h) and (i).

9.11 Covenant to Secure Obligations. If the Parent Guarantor or any of its
Subsidiaries grants to or for the benefit of the Administrative Agent or any of
the Banks any collateral security (including, without limitation, in any assets
included in the unencumbered assets collateral pool under the Revolving Credit
Documents or in the Equity Interests of any direct or indirect owner(s) of any
assets of the Parent Guarantor or any of its Subsidiaries), then the Credit
Parties will grant (or cause to be granted), concurrently therewith, to or for
the benefit of the holders of the Notes first priority (subject only to
Permitted Liens) mortgages or deeds of trust (pursuant to agreements and other
documents reasonably satisfactory to the Required Holders) in and on all of the
then existing Unencumbered Assets, and deliver to the holders of the Notes at
such time all of the documents applicable to the Person(s) granting such
collateral security to or for the benefit of the holders of the Notes described
in Sections 4B(1)(c), (d), (e), (f), (h) and (i) (or, in the case of such
documents described in Sections 4B(1)(c), (d) and (e), certification reasonably
satisfactory to the Required Holders that such documents delivered as of a prior
specified date remain in full force and effect without modification).

9.12 Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all obligations in respect of all leases of real property to which the
Company or any of its Subsidiaries is a party, keep such leases in full force
and effect and not allow such leases to lapse or be terminated or any rights to
renew such leases to be forfeited or cancelled, except, if in the reasonable
business judgment of the Company it is in its best economic interest not to
maintain such lease or prevent such lapse, termination, forfeiture or
cancellation and such failure to maintain such lease or prevent such lapse,
termination, forfeiture or cancellation is not in respect of a Qualifying Ground
Lease for an Unencumbered Asset and is not otherwise reasonably likely to result
in a Material Adverse Effect.

9.13 Maintenance of REIT Status. In the case of the Parent Guarantor, at all
times, conduct its affairs and the affairs of its Subsidiaries in a manner so as
to continue to qualify as a REIT for U.S. federal income tax purposes.

9.14 NYSE Listing. In the case of the Parent Guarantor, at all times cause its
common shares to be duly listed on the New York Stock Exchange or other national
stock exchange.

9.15 Most Favored Lender Provisions. (a) If at any time after the date hereof
the Revolving Credit Agreement or any of the Revolving Credit Documents is
modified (i) to add covenants or events of default that are not provided for in
this Agreement or the other Transaction Documents, or (ii) to make covenants or
events of default that are contained in the

 

32



--------------------------------------------------------------------------------

Revolving Credit Agreement or the other Revolving Credit Documents immediately
prior to such modification (and that are contained in this Agreement or the
other Transaction Documents immediately prior to such modification) more
restrictive than such covenants or events of default were immediately prior to
such modification, then (x) such additional or more restrictive covenants or
events of default shall immediately and automatically be incorporated by
reference in this Agreement as if set forth fully herein, mutatis mutandis,
effective as of the time when such additional or more restrictive covenants or
events of default become effective under the Revolving Credit Agreement or the
other Revolving Credit Documents, and no such provision may thereafter be
waived, amended or modified under this Agreement except pursuant to the
provisions of Section 18.1, and (y) the Company shall promptly, and in any event
within 5 Business Days of entering into any such modification, so advise each
Significant Holder in writing. Thereafter, upon the request of the Required
Holders, the Credit Parties shall enter into an amendment to this Agreement
evidencing the incorporation of such incremental or more restrictive covenant or
event of default. Notwithstanding the foregoing, the provisions of this
Section 9.15(a) shall not apply to the extent that Sections 9.15(b) or 9.15(c)
otherwise apply to a modification of the Revolving Credit Agreement or any of
the Revolving Credit Documents occurring after the date hereof.

(b) Each of the Bank Unencumbered Assets Covenants is hereby incorporated by
reference in this Agreement and after the date hereof shall automatically
(without any further action being taken by the Credit Parties or any holder of a
Note) be modified if such provision is made more or less restrictive on the
Parent Guarantor or any of its Subsidiaries by way of a permanent written
amendment or other modification of such provision; provided that no such
modification which makes such provision less restrictive on the Parent Guarantor
or any of its Subsidiaries shall be effective if, in connection therewith, any
collateral security is provided to or for the benefit of the Administrative
Agent or any of the Banks and if the Credit Parties have not complied with the
provisions of Section 9.11.

(c) If at any time after the date hereof any of the Bank Unencumbered Assets
Covenants is modified to be more restrictive on the Parent Guarantor or any of
its Subsidiaries (including, without limitation, with respect to methodology of
calculation, the minimum level of such provision or the frequency of reporting
or maintenance) than the corresponding provision of the Noteholder Unencumbered
Assets Covenants, then such corresponding Noteholder Unencumbered Assets
Covenant shall automatically (without any further action being taken by the
Credit Parties or any holder of a Note) be modified in this Agreement;
thereafter, such modified Noteholder Unencumbered Assets Covenant shall
automatically (without any further action being taken by the Credit Parties or
any holder of a Note) be further modified if such provision is made more or less
restrictive on the Parent Guarantor or any of its Subsidiaries by way of a
permanent written amendment or other modification of the corresponding Bank
Unencumbered Assets Covenant; provided that no such subsequent modification
which makes such provision less restrictive on the Parent Guarantor or any of
its Subsidiaries shall be effective if such subsequent modification would cause
Noteholder Unencumbered Assets Covenant to be less restrictive on the Credit
Parties than such provision was on the date hereof.

9.16 Information Required by Rule 144A. Upon the request of any Significant
Holder, provide to such holder, and to any Qualified Institutional Buyer
designated by such holder, such financial and other information as such holder
may reasonably determine to be necessary in order to permit compliance with the
information requirements of Rule 144A under the Securities Act in connection
with the resale of Notes, except at such times as the Parent Guarantor is
subject to the reporting requirements of Section 13 or 15(d) of the Exchange
Act.

 

33



--------------------------------------------------------------------------------

10 NEGATIVE COVENANTS.

During the Issuance Period and for so long as any of the Notes are outstanding
or any amounts owing under the Transaction Documents (other than any contingent
obligation that by its terms survives the termination of the applicable
Transaction Document) remain unpaid, each Credit Party covenants that it will
not, at any time:

10.1 Liens, Etc. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien on or with
respect to any of its properties of any character (including, without
limitation, accounts or other right to receive income) whether now owned or
hereafter acquired, except, in the case of the Credit Parties (other than the
Parent Guarantor) and their respective Subsidiaries:

(a) Permitted Liens;

(b) Liens securing Debt; provided, however, that (i) the aggregate principal
amount of the Debt secured by Liens permitted by this clause (b) shall not cause
the Credit Parties not to be in compliance with the financial covenants set
forth in Section 11, (ii) no Lien shall secure any obligations under the
Revolving Credit Documents unless the Credit Parties have complied with
Section 9.11, and (iii) no Lien may be created on any Unencumbered Asset; and

(c) other Liens incurred in the ordinary course of business with respect to
obligations other than Debt.

10.2 Change in Nature of Business. Engage in, or permit any of its Subsidiaries
to engage in, any material new line of business different from those lines of
business conducted by the Company or any of its Subsidiaries on the date hereof,
and activities substantially related, necessary or incidental thereto and
reasonable extensions thereof.

10.3 Mergers, Etc. Merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, or permit any of its Subsidiaries to do so;
provided, however, that (i) any Subsidiary of a Credit Party may merge or
consolidate with or into, or dispose of assets to, any other Subsidiary of a
Credit Party (provided that if one or more of such Subsidiaries is also a Credit
Party, a Credit Party shall be the surviving entity) or any other Credit Party
(provided that such Credit Party or, in the case of any Credit Party other than
the Company, another Credit Party shall be the surviving entity), and (ii) any
Credit Party may merge with any Person that is not a Credit Party so long as
such Credit Party or another Credit Party is the surviving entity, provided, in
the case of the foregoing clause (i) or clause (ii), that no Default or Event of
Default shall have occurred and be continuing at the time of such proposed
transaction or would result therefrom. Notwithstanding any other provision of
this Agreement, any Subsidiary of a Credit Party may liquidate or dissolve if
the Company determines in good faith that such liquidation or dissolution is in
the best interests of

 

34



--------------------------------------------------------------------------------

the Company and the assets or proceeds from the liquidation or dissolution of
such Subsidiary are transferred to the Company or any Subsidiary thereof, which
Subsidiary shall be a Credit Party if the Subsidiary being liquidated or
dissolved is a Credit Party, provided that no Default or Event of Default shall
have occurred and be continuing at the time of such proposed transaction or
would result therefrom.

10.4 Investments in Other Persons. Make or hold, or permit any of its
Subsidiaries to make or hold, any Investment in any Person other than:

(a) Investments by the Credit Parties and their Subsidiaries in their
Subsidiaries outstanding on the date hereof and additional Investments in
Subsidiaries and, in the case of the Credit Parties (other than the Parent
Guarantor) and their Subsidiaries, Investments in Assets (including by asset or
Equity Interest acquisitions), in each case subject, where applicable, to the
limitations set forth in Section 10.4(d);

(b) Investments in Cash Equivalents;

(c) Investments consisting of intercompany Debt;

(d) Investments consisting of the following items so long as the aggregate
amount outstanding, without duplication, of all Investments described in this
subsection does not exceed, at any time, 35% of Total Asset Value at such time:

(i) Investments in Redevelopment Assets and Development Assets (including such
assets that such Person has contracted to purchase for development with or
without options to terminate the purchase agreement),

(ii) Investments in undeveloped land (including undeveloped land that such
Person has contracted to purchase with or without options to terminate the
purchase agreement), and

(iii) Investments in Joint Ventures of any Credit Party or its Subsidiaries;

(e) Investments by the Company in Hedge Agreements;

(f) to the extent permitted by applicable law, advances to officers, directors
and employees of any Credit Party or any Subsidiary of any Credit Party in the
ordinary course of business, for travel, entertainment, relocation and analogous
ordinary business purposes;

(g) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit extended
in the ordinary course of business; and

(h) Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss.

 

35



--------------------------------------------------------------------------------

10.5 Restricted Payments. In the case of the Parent Guarantor after the
occurrence and during the continuance of an Event of Default, declare or pay any
dividends, purchase, redeem, retire, defease or otherwise acquire for value any
of its Equity Interests now or hereafter outstanding, return any capital to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
or make any distribution of assets, Equity Interests, obligations or securities
to its stockholders, partners or members (or the equivalent Persons thereof) as
such, except for (i) any purchase, redemption or other acquisition of Equity
Interests with the proceeds of issuances of new common Equity Interests
occurring not more than one year prior to such purchase, redemption or other
acquisition, (ii) cash or stock dividends and distributions in the minimum
amount necessary to maintain REIT status and avoid imposition of income and
excise taxes under the Code and (iii) non-cash payments in connection with
employee, trustee and director stock option plans or similar incentive
arrangements.

10.6 Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in (i) accounting policies or reporting practices,
except as required or permitted by generally accepted accounting principles, or
(ii) its Fiscal Year.

10.7 Speculative Transactions. Engage, or permit any of its Subsidiaries to
engage, in any transaction involving commodity options or futures contracts or
any similar speculative transactions.

10.8 Negative Pledge. Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets (including, without limitation, with respect to any Unencumbered Assets),
except (i) pursuant to the Transaction Documents or the Revolving Credit
Documents, (ii) as set forth in Article 11 of the Ninth Amended and Restated
Agreement of Limited Partnership of the Company, as in effect on the date hereof
(or any substantially similar provisions in any subsequent amendment thereof),
or (iii) in connection with any other Debt (whether secured or unsecured),
provided that the incurrence or assumption of such Debt would not result in a
failure by any Credit Party to comply with any of the financial covenants
contained in Section 11. Notwithstanding the exceptions listed in clauses (i),
(ii) and (iii) of the immediately preceding sentence, in no event shall any
agreement prohibit or condition the creation or assumption of any Lien in favor
or for the benefit of the holders of the Notes upon any Unencumbered Assets.

10.9 Parent Guarantor as Holding Company. In the case of the Parent Guarantor,
enter into or conduct any business, or engage in any activity (including,
without limitation, any action or transaction that is required or restricted
with respect to the Company and its Subsidiaries under Sections 9 and 10 without
regard to any of the enumerated exceptions to such covenants), other than:
(i) the holding of the Equity Interests of the Company; (ii) the performance of
its duties as general partner of the Company; (iii) the performance of its
obligations (subject to the limitations set forth in the Transaction Documents)
under each Transaction Document to which it is a party; (iv) the making of
equity Investments in the Company and its Subsidiaries; (v) maintenance of any
deposit accounts required in connection with the conduct by the Parent Guarantor
of business activities otherwise permitted under the Transaction Documents;
(vi) activities permitted under the Transaction Documents, including, without
limitation, the incurrence of Debt (including guaranties thereof), provided that
such Debt would not result in a failure by the Parent Guarantor to comply with
any of the financial covenants applicable to it contained in Section 11;
(vii) engaging in any activity necessary or desirable to continue to qualify as
a REIT; and (viii) activities incidental to each of the foregoing.

 

36



--------------------------------------------------------------------------------

10.10 Terrorism Sanctions Regulations. (a) Become, or permit any Affiliated
Entity to become, a Blocked Person, or (b) have, or permit any Affiliated Entity
to have, any investments in, or knowingly engage, or permit any Affiliated
Entity to knowingly engage, in any dealings or transactions with any Blocked
Person.

 

11 FINANCIAL COVENANTS.

During the Issuance Period and for so long as any of the Notes are outstanding
or any amounts owing under the Transaction Documents remain unpaid, the Parent
Guarantor covenants that it will:

11.1 Parent Guarantor Financial Covenants.

(a) Maximum Leverage Ratio: Maintain at the end of each fiscal quarter of the
Parent Guarantor, a Leverage Ratio not greater than 60.0%, provided that the
Parent Guarantor shall have the right to maintain a Leverage Ratio of greater
than 60.0% but less than or equal to 65.0% for up to four consecutive fiscal
quarters of the Parent Guarantor following an acquisition of one or more Assets
for a purchase price and other consideration in an amount not less than 5% of
Total Asset Value.

(b) Minimum Fixed Charge Coverage Ratio: Maintain at the end of each fiscal
quarter of the Parent Guarantor, a Fixed Charge Coverage Ratio of not less than
1.50:1.00.

(c) Maximum Secured Debt Leverage Ratio: Maintain at the end of each fiscal
quarter of the Parent Guarantor, a Secured Debt Leverage Ratio not greater than
40.0%.

(d) Minimum Tangible Net Worth: Maintain at all times an excess of Total Asset
Value minus Consolidated Debt, in each case, of the Parent Guarantor and its
Subsidiaries, of not less than the sum of $4,778,000,000 plus an amount equal to
75% of the proceeds of all primary issuances or primary sales of Equity
Interests of the Parent Guarantor or the Company or any other Borrower (as
defined in the Revolving Credit Agreement) consummated after September 30, 2011.

11.2 Unencumbered Assets Financial Covenants.

(a) Maximum Noteholder Debt to Total Unencumbered Asset Value: Not permit at any
time Debt in respect of the Notes to be greater than 60.0% of the Total
Unencumbered Asset Value at such time.

(b) Minimum Unencumbered Assets Debt Service Coverage Ratio. Maintain at the end
of each fiscal quarter of the Parent Guarantor, an Unencumbered Assets Debt
Service Coverage Ratio of not less than 1.50:1.00.

 

37



--------------------------------------------------------------------------------

To the extent any calculations described in Sections 11.1 or 11.2 are required
to be made on any date of determination other than the last day of a fiscal
quarter of the Parent Guarantor, such calculations shall be made on a pro-forma
basis to account for any acquisitions or dispositions of Assets, and the
incurrence or repayment of any Debt for Borrowed Money relating to such Assets,
that have occurred since the last day of the fiscal quarter of the Parent
Guarantor most recently ended. All such calculations shall be reasonably
acceptable to the Required Holders.

 

12 EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) The Company defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or

(b) the Company defaults in the payment of any interest on any Note for more
than three Business Days after the same becomes due and payable; or

(c) any Credit Party defaults in the performance of or compliance with any term
contained in Section 7.1, the language following the proviso of Section 7.4,
Section 9.5 (as the terms, covenants and agreements in Section 9.5 relate to the
Parent Guarantor and the Company), Section 9.6, Section 9.9, Section 9.10,
Section 9.11, Section 9.13, Section 9.14, any of the provisions incorporated by
reference pursuant to Section 9.15 (excluding, as an abundance of caution, the
provisions of clause (y) of Section 9.15(a) and the sentence immediately
succeeding such clause (y)) but subject to any grace periods which are
applicable at such time in the relevant incorporated provision, Section 10 or
Section 11; or

(d) any Credit Party defaults in the performance of or compliance with any term
contained in this Agreement (other than those referred to in paragraphs (a),
(b) and (c) of this Section 12) or in any other Transaction Document and such
default is not remedied within 30 days (or, in the case of Section 7 (other than
Section 7.1 and the language following the proviso of Section 7.4), 10 Business
Days) after the earlier of (i) a Responsible Officer obtaining actual knowledge
of such default, and (ii) the Company or any other Credit Party receiving
written notice of such default from PIM or any holder of a Note (any such
written notice to be identified as a “notice of default” and to refer
specifically to this paragraph (d) of Section 12); or

(e) any representation or warranty made in writing by or on behalf of any Credit
Party or by any officer of any Credit Party in this Agreement or in any other
Transaction Document or in any writing furnished in connection with the
transactions contemplated hereby or thereby proves to have been false or
incorrect in any material respect on the date as of which made; or

(f) (i) any Credit Party or any Subsidiary thereof is in default (as principal
or as guarantor or other surety) in the payment of any principal of or premium
or make-whole amount or interest on any Debt that is due and payable and
outstanding beyond any period of grace provided with respect thereto, or
(ii) any Credit Party or any Subsidiary is in default in the

 

38



--------------------------------------------------------------------------------

performance of or compliance with any other term of any evidence of any Debt or
of any mortgage, indenture or other agreement relating thereto or any other
condition exists, and as a consequence of such default or condition (A) such
Debt has become, or has been declared (by or on behalf of the holders thereof),
due and payable before its stated maturity or before its regularly scheduled
dates of payment, or (B) one or more Persons are entitled to declare such Debt
to be due and payable before its stated maturity or before its regularly
scheduled dates of payment, and such default or condition shall remain
unremedied or otherwise uncured for a period of 60 days, or (iii) as a
consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Debt to convert such Debt
into equity interests), (x) any Credit Party or any Subsidiary has become
obligated to purchase or repay Debt before its regular maturity or before its
regularly scheduled dates of payment or purchase, or (y) one or more Persons
have the right to require any Credit Party or any Subsidiary so to purchase or
repay such Debt prior to its regular maturity or prior to its regularly
scheduled dates of payment or purchase, and such default or condition shall
remain unremedied or otherwise uncured for a period of 30 days; provided that,
in each of the preceding clauses (i) - (iii), the aggregate principal amount of
all Debt to which such a payment default shall occur and be continuing, or such
other default shall occur and be continuing or such other event causing or
permitting acceleration (or required resale to any Credit Party or any
Subsidiary) shall occur and be continuing (as applicable), exceeds $75,000,000
(or its equivalent in other currencies); or

(g) any Credit Party or Loan Party (as defined in the Revolving Credit
Agreement) (i) is generally not paying, or admits in writing its inability to
pay, its debts as they become due, (ii) files, or consents by answer or
otherwise to the filing against it of, a petition for relief or reorganization
or arrangement or any other petition in bankruptcy, for liquidation or to take
advantage of any bankruptcy, insolvency, reorganization, moratorium or other
similar law of any jurisdiction, (iii) makes a general assignment for the
benefit of its creditors, (iv) consents to the appointment of a custodian,
receiver, trustee or other officer with similar powers with respect to it or
with respect to any substantial part of its property, (v) is adjudicated as
insolvent or to be liquidated, or (vi) takes corporate or similar action to
authorize any of the foregoing; provided that any Event of Default described in
this clause (g) pertaining to a Loan Party (as defined in the Revolving Credit
Agreement) shall exist only so long as such Event of Default has not been duly
waived pursuant to the Revolving Loan Agreement; or

(h) a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by any Credit Party or any Loan Party (as defined in
the Revolving Credit Agreement), a custodian, receiver, trustee or other officer
with similar powers with respect to it or with respect to any substantial part
of its property, or constituting an order for relief or approving a petition for
relief or reorganization or any other petition in bankruptcy or for liquidation
or to take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of any Credit Party or any
Loan Party (as defined in the Revolving Credit Agreement), or any such petition
shall be filed against any Credit Party or any Loan Party (as defined in the
Revolving Credit Agreement) and such petition shall not be dismissed or stayed
within 60 days; provided that any Event of Default described in this clause
(h) pertaining to a Loan Party (as defined in the Revolving Credit Agreement)
shall exist only so long as such Event of Default has not been duly waived
pursuant to the Revolving Loan Agreement; or

 

39



--------------------------------------------------------------------------------

(i) (a) a final judgment or judgments for the payment of money aggregating in
excess of $75,000,000 (or its equivalent in other currencies) are rendered
against one or more of the Credit Parties or the Subsidiaries and either
(x) enforcement proceedings shall have been commenced upon any such judgment or
(y) there shall be any period of 45 consecutive days during which a stay of
enforcement of any such judgment, by reason of a pending appeal or otherwise,
shall not be in effect; provided that any such judgment shall not give rise to
an Event of Default under this Section 12(i) if and so long as (A) the amount of
such judgment or order which remains unsatisfied is covered by a valid and
binding policy of insurance between the respective Credit Party and the insurer
covering full payment of such unsatisfied amount (subject to customary
deductibles) and (B) such insurer, which shall be rated at least “A” by A.M.
Best Company, has been notified, and has not disputed the claim made for
payment, of the amount of such judgment; or (b) any non-monetary judgment or
order shall be rendered against any Credit Party or any of its Subsidiaries that
would reasonably be expected to have a Material Adverse Effect, and there shall
be any period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or

(j) if (i) any Plan shall fail to satisfy the minimum funding standards of the
Pension Funding Rules for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under the
Pension Funding Rules, (ii) a notice of intent to terminate any Plan shall have
been or is reasonably expected to be filed with the PBGC or the PBGC shall have
instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified any Credit Party
or any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $20,000,000, (iv) any Credit Party or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans other than as a result of a
misrepresentation by one or more Purchasers under Section 6.2, (v) any Credit
Party or any ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) any
Credit Party or any Subsidiary establishes or amends any employee welfare
benefit plan that provides post-employment welfare benefits in a manner that
would increase the liability of any Credit Party or any Subsidiary thereunder;
and any such event or events described in clauses (i) through (vi) above, either
individually or together with any other such event or events, would reasonably
be expected to have a Material Adverse Effect; or

(k) a Change of Control shall occur; or

(l) any provision of any Transaction Document after delivery thereof pursuant to
Section 4, Section 9.10 or Section 9.11 shall for any reason (other than
pursuant to the terms thereof) cease to be valid and binding on or enforceable
in any material respect against any Credit Party party to it, or any such Credit
Party shall so state in writing.

As used in Section 12(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the meanings assigned to such terms in Sections
3(3) and 3(1), respectively, of ERISA.

 

40



--------------------------------------------------------------------------------

13 REMEDIES ON DEFAULT, ETC.

13.1 Acceleration.

(a) If an Event of Default with respect to any Credit Party described in
Section 12(g) or (h) (other than an Event of Default described in clause (i) of
Section 12(g) or described in clause (vi) of Section 12(g) by virtue of the fact
that such clause encompasses clause (i) of Section 12(g)) has occurred, all the
Notes then outstanding shall automatically become immediately due and payable.

(b) If any other Event of Default has occurred and is continuing, any holder or
holders of a majority in principal amount of the Notes of any Series at the time
outstanding may, during the continuance of such Event of Default, by written
notice or notices to the Company, declare all the Notes of such Series then
outstanding to be immediately due and payable.

Upon any Notes becoming due and payable under this Section 13.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from prepayment by the
Company (except as herein specifically provided for) and that the provision for
payment of a Make-Whole Amount by the Company in the event that the Notes are
prepaid or are accelerated as a result of an Event of Default, is intended to
provide compensation for the deprivation of such right under such circumstances.

13.2 Other Remedies; Limitation on Modifications of Unencumbered Asset.

If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 13.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.
If any Event of Default has occurred and is continuing, and irrespective of
whether any Notes have become or have been declared immediately due and payable
under Section 13.1, no modification to the existing pool of Unencumbered Assets
will be effective unless and until the Required Holders have delivered their
written consent thereto to the Company.

13.3 Rescission.

At any time after any Notes of any Series have been declared due and payable
pursuant to clause (b) of Section 13.1, the holders of not less than a majority
in principal amount of the Notes of such Series then outstanding, by written
notice to the Company, may rescind and annul any such declaration and its
consequences if (a) the Company has paid all overdue interest on the Notes of

 

41



--------------------------------------------------------------------------------

such Series, all principal of and Make-Whole Amount, if any, on any Notes of
such Series that are due and payable and are unpaid other than by reason of such
declaration, and all interest on such overdue principal and Make-Whole Amount,
if any, and (to the extent permitted by applicable law) any overdue interest in
respect of the Notes of such Series, at the Default Rate, (b) neither the
Company nor any other Person shall have paid any amounts which have become due
solely by reason of such declaration, (c) all Events of Default and Defaults,
other than non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 18, and
(d) no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes. No rescission and annulment under this
Section 13.3 will extend to or affect any subsequent Event of Default or Default
or impair any right consequent thereon.

13.4 No Waivers or Election of Remedies, Expenses, etc.

No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement, any other Transaction Document or any Note
upon any holder thereof shall be exclusive of any other right, power or remedy
referred to herein or therein or now or hereafter available at law, in equity,
by statute or otherwise. Without limiting the obligations of the Company under
Section 16, the Company will pay to the holder of such Note on demand such
further amount as shall be sufficient to cover all costs and expenses of such
holder reasonably incurred in any enforcement or collection under and in
accordance with this Section 13, including, without limitation, reasonable
attorneys’ fees, expenses and disbursements.

 

14 REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

 

  14.1 Registration of Notes.

The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register.
Prior to due presentment for registration of transfer, the Person in whose name
any Note shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Company shall not be affected by any
notice or knowledge to the contrary. The Company shall give to any holder of a
Note that is an Institutional Investor promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of Notes.

14.2 Transfer and Exchange of Notes.

Upon surrender of any Note to the Company at the address and to the attention of
the designated officer (all as specified in Section 19(iii)), for registration
of transfer or exchange (and in the case of a surrender for registration of
transfer accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or such holder’s attorney duly authorized in
writing and accompanied by the relevant name, address and other information for
notices of each transferee of such Note or part thereof), within ten Business
Days thereafter, the Company shall

 

42



--------------------------------------------------------------------------------

execute and deliver, at the Company’s expense (except as provided below), one or
more replacement Notes (as requested by the holder thereof) in exchange
therefor, in an aggregate principal amount equal to the unpaid principal amount
of the surrendered Note. Each such replacement Note shall be payable to such
Person as such holder may request and shall be substantially in the form of the
Note so surrendered. Each such replacement Note shall be dated and bear interest
from the date to which interest shall have been paid on the surrendered Note or
dated the date of the surrendered Note if no interest shall have been paid
thereon. The Company may require payment of a sum sufficient to cover any stamp
tax or governmental charge imposed in respect of any such transfer of Notes.
Notes shall not be transferred in denominations of less than $1,000,000 (or its
equivalent if denominated in another currency); provided that if necessary to
enable the registration of transfer by a holder of its entire holding of Notes
of a Series, one Note may be in a denomination of less than $1,000,000 (or its
equivalent if denominated in another currency). Any transferee, by its
acceptance of a Note registered in its name (or the name of its nominee), shall
be deemed to have made the representation set forth in Sections 6.1 and 6.2.

14.3 Replacement of Notes.

Upon receipt by the Company at the address and to the attention of the
designated officer (all as specified in Section 19(iii)) of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note (which evidence shall be, in the case of an Institutional
Investor, notice from such Institutional Investor of such ownership and such
loss, theft, destruction or mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $5,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a replacement Note, dated and bearing
interest from the date to which interest shall have been paid on such lost,
stolen, destroyed or mutilated Note or dated the date of such lost, stolen,
destroyed or mutilated Note if no interest shall have been paid thereon.

 

43



--------------------------------------------------------------------------------

15 PAYMENTS ON NOTES.

15.1 Place of Payment.

Subject to Section 15.2, payments of principal, Make-Whole Amount, if any, and
interest becoming due and payable on the Notes shall be made in New York, New
York at the principal office of JPMorgan Chase Bank in such jurisdiction. The
Company may at any time, by notice to each holder of a Note, change the place of
payment of the Notes so long as such place of payment shall be either the
principal office of the Company in such jurisdiction or the principal office of
a bank or trust company in such jurisdiction.

15.2 Home Office Payment.

So long as a Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 15.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, and interest by the method and at the address
specified for such purpose on the Purchaser Schedule attached to the
Confirmation of Acceptance with respect to such Note (including, in the case of
the Series B Notes, the Series C Notes, the Series D Notes, the Series E Notes
and the Series F Notes, the Confirmation of Acceptance issued under the Prior
Agreement) or by such other method or at such other address as such Purchaser
shall have from time to time specified to the Company in writing for such
purpose, without the presentation or surrender of such Note or the making of any
notation thereon, except that upon written request of the Company made
concurrently with or reasonably promptly after payment or prepayment in full of
any Note, such Purchaser shall surrender such Note for cancellation, reasonably
promptly after any such request, to the Company at its principal executive
office or at the place of payment most recently designated by the Company
pursuant to Section 15.1. Prior to any sale or other disposition of any Note
held by any Purchaser or its nominee such Purchaser will, at its election,
either endorse thereon the amount of principal paid thereon and the last date to
which interest has been paid thereon or surrender such Note to the Company in
exchange for a replacement Note or Notes pursuant to Section 14.2. The Company
will afford the benefits of this Section 15.2 to any Institutional Investor that
is the direct or indirect transferee of any Note purchased by any Purchaser
under this Agreement and that has made the same agreement relating to such Note
as each Purchaser has made in this Section 15.2.

 

16 EXPENSES, ETC.

16.1 Transaction Expenses.

Whether or not the transactions contemplated hereby are consummated, the Company
will pay all reasonable out-of-pocket costs and expenses (including reasonable
attorneys’ fees of a special counsel and, if reasonably required by the Required
Holders, local or other counsel) incurred by PIM in connection with such
transactions and in connection with any amendments, waivers or consents under or
in respect of this Agreement, the Notes or any of the other Transaction
Documents (whether or not such amendment, waiver or consent becomes effective),
and the Company will, in addition, pay, in each case to the extent incurred by
PIM, the Purchasers or any holder of a Note: (a) the reasonable out-of-pocket
costs and expenses incurred in enforcing or

 

44



--------------------------------------------------------------------------------

defending (or determining whether or how to enforce or defend) any rights under
this Agreement, the Notes or any of the other Transaction Documents or in
responding to any subpoena or other legal process or informal investigative
demand issued in connection with this Agreement, the Notes or any of the other
Transaction Documents, or by reason of being a holder of any Note, and (b) the
reasonable out-of-pocket costs and expenses, including financial advisors’ fees,
incurred in connection with the insolvency or bankruptcy of the Company or any
Guarantor or in connection with any work-out or restructuring of the
transactions contemplated hereby and by the Notes. The Company will pay, and
will save PIM, each Purchaser and each other holder of a Note harmless from, all
claims in respect of any fees, costs or expenses, if any, of brokers and finders
(other than those retained by PIM, such Purchaser or other holder).

16.2 Survival.

The obligations of the Company under this Section 16 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement or the Notes, and the termination of this Agreement.

 

17 SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein or in any of the other
Transaction Documents shall survive the execution and delivery of this
Agreement, the Notes and the other Transaction Documents, the purchase or
transfer by any Purchaser of any Note or portion thereof or interest therein and
the payment of any Note, and may be relied upon by any subsequent holder of a
Note, regardless of any investigation made at any time by or on behalf of any
Purchaser or any other holder of a Note. All statements contained in any
certificate or other instrument delivered by or on behalf of any Credit Party
pursuant to this Agreement or any of the other Transaction Documents shall be
deemed representations and warranties of such Credit Party under this Agreement
or such other Transaction Document. Subject to the preceding sentence, this
Agreement (including the Multiparty Guaranty), the Notes and the other
Transaction Documents embody the entire agreement and understanding among PIM,
the Purchasers and the Credit Parties and supersede all prior agreements and
understandings relating to the subject matter hereof.

 

18 AMENDMENT AND WAIVER.

18.1 Requirements.

This Agreement and the Notes may be amended, and any Credit Party may take any
action herein prohibited, or omit to perform any act herein required to be
performed by it, if the Credit Parties shall obtain the written consent to such
amendment, action or omission to act, of the Required Holder(s) of the Notes of
each Series except that, (i) with the written consent of the holders of all
Notes of a particular Series at the time outstanding (and not without such
written consents), the Notes of such Series may be amended or the provisions
thereof waived to change the maturity thereof, to change or affect the principal
thereof, or to change or affect the rate or time of payment of interest on or
any Make-Whole Amount payable with respect to the Notes of such Series,
(ii) without the written consent of the holder or holders of all Notes at the
time outstanding, no amendment to or waiver of the provisions of this Agreement
shall change or

 

45



--------------------------------------------------------------------------------

affect the provisions of Section 13 or this Section 18 insofar as such
provisions relate to proportions of the principal amount of the Notes of any
Series, or the rights of any individual holder of Notes, required with respect
to any declaration of Notes to be due and payable or with respect to any
consent, amendment, waiver or declaration, (iii) with the written consent of PIM
(and not without the written consent of PIM) the provisions of Section 2B may be
amended or waived (except insofar as any such amendment or waiver would affect
any rights or obligations with respect to the purchase and sale of Notes which
shall have become Accepted Notes prior to such amendment or waiver, in which
case the following clause (iv) shall apply), and (iv) with the written consent
of all of the Purchasers which shall have become obligated to purchase Accepted
Notes of any Series (and not without the written consent of all such
Purchasers), any of the provisions of Sections 2B and 4 may be amended or waived
insofar as such amendment or waiver would affect only rights or obligations with
respect to the purchase and sale of the Accepted Notes of such Series or the
terms and provisions of such Accepted Notes. Each holder of any Note at the time
or thereafter outstanding shall be bound by any consent authorized by this
Section 18, whether or not such Note shall have been marked to indicate such
consent, but any Notes issued thereafter may bear a notation referring to any
such consent.

18.2 Solicitation of Holders of Notes. The Company will provide each holder of
the Notes (irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 18 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.

18.3 Binding Effect. etc.

Any amendment or waiver consented to as provided in this Section 18 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between any Credit Party and the holder of any
Note nor any delay in exercising any rights hereunder or under any Note shall
operate as a waiver of any rights of any holder of such Note. As used herein,
the term “this Agreement” and references thereto shall mean this Agreement as it
may from time to time be amended or supplemented.

18.4 Notes Held by Company, etc.

Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes or any Series thereof then
outstanding have approved or consented to any amendment, waiver or consent to be
given under this Agreement or the Notes or any Series thereof, or have directed
the taking of any action provided herein or in the Notes or any Series thereof
to be taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes or any Series thereof then outstanding,
Notes directly or indirectly owned by any Credit Party or any of its Affiliates
shall be deemed not to be outstanding.

 

46



--------------------------------------------------------------------------------

19 NOTICES.

All notices and communications provided for hereunder (other than communications
provided for in Section 2) shall be in writing and sent (a) by facsimile if the
sender on the same day sends a confirming copy of such notice by a recognized
overnight delivery service (charges prepaid), or (b) by registered or certified
mail with return receipt requested (postage prepaid), or (c) by a recognized
overnight delivery service (with charges prepaid). Any such notice must be sent:

(i) if to a Purchaser or its nominee, to such Person at the address specified
for such communications in the Purchaser Schedule attached to the Confirmation
of Acceptance with respect to such Note (including, in the case of the Series B
Notes, the Series C Notes, the Series D Notes, the Series E Notes and the Series
F Notes, the Confirmation of Acceptance issued under the Prior Agreement), or at
such other address as such Person shall have specified to the Company in
writing,

(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing,

(iii) if to PIM, to PIM at its address set forth at the beginning hereof to the
attention of any Authorized Officer identified in the Information Schedule as
being resident at such address (facsimile (415) 421-6233), or at such other
address as PIM shall have specified to the Company in writing, or

(iv) if to any Credit Party, to such Credit Party care of the Company, at its
address set forth at the beginning hereof to the attention of the Vice
President, Capital Markets (facsimile (415) 738-6501), or at such other address
as the Company, shall have specified to PIM and the holder of each Note in
writing.

Notices under this Section 19 will be deemed to have been given and received
when delivered at the address (or facsimile number) so specified. Any
communication pursuant to Section 2 shall be made by the method specified for
such communication in Section 2, and shall be effective to create any rights or
obligations under this Agreement only if, in the case of a telephone
communication, an Authorized Officer of the party conveying the information and
of the party receiving the information are parties to the telephone call, and in
the case of a facsimile communication, the communication is signed by an
Authorized Officer of the party conveying the information, addressed to the
attention of an Authorized Officer of the party receiving the information, and
in fact received at the facsimile number that is listed for the party receiving
the communication on the Information Schedule or at such other facsimile number
as the party receiving the information shall have specified in writing to the
party sending such information.

 

20 REPRODUCTION OF DOCUMENTS.

This Agreement, and all documents relating hereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser on any Closing Day (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be

 

47



--------------------------------------------------------------------------------

reproduced by such Purchaser by any photographic, photostatic, microfilm,
microcard, miniature photographic or other similar process and such Purchaser
may destroy any original document so reproduced. To the extent permitted by
applicable law, any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not such reproduction was made by such
Purchaser in the regular course of business) and any enlargement, facsimile or
further reproduction of such reproduction shall likewise be admissible in
evidence. This Section 20 shall not prohibit any party hereto from contesting
any such reproduction to the same extent that it could contest the original, or
from introducing evidence to demonstrate the inaccuracy of any such
reproduction.

 

21 MULTIPARTY GUARANTY.

The multiparty guaranty under this Section 21 (as amended or otherwise modified
from time to time, the “Multiparty Guaranty”) is made jointly and severally by
each of the Guarantors in favor of the Purchasers and their respective permitted
successors, assigns and transferees with respect to the Notes and the other
Transaction Documents (each of such Persons being referred to herein as a
“Beneficiary” and collectively, as the “Beneficiaries”).

21.1 Unconditional Guaranty.

(a) Unconditional Guaranty.

Each Guarantor hereby unconditionally, absolutely and irrevocably guarantees to
each of the Beneficiaries the prompt and complete payment when due (whether at
stated maturity, by acceleration or otherwise) and due performance of all
Guaranteed Obligations. The term “Guaranteed Obligations” shall mean all loans,
advances, debts, liabilities and obligations for monetary amounts and otherwise
from time to time owing by the Company, in the Company’s capacity as the issuer
of Notes, to the Purchasers in connection with this Agreement, the Notes and the
other Transaction Documents, whether due or to become due, matured or unmatured,
liquidated or unliquidated, contingent or non-contingent, and all covenants and
duties regarding such amounts, of any kind or nature, present or future, whether
or not evidenced by any note, agreement or instrument, arising under or in
respect of this Agreement, the Notes or the other Transaction Documents (it
being understood that this term includes all principal, interest (including
interest that accrues after the commencement by or against the Company of any
action under bankruptcy, reorganization, compromise, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar law, whether now or
hereafter in effect), the Make-Whole Amount, if any, premium or other prepayment
consideration, fees, expenses, costs or other sums (including, without
limitation, all fees and disbursements of any law firm or other external
counsel) chargeable to the Company, in the Company’s capacity as the issuer of
Notes, under this Agreement, the Notes or the other Transaction Documents).

 

48



--------------------------------------------------------------------------------

(b) Reimbursement of Expenses.

Each Guarantor also agrees to pay upon demand all costs and expenses (including,
without limitation, all fees and disbursements of any law firm or other external
counsel) incurred by any Beneficiary in enforcing any rights under this
Multiparty Guaranty.

(c) Guaranteed Obligations Unaffected.

No payment or payments made by any other Guarantor or other Credit Party, or by
any other guarantor or other Person, or received or collected by any of the
Beneficiaries from any other Guarantor or other Credit Party or from any other
guarantor or other Person by virtue of any action or proceeding or any setoff or
appropriation or application at any time or from time to time in reduction of or
in payment of the Guaranteed Obligations shall be deemed to modify, release or
otherwise affect the liability of each of the Guarantors hereunder which shall,
notwithstanding any such payments, remain liable for the Guaranteed Obligations,
subject to Section 21.5 below, until the Guaranteed Obligations are paid in
full.

(d) Joint and Several Liability.

All Guarantors and their respective successors and assigns shall be jointly and
severally liable for the payment of the Guaranteed Obligations and the expenses
required to be reimbursed to the holders of the Notes pursuant to
Section 21.1(b), above, notwithstanding any relationship or contract of
co-obligation by or among the Guarantors or their successors and assigns.

(e) Enforcement of Guaranteed Obligations.

Upon the occurrence and during the continuance of an Event of Default, then and
in any such event (x) all of the Guaranteed Obligations shall automatically
become due and payable (in the case of an Event of Default described in
Section 12(g) or (h)), and (y) all or the relevant part of the Guaranteed
Obligations may, at the option of the Required Holders (in the case of any Event
of Default described in Section 12 other than those described in Section 12(g)
or (h)) and without demand, notice or legal process of any kind, be declared,
and immediately shall become, due and payable.

(f) Tolling of Statute of Limitations.

Each Guarantor agrees that any payment, performance or other act that tolls any
statute of limitations applicable to the obligations, liabilities and
indebtedness of the Company owing to the Beneficiaries under this Agreement, the
Notes or any of the other Transaction Documents shall also toll the statute of
limitations applicable to such Guarantor’s liability under this Multiparty
Guaranty to the extent permitted by law.

 

49



--------------------------------------------------------------------------------

(g) Rights of Contribution.

The Company and each Guarantor hereby agree that, to the extent that a Guarantor
shall have paid an amount hereunder to any Beneficiary that is greater than the
net value of the benefits received, directly or indirectly, by such paying
Guarantor as a result of the issuance and sale of the Notes, such paying
Guarantor shall be entitled to contribution from the Company and each other
Guarantor that has not paid its proportionate share, based on benefits received
as a result of the issuance and sale of the Notes, of the Guaranteed
Obligations. Any amount payable as a contribution under this Section 21.1(g)
shall be determined as of the date on which the related payment or distribution
is made by the Guarantor seeking contribution, and each of the Company and the
Guarantors acknowledges that the right to contribution hereunder shall
constitute an asset of such Guarantor to which such contribution is owed.
Notwithstanding the foregoing, the provisions of this Section 21.1(g) shall in
no respect limit the obligations and liabilities of any Guarantor to the
Beneficiaries hereunder or under any other Transaction Document, and each
Guarantor shall remain liable for the full payment and performance guaranteed
hereunder. Any indebtedness or other obligations of the Company or a Guarantor
now or hereafter held by or owing to any Guarantor are hereby subordinated in
time and right of payment to all indebtedness or other obligations of the
Company and the Guarantors to any or all of the Beneficiaries under the Notes,
this Agreement or any other Transaction Document.

(h) Fraudulent Transfer Savings Clause.

Each of the Guarantors, PIM, the Purchasers and the other Beneficiaries hereby
confirms that it is the intention of all such Persons that this Multiparty
Guaranty and the obligations of each Guarantor hereunder not constitute a
fraudulent transfer or conveyance for purposes of bankruptcy law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to this Multiparty
Guaranty and the obligations of each Guarantor hereunder. To effectuate the
foregoing intention, each of the Guarantors, PIM, the Purchasers and the other
Beneficiaries hereby irrevocably agrees that the obligations of each Guarantor
under this Multiparty Guaranty at any time shall be limited to the maximum
amount as will result in the obligations of such Guarantor under this Multiparty
Guaranty not constituting a fraudulent transfer or conveyance.

21.2 Subrogation.

Notwithstanding any payment or payments made by any Guarantor hereunder, each
Guarantor hereby waives, solely with respect to such payment or payments, any
and all rights of subrogation to the rights of the Beneficiaries against the
Company and, except to the extent otherwise provided in Section 21.1(g), any and
all rights of contribution, reimbursement, assignment, indemnification or
implied contract or any similar rights against the Company, any endorser or
other guarantor of all or any part of the Guaranteed Obligations, in each case
until such time as the Guaranteed Obligations have been paid in full (subject to
Section 21.5 below). If, notwithstanding the foregoing, any amount shall be paid
to any Guarantor on account of such subrogation at any time when all of the
Guaranteed Obligations shall not have been paid in full,

 

50



--------------------------------------------------------------------------------

(x) such amount shall be held by such Guarantor in trust for the Beneficiaries,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over in the exact form received by such Guarantor
(duly endorsed by such Guarantor to such Beneficiary if required), or
(y) payment equal to such amount paid on account of such subrogation shall be
paid, in each case, to each Beneficiary (ratably based on the principal amount
outstanding of Notes held by such Beneficiary at such time as a percentage of
the aggregate principal amount outstanding of Notes held by all the
Beneficiaries at such time), to be applied against the Guaranteed Obligations,
whether matured or unmatured, in such order as such Beneficiary may determine.

21.3 Amendments, Etc. with Respect to Guaranteed Obligations.

Each Guarantor shall remain obligated hereunder notwithstanding that: (a) any
demand for payment of any of the Guaranteed Obligations made by any Beneficiary
may be rescinded by such Beneficiary, and any of the Guaranteed Obligations
continued; (b) this Multiparty Guaranty, the Guaranteed Obligations, or the
liability of any other party upon or for any part of the Guaranteed Obligations,
or any collateral security or guaranty therefor or right of setoff with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
any Beneficiary or such other party; (c) this Agreement, the Notes, the other
Transaction Documents and any other document executed in connection with any of
them may be renewed, extended, amended, modified, supplemented or terminated, in
whole or in part; or (d) any guaranty, collateral or right of setoff at any time
held by any Person for the payment of any of the Guaranteed Obligations may be
sold, exchanged, waived, surrendered or released. When making any demand
hereunder against any Guarantor, each Beneficiary may, but shall be under no
obligation to, make a similar demand on any other Credit Party or any other
Person, and any failure by such Beneficiary to make any such demand or to
collect any payments from any other Credit Party or any other Person or any
release of any such other Credit Party or Person shall not impair or affect the
rights and remedies, express or implied, or as a matter of law, of such
Beneficiary against the Guarantors. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

21.4 Guaranty Absolute and Unconditional; Termination.

Each Guarantor waives any and all notice of the creation, renewal, extension or
accrual of any of the Guaranteed Obligations and notice of or proof of reliance
by any Beneficiary upon this Multiparty Guaranty or acceptance of this
Multiparty Guaranty. This Agreement, the Notes, the other Transaction Documents
and the Guaranteed Obligations in respect of any of them, shall conclusively be
deemed to have been created, contracted for or incurred in reliance upon this
Multiparty Guaranty; and all dealings between any of the Company or the
Guarantors, on the one hand, and any of the Beneficiaries, on the other, shall
likewise conclusively be presumed to have been had or consummated in reliance
upon this Multiparty Guaranty. Each Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon any
Credit Party or any other guarantor with respect to the Guaranteed Obligations
(except, in each case, as expressly provided under the Transaction Documents).
This Multiparty Guaranty shall be construed as a continuing, irrevocable,
absolute and unconditional guaranty of payment, performance and compliance when
due (and not of collection) and is a primary

 

51



--------------------------------------------------------------------------------

obligation of each Guarantor without regard to (a) the validity or
enforceability of the provisions of this Agreement (other than the Multiparty
Guaranty), the Notes, the other Transaction Documents, any of the Guaranteed
Obligations or any other guaranty or right of setoff with respect thereto at any
time or from time to time held by any Beneficiary, (b) any defense, setoff or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by any of the Credit Parties against any
Beneficiary, or (c) any other circumstance whatsoever (with or without notice to
or knowledge of any Credit Party or guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of any Credit Party or
any other guarantor of the Guaranteed Obligations, in bankruptcy or in any other
instance (other than payment or performance in full of the Guaranteed
Obligations). Each of the Guarantors hereby agrees that it has complete and
absolute responsibility for keeping itself informed of the business, operations,
properties, assets, condition (financial or otherwise) of the Company, the other
Guarantors, any and all endorsers and any and all guarantors of the Guaranteed
Obligations and of all other circumstances bearing upon the risk of nonpayment
of the obligations evidenced by the Notes or the Guaranteed Obligations, and
each of the Guarantors further agrees that the Beneficiaries shall have no duty,
obligation or responsibility to advise it of any such facts or other
information, whether now known or hereafter ascertained, and each Guarantor
hereby waives any such duty, obligation or responsibility on the part of the
Beneficiaries to disclose such facts or other information to such Guarantor.

When pursuing its rights and remedies hereunder against any of the Guarantors,
any Beneficiary may, but shall be under no obligation to, pursue such rights and
remedies as it may have against any other Credit Party or any other Person under
a guaranty of the Guaranteed Obligations or any right of setoff with respect
thereto, and any failure by such Beneficiary to pursue such other rights or
remedies or to collect any payments from any such other Credit Party or Person
or to realize upon any such guaranty or to exercise any such right of setoff, or
any release of any such other Credit Party or Person or any such guaranty or
right of setoff, shall not relieve the Guarantors of any liability hereunder,
and shall not impair or affect the rights and remedies, whether express, implied
or available as a matter of law, of each of the Beneficiaries against the
Guarantors. This Multiparty Guaranty shall remain in full force and effect until
all Guaranteed Obligations shall have been satisfied by payment or performance
in full, upon the occurrence of which this Multiparty Guaranty shall, subject to
Section 21.5 below, terminate.

21.5 Reinstatement.

This Multiparty Guaranty shall continue to be effective, or be reinstated, as
the case may be, if at any time the payment, or any part thereof, of any of the
Guaranteed Obligations is rescinded or otherwise must be restored or returned by
any Beneficiary in connection with the insolvency, bankruptcy, dissolution,
liquidation or reorganization of any Credit Party upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, any Credit Party or any substantial part of their respective
property or assets, or otherwise, all as though such payments had not been made.

21.6 Payments.

Each Guarantor hereby agrees that the Guaranteed Obligations will be paid when
due and payable in accordance herewith to each of the Beneficiaries pursuant to
this Agreement without setoff or counterclaim in immediately available funds at
the location and in the currency or currencies specified by such Beneficiary
pursuant to this Agreement.

 

52



--------------------------------------------------------------------------------

21.7 Additional Guarantors.

The initial Guarantors hereunder shall be such Persons as are signatories to
this Agreement as Guarantors on the date hereof. From time to time subsequent to
the date hereof, additional Persons that are Subsidiaries of any Credit Party
may become parties hereto, as additional Guarantors (each an “Additional
Guarantor”), by executing a Joinder to Multiparty Guaranty. Upon delivery of any
such Joinder to Multiparty Guaranty to each of the Beneficiaries, notice of
which is hereby waived by the Guarantors, each such Additional Guarantor shall
be a Guarantor and shall be as fully a party hereto in such capacity as if such
Additional Guarantor were an original signatory hereof. Each Guarantor expressly
agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Guarantor hereunder, nor by
any election of the Beneficiaries not to cause any Subsidiary of any Credit
Party to become an Additional Guarantor hereunder. This Multiparty Guaranty
shall be fully effective as to any Guarantor that is or becomes a party hereto
regardless of whether any other Person becomes or fails to become or ceases to
be a Guarantor hereunder.

 

22 MISCELLANEOUS.

22.1 Successors and Assigns.

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and permitted assigns with respect to the Notes and the other
Transaction Documents (including any subsequent holder of a Note) whether so
expressed or not.

22.2 Payments Due on Non-Business Days; Payment Currency.

Anything in this Agreement or the Notes to the contrary notwithstanding, any
payment of principal of or Make-Whole Amount or interest on any Note that is due
on a date other than a New York Business Day shall be made on the next
succeeding New York Business Day without including the additional days elapsed
in the computation of the interest payable on such next succeeding New York
Business Day. All payments on account of any Notes denominated in Dollars
(including principal, interest and Make-Whole Amounts) shall be made in Dollars,
and all payments on account of any Notes denominated in any other currency
(including principal, interest and Make-Whole Amounts) shall be made in such
other currency. The obligation of the Company to make payment on account of any
Notes in the applicable currency specified in the preceding sentence shall not
be discharged or satisfied by any tender, or any recovery pursuant to any
judgment, which is expressed in or converted into any currency other than such
applicable currency, except to the extent the holder of the applicable Note
actually receives the full amount of the currency in which the underlying
obligation is denominated. The obligation of the Company to make payment in any
given currency as required by the first sentence of this paragraph shall be
enforceable as an alternative or additional cause of action for the purpose of
recovery in such currency, of the amount, if any, by which such actual receipt
shall fall short of the full amount of such currency expressed to be payable in
respect of any such obligation, and shall not be affected by judgment being
obtained for any other sums due under the Notes, this Agreement or any other
Transaction Document, as the case may be.

 

53



--------------------------------------------------------------------------------

22.3 Severability.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

22.4 Construction.

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.

22.5 Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.

22.6 Governing Law.

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such state.

22.7 Several Obligations.

The sales of Notes to the Purchasers are to be several sales, and the
obligations of the Purchasers under this Agreement are several obligations. No
failure by any Purchaser to perform its obligations under this Agreement shall
relieve any other Purchaser or the Company of any of their respective
obligations hereunder, and no Purchaser shall be responsible for the obligations
of, or any action taken or omitted by, any other Purchaser hereunder.

22.8 Accounting Terms. All accounting terms used and not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements of the Parent Guarantor for the Fiscal Year ended December 31, 2010
(“GAAP”).

 

54



--------------------------------------------------------------------------------

22.9 Jurisdiction and Process; Waiver of Jury Trial. (a) Each Credit Party, PIM
and each Purchaser and holder of Notes irrevocably agrees that any legal action
or proceeding with respect to this Agreement, the Notes, the other Transaction
Documents or any of the agreements, documents or instruments delivered in
connection herewith and therewith shall be brought in the courts of the State of
California, the State of New York, or the United States of America for the
Northern District of California or the Southern District of New York, and, by
execution and delivery hereof, each of the Credit Parties accepts and consents
to, for itself and in respect of its property, generally and unconditionally,
the jurisdiction of the aforesaid courts and agrees that such jurisdiction shall
be exclusive, unless waived by the Required Holders in writing, with respect to
any action or proceeding brought by any Credit Party against PIM or any holder
of Notes. To the fullest extent permitted by applicable law, each Credit Party,
PIM and each holder of a Note irrevocably waives and agrees not to assert, by
way of motion, as a defense or otherwise, any claim that it is not subject to
the jurisdiction of any such court, any objection that it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding brought
in any such court and any claim that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient forum.

(b) Each Credit Party consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.9(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 19 or at such other address
of which such holder shall then have been notified pursuant to said Section.
Each Credit Party agrees that such service upon receipt (i) shall be deemed in
every respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

(c) Nothing in this Section 22.9 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against any Credit
Party in the courts of any appropriate jurisdiction or to enforce in any lawful
manner a judgment obtained in one jurisdiction in any other jurisdiction.

22.10 Waiver of Jury Trial. EACH CREDIT PARTY, PIM, THE PURCHASERS AND THE OTHER
HOLDERS OF THE NOTES HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH
RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if an action or other proceeding is brought
in the State of California and if the above waiver of the right to a trial by
jury is not enforceable, the parties hereto agree that any and all disputes or
controversies of any nature between them concerning this Agreement, the other
Transaction Documents and the matters contemplated hereby or thereby (each, a
“Claim”), including any and all questions of

 

55



--------------------------------------------------------------------------------

law or fact relating thereto, shall be determined by judicial reference pursuant
to the California Code of Civil Procedure (“Reference”). The parties shall
select a single neutral referee, who shall be a retired state or federal judge.
In the event that the parties cannot agree upon a referee, the referee shall be
appointed by the court. The referee shall report a statement of decision to the
court. Nothing in this paragraph shall limit the right of any party at any time
to exercise self-help remedies, foreclose against any collateral or obtain
provisional remedies. The Company shall bear the fees and expenses of the
referee unless the referee orders otherwise. The referee shall also determine
all issues relating to the applicability, interpretation, and enforceability of
this paragraph.

22.11 Confidentiality.

For the purposes of this Section 22.11, “Confidential Information” means
information delivered to PIM or any Purchaser by or on behalf of the Parent
Guarantor or any Subsidiary in connection with the transactions contemplated by
or otherwise pursuant to this Agreement that is proprietary in nature and that
was clearly marked or labeled or otherwise adequately identified when received
by PIM or such Purchaser as being confidential information of the Parent
Guarantor or such Subsidiary, provided that such term does not include
information that (a) was publicly known or otherwise known to PIM or such
Purchaser prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by PIM or such Purchaser or any person
acting on PIM’s or such Purchaser’s behalf, (c) otherwise becomes known to PIM
or such Purchaser other than through disclosure by the Parent Guarantor or any
Subsidiary, or (d) constitutes financial statements delivered to PIM or such
Purchaser under Section 7.1 that are otherwise publicly available. PIM and each
Purchaser will maintain the confidentiality of such Confidential Information and
shall not disclose the same to any Person without the consent of the Company,
provided that PIM or such Purchaser may deliver or disclose Confidential
Information to (i) its directors, officers, employees, agents, attorneys and
affiliates (to the extent such disclosure reasonably relates to the
administration of the investment represented by its Notes), and then only on a
confidential basis, (ii) its financial advisors and other professional advisors
who agree to hold confidential the Confidential Information substantially in
accordance with the terms of this Section 22.11, (iii) any other holder of any
Note, (iv) any Institutional Investor to which it sells or offers to sell such
Note or any part thereof or any participation therein (if such Person has agreed
in writing prior to its receipt of such Confidential Information to be bound by
the provisions of this Section 22.11), (v) any Person from which PIM or such
Purchaser offers to purchase any security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 22.11), (vi) any federal or state
regulatory authority having jurisdiction over PIM or such Purchaser, in each
case as requested or required by such authority, (vii) the NAIC or the SVO or,
in each case, any similar organization, or any nationally recognized rating
agency that requires access to information about PIM’s or such Purchaser’s
investment portfolio, or (viii) any other Person to which such delivery or
disclosure may be necessary or appropriate (w) to effect compliance with any
law, rule, regulation or order applicable to PIM or such Purchaser, (x) in
response to any subpoena or other legal process, (y) in connection with any
litigation to which PIM or such Purchaser is a party, provided that PIM or such
Purchaser shall have given the Company reasonable prior notice of such
disclosure, or (z) if an Event of Default has occurred and is continuing, to the
extent PIM or such Purchaser may

 

56



--------------------------------------------------------------------------------

reasonably determine in good faith such delivery and disclosure to be necessary
or appropriate in the enforcement or for the protection of the rights and
remedies under PIM’s or such Purchaser’s Notes and this Agreement. Each holder
of a Note, by its acceptance of a Note, will be deemed to have agreed to be
bound by and to be entitled to the benefits of this Section 22.11 as though it
were a party to this Agreement. On reasonable request by the Company in
connection with the delivery to any holder of a Note of information required to
be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Company embodying the provisions of
this Section 22.11.

22.12 No Novation.

This Agreement amends, restates and replaces in its entirety the Prior
Agreement, and is not intended to constitute a novation of the provisions
thereunder as in effect prior to the effectiveness of this Agreement.

*     *     *     *     *

 

57



--------------------------------------------------------------------------------

 

    Very truly yours, THE COMPANY:         DIGITAL REALTY TRUST, L.P.     By:  
Digital Realty Trust, Inc., its sole general partner     By:   /s/ A. William
Stein       Name:   A. William Stein       Title:   Chief Financial Officer and
Chief Investment Officer

 

THE GUARANTORS:

 

DIGITAL REALTY TRUST, INC.

By:   /s/ A. William Stein Name:   A. William Stein Title:   Chief Financial
Officer and Chief Investment Officer

 

DIGITAL 113 N. MYERS, LLC

 

By:DIGITAL REALTY TRUST, L.P.,

its member and manager

 

By: DIGITAL REALTY TRUST, INC., its sole general partner By:   /s/ A. William
Stein Name:   A. William Stein Title:   Chief Financial Officer and Chief
Investment Officer

DIGITAL 125 N. MYERS, LLC

By: DIGITAL REALTY TRUST, L.P.,

        its member and manager

By: DIGITAL REALTY TRUST, INC., its sole general partner

By:   /s/ A. William Stein Name:   A. William Stein Title:   Chief Financial
Officer and Chief Investment Officer

 



--------------------------------------------------------------------------------

 

GLOBAL RIVERSIDE, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

By:   /s/ A. William Stein Name:   A. William Stein Title:   Chief Financial
Officer and Chief Investment Officer

 

DIGITAL 2260 EAST EL SEGUNDO, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its sole member and manager

By:  

DIGITAL REALTY TRUST INC.,

its sole general partner

By:   /s/ A. William Stein Name:   A. William Stein Title:   Chief Financial
Officer and Chief Investment Officer

 

DIGITAL 720 2ND, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its sole member and manager

By:  

DIGITAL REALTY TRUST INC.,

its sole general partner

By:   /s/ A. William Stein Name:   A. William Stein Title:   Chief Financial
Officer and Chief Investment Officer

 



--------------------------------------------------------------------------------

The foregoing is hereby agreed to as of the date thereof.

PRUDENTIAL INVESTMENT MANAGEMENT, INC.

 

By:   /s/ Iris Krause   Vice President

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, as a holder of the Series C Notes,
the Series D Notes, the Series E Notes and the sole Series F Note

 

By:   /s/ Iris Krause   Vice President

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY, as a holder of the Series B
Notes, the Series C Notes and the Series E Notes

By: Prudential Investment Management, Inc., investment manager

 

By:   /s/ Iris Krause   Vice President

UNITED OF OMAHA LIFE INSURANCE COMPANY, as a holder of the Series B Notes and
the Series E Notes

By: Prudential Private Placement Investors, L.P., investment advisor

By: Prudential Private Placement Investors, Inc., its general partner

By:   /s/ Iris Krause   Vice President

PRUCO LIFE INSURANCE COMPANY, as a holder of the Series C Notes, the Series D
Notes and the Series E Notes

By:   /s/ Iris Krause   Vice President

 



--------------------------------------------------------------------------------

UNIVERSAL PRUDENTIAL ARIZONA REINSURANCE COMPANY, as a holder of the Series D
Notes

By: Prudential Investment Management, Inc., investment manager

By:   /s/ Iris Krause   Vice President

PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION, as a holder of the Series D
Notes

By: Prudential Investment Management, Inc., investment manager

By:   /s/ Iris Krause   Vice President

PRUDENTIAL ARIZONA REINSURANCE CAPTIVE COMPANY, as a holder of the Series D
Notes and the Series E Notes

By: Prudential Investment Management, Inc., investment manager

By:   /s/ Iris Krause   Vice President

 



--------------------------------------------------------------------------------

INFORMATION SCHEDULE

Authorized Officers of PIM

 

Mitchell W. Reed

Senior Vice President

PRUDENTIAL CAPITAL GROUP

Four Embarcadero Center, Suite 2700

San Francisco, California 94111

Telephone:    (415) 291-5059

Facsimile:     (415) 421-6233

  

Stephen J. DeMartini

Managing Director

PRUDENTIAL CAPITAL GROUP

Four Embarcadero Center, Suite 2700

San Francisco, California 94111

Telephone:    (415) 291-5058

Facsimile:     (415) 421-6233

Iris Krause

Senior Vice President

PRUDENTIAL CAPITAL GROUP

Four Embarcadero Center, Suite 2700

San Francisco, California 94111

Telephone:    (415) 291-5060

Facsimile:     (415) 421-6233

  

Charles Senner

PRUDENTIAL CAPITAL GROUP

100 Mulberry Street

7 Gateway Center Four

Newark, New Jersey 07102

Telephone:    (973) 802-6660

Facsimile:     (973) 624-6432

James McCrane

PRUDENTIAL CAPITAL GROUP

100 Mulberry Street

7 Gateway Center Four Newark,

New Jersey 07102

Telephone:    (973) 802-4222

Facsimile:     (973) 624-6432

  

Mathew R. Douglass

Senior Vice President

PRUDENTIAL CAPITAL GROUP

2029 Century Park East, Suite 710

Los Angeles, California 90067

Telephone:    (310) 295-5012

Facsimile:     (310) 295-5019

David Nguyen

Vice President

PRUDENTIAL CAPITAL GROUP

Four Embarcadero Center, Suite 2700

San Francisco, California 94111

Telephone:    (415) 291-5071

Facsimile:     (415) 421-6233

  

Cornelia Cheng

Vice President

PRUDENTIAL CAPITAL GROUP

2029 Century Park East, Suite 710

Los Angeles, California 90067

Telephone:    (310) 295-5013

Facsimile:     (310) 295-5019

Authorized Officers of the General Partner on Behalf of the Company

 

Michael Foust

Chief Executive Officer

Digital Realty Trust, Inc.

560 Mission Street, Suite 2900

San Francisco, California 94105

Telephone:    (415) 738-6505

Facsimile:     (415) 738-6501

  

Matt Mercier

Vice President, Corporate Finance

Digital Realty Trust, Inc.

560 Mission Street, Suite 2900

San Francisco, California 94105

Telephone:    (415) 874-2803

Facsimile:     (415) 738-6501



--------------------------------------------------------------------------------

Joshua Mills

Senior Vice President, General Counsel

Digital Realty Trust, Inc.

560 Mission Street, Suite 2900

San Francisco, California 94105

Telephone:    (415) 738-6516

Facsimile:     (415) 738-6501

  

Edward Sham

Senior Vice President, Controller

Digital Realty Trust, Inc.

560 Mission Street, Suite 2900

San Francisco, California 94105

Telephone:    (415) 738-6542

Facsimile:     (415) 738-6501

A. William Stein

Chief Financial Officer and Chief Investment Officer

Digital Realty Trust, Inc.

560 Mission Street, Suite 2900

San Francisco, California 94105

Telephone:    (415) 738-6520

Facsimile:     (415) 738-6501

  

Wendy M. Will

Vice President, Capital Markets

Digital Realty Trust, Inc.

560 Mission Street, Suite 2900

San Francisco, California 94105

Telephone:    (415) 738-6507

Facsimile:     (415) 738-6501



--------------------------------------------------------------------------------

SCHEDULE A

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Acceptance” is defined in Section 2B(5).

“Acceptance Day” is defined in Section 2B(5).

“Acceptance Window” is defined in Section 2B(5).

“Accepted Note” is defined in Section 2B(5).

“Additional Guarantor” is defined in Section 21.7.

“Adjusted EBITDA” means an amount equal to the EBITDA for the four-fiscal
quarter period of the Parent Guarantor most recently ended for which financial
statements are required to be delivered to the Significant Holders pursuant to
Section 7.2 or 7.3, as the case may be, less an amount equal to the Capital
Expenditure Reserve for all Assets; provided, however, that for purposes of this
definition, in the case of any acquisition or disposition of any direct or
indirect interest in any Asset (including through the acquisition or disposition
of Equity Interests) by the Parent Guarantor or any of its Subsidiaries during
such four-fiscal quarter period, Adjusted EBITDA will be adjusted (a) in the
case of an acquisition, by adding thereto an amount equal to the acquired
Asset’s actual EBITDA (computed, without duplication, as if such Asset was owned
by the Parent Guarantor or one of its Subsidiaries for the entire four-fiscal
quarter period) generated during the portion of such four-fiscal quarter period
that such Asset was not owned by the Parent Guarantor or such Subsidiary, and
(b) in the case of a disposition, by subtracting therefrom an amount equal to
the actual EBITDA generated by the Asset so disposed of during such four-fiscal
quarter period.

“Adjusted Net Operating Income” means, with respect to any Asset, (a) the
product of (i) four (4) times (ii) (A) Net Operating Income attributable to such
Asset less (B) the amount, if any, by which (1) 2% of all rental income (other
than tenant reimbursements) from the operation of such Asset for the fiscal
quarter of the Parent Guarantor most recently ended for which financial
statements are required to be delivered to the Significant Holders pursuant to
Section 7.2 or 7.3, as the case may be, exceeds (2) all management fees payable
in respect of such Asset for such fiscal period less (b) the Capital Expenditure
Reserve for such Asset; provided, however, that for purposes of this definition,
in the case of any acquisition or disposition of any direct or indirect interest
in any Asset (including through the acquisition or disposition of Equity
Interests) by the Parent Guarantor or any of its Subsidiaries during any fiscal
quarter, Adjusted Net Operating Income will be adjusted (1) in the case of an
acquisition, by adding thereto an amount equal to (A) four (4) times (B) the
acquired Asset’s actual Net Operating Income (computed, without duplication, as
if such Asset was owned by the Parent Guarantor or one of its Subsidiaries for
the entire fiscal quarter) generated during the portion of such fiscal quarter
that

 

Schedule A-1



--------------------------------------------------------------------------------

such Asset was not owned by the Parent Guarantor or such Subsidiary, and (2) in
the case of a disposition, by subtracting therefrom an amount equal to (A) four
(4) times (B) the actual Net Operating Income generated by the Asset so disposed
of during such fiscal quarter.

“Administrative Agent” has the meaning given to such term in the Revolving
Credit Agreement.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.

“Affiliated Entity” means any of the Subsidiaries of the Parent Guarantor and
any of their or the Parent Guarantor’s respective Controlled Affiliates.

“Agreement” means this Amended and Restated Note Purchase and Private Shelf
Agreement, dated as of November 3, 2011, between the Company and the other
Credit Parties, on the one hand, and PIM and each Prudential Affiliate that is a
signatory hereto or that hereafter may become bound by certain provisions
hereof, on the other hand, as it may from time to time be amended, supplemented
or otherwise modified.

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Administrative Agent (or, during the continuance of
an Event of Default, the Required Holders) equal to: (a) in the case of a Hedge
Agreement documented pursuant to the Master Agreement (Multicurrency-Cross
Border) published by the International Swap and Derivatives Association, Inc.
(the “Master Agreement”), the amount, if any, that would be payable by any
Credit Party or any of its Subsidiaries to its counterparty to such Hedge
Agreement, as if (i) such Hedge Agreement was being terminated early on such
date of determination, (ii) such Credit Party or Subsidiary was the sole
“Affected Party”, and (iii) the Administrative Agent (or, during the continuance
of an Event of Default, the Required Holders) was or were the sole parties
determining such payment amount (with the Administrative Agent (or, during the
continuance of an Event of Default, the Required Holders) making such
determination pursuant to the provisions of the form of Master Agreement); or
(b) in the case of a Hedge Agreement traded on an exchange, the mark-to-market
value of such Hedge Agreement, which will be the unrealized loss on such Hedge
Agreement to the Credit Party or Subsidiary of a Credit Party party to such
Hedge Agreement determined by the Administrative Agent (or, during the
continuance of an Event of Default, the Required Holders) based on the
settlement price of such Hedge Agreement on such date of determination, or
(c) in all other cases, the mark-to-market value of such Hedge Agreement, which
will be the unrealized loss on such Hedge Agreement to the Credit Party or
Subsidiary of a Credit Party party to such Hedge Agreement determined by the
Administrative Agent (or, during the continuance of an Event of Default, the
Required Holders) as the amount, if any, by which (i) the present value of the
future cash flows to be paid by such Credit Party or Subsidiary exceeds (ii) the
present value of the future cash flows to be received by such Credit Party or
Subsidiary pursuant to such Hedge Agreement; capitalized terms used and not
otherwise defined in this definition shall have the respective meanings set
forth in the above described Master Agreement.

 

Schedule A-2



--------------------------------------------------------------------------------

“Asset Value” means, at any date of determination, (a) in the case of any
Technology Asset, the Capitalized Value of such Asset; provided, however, that
the Asset Value of each such Technology Asset (other than a former Development
Asset or Redevelopment Asset) shall be deemed to be, during the first 12 months
following the date of acquisition thereof, the greater of (i) the acquisition
price thereof, or (ii) the Capitalized Value thereof, provided, further, that an
upward adjustment shall be made to the Asset Value of any such Technology Asset
(in the reasonable discretion of (i) the Required Holders (if determining the
Asset Value of an Unencumbered Asset) or (ii) the Administrative Agent (or,
during the continuance of an Event of Default, the Required Holders) (if
determining the Asset Value for any purpose other than determining the Asset
Value of an Unencumbered Asset)) as new Tenancy Leases are entered into in
respect of such Asset in the ordinary course of business, (b) in the case of any
Development Asset or Redevelopment Asset, the book value of such Asset
determined in accordance with GAAP (but determined without giving effect to any
depreciation), (c) in the case of any Joint Venture Asset that, but for such
Asset being owned by a Joint Venture, would qualify as a Technology Asset under
the definition thereof, the JV Pro Rata Share of the Capitalized Value of such
Asset; provided, however, that the Asset Value of such Joint Venture Asset shall
be deemed to be, during the first 12 months following the date of acquisition
thereof, the JV Pro Rata Share of the greater of (i) the acquisition price
thereof, or (ii) the Capitalized Value thereof, provided, further, that an
upward adjustment shall be made to Asset Value of any Joint Venture Asset
described in this clause (c) (in the reasonable discretion of (i) the Required
Holders (if determining the Asset Value of an Unencumbered Asset) or (ii) the
Administrative Agent (or, during the continuance of an Event of Default, the
Required Holders) (if determining the Asset Value for any purpose other than
determining the Asset Value of an Unencumbered Asset)) as new leases, subleases,
real estate licenses and occupancy agreements are entered into in respect of
such Asset in the ordinary course of business, and (d) in the case of any Joint
Venture Asset not described in clause (c) above, the JV Pro Rata Share of the
book value of such Joint Venture Asset determined in accordance with GAAP (but
determined without giving effect to any depreciation).

“Assets” means Technology Assets, Development Assets, Redevelopment Assets and
Joint Venture Assets.

“Authorized Officer” means (i) in the case of the Company, its general partner’s
Chief Executive Officer, Chief Financial Officer, Controller, General Counsel
and any Vice President thereof designated as an “Authorized Officer” of the
Company in the Information Schedule or designated as an “Authorized Officer” of
the Company for purposes of this Agreement in an Officer’s Certificate executed
by such Chief Executive Officer or Chief Financial Officer, and (ii) in the case
of PIM, any officer of PIM designated as its “Authorized Officer” in the
Information Schedule or any officer of PIM designated as its “Authorized
Officer” for the purpose of this Agreement in a certificate executed by one of
its Authorized Officers. Any action taken under this Agreement on behalf of the
Company by any individual who on or after the date of this Agreement shall have
been an Authorized Officer of the Company and whom PIM in good faith believes to
be an Authorized Officer of the Company at the time of such action shall be
binding on the Company even though such individual shall have ceased to be an
Authorized Officer of the Company, and any action taken under this Agreement on
behalf of PIM by any individual who on or after the date of this Agreement shall
have been an Authorized Officer of PIM, and who the Company in good faith
believes to be an Authorized Officer of PIM at the time of such action shall be
binding on PIM even though such individual shall have ceased to be an Authorized
Officer of PIM.

 

Schedule A-3



--------------------------------------------------------------------------------

“Available Currencies” means British Pounds, Canadian Dollars, Dollars, Euros
and Swiss Francs.

“Available Facility Amount” is defined in Section 2B(1).

“Bank” or “Banks” means each financial institution from time to time party to
the Revolving Credit Agreement as a lender.

“Bank Unencumbered Assets Covenants” means Sections 5.04(b)(i) and (ii) (as in
effect in the Revolving Credit Agreement on the date hereof), together with all
defined terms used in such provisions and any rules of construction related to
any of the foregoing.

“Beneficiaries” is defined in Section 21.

“Blocked Person” is defined in Section 5.16.

“British Pound” means the lawful currency of the United Kingdom of Great Britain
and Northern Ireland.

“Business Day” means: (a) for the purposes of Section 8.6 only, (i) if with
respect to Notes denominated in Dollars, a New York Business Day, (ii) if with
respect to Notes denominated in British Pounds, any day which is both a New York
Business Day and a day on which commercial banks are not required or authorized
to be closed in London, (iii) if with respect to Notes denominated in Canadian
Dollars, any day which is both a New York Business Day and a day on which
commercial banks are not required or authorized to be closed in Toronto, (iv) if
with respect to Notes denominated in Euros, any day which is both a New York
Business Day and a day on which commercial banks are not required or authorized
to be closed in Frankfurt and Brussels, and (v) if with respect to Notes
denominated in Swiss Francs, any day which is both a New York Business Day and a
day on which commercial banks are not required or authorized to be closed in
Zurich; (b) for the purposes of Section 2B(3) only, any day which is both a New
York Business Day and a day on which PIM is open for business; and (c) for the
purposes of any other provision of this Agreement, any day other than a
Saturday, a Sunday or a day on which commercial banks in San Francisco or New
York City are required or authorized to be closed.

“Canadian Dollars” and “C$” means lawful currency of Canada.

“Cancellation Date” is defined in Section 2B(8)(iv).

“Cancellation Fee” is defined in Section 2B(8)(iv).

“Capital Expenditure Reserve” means (a) with respect to any Asset on any date of
determination when calculating compliance with the maximum Unsecured Debt
exposure and minimum Unencumbered Assets Debt Service Coverage Ratio financial
covenants, the product of (A) $0.25 times (B) the total number of net rentable
square feet within such Asset, and (b) at all other times, zero.

 

Schedule A-4



--------------------------------------------------------------------------------

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Capitalized Value” means (a) in the case of any Data Center Asset, the Adjusted
Net Operating Income of such Asset divided by 8.25%, and (b) in the case of any
Other Asset, the Adjusted Net Operating Income of such Asset divided by 7.5%.

“Cash Equivalents” means any of the following, to the extent owned by the Parent
Guarantor or any of its Subsidiaries free and clear of all Liens (other than
Permitted Liens) and having a maturity of not greater than 360 days from the
date of acquisition thereof: (a) readily marketable direct obligations of the
Government of the United States or any agency or instrumentality thereof or
obligations unconditionally guaranteed by the full faith and credit of the
Government of the United States; (b) readily marketable direct obligations of
any state of the United States of America or any political subdivision of any
such state or any public instrumentality thereof having, at the time of
acquisition, the highest rating obtainable from either Moody’s or S&P;
(c) domestic and foreign certificates of deposit or domestic time deposits or
foreign deposits or bankers’ acceptances (foreign or domestic) in British
Pounds, Canadian Dollars, Swiss Francs, Euros, Hong Kong Dollars, Dollars,
Singapore Dollars, Yen or Australian Dollars that are issued by a bank;
(I) which has, at the time of acquisition, a long-term rating of at least A or
the equivalent from S&P, Moody’s or Fitch and (II) if a United States domestic
bank, which is a member of the Federal Deposit Insurance Corporation;
(d) commercial paper (foreign or domestic) in an aggregate amount of not more
than $50,000,000 per issuer outstanding at any time and rated at least “Prime-1”
(or the then equivalent grade) by Moody’s or “A-1” (or the then equivalent
grade) by S&P; (e) overnight securities repurchase agreements, or reverse
repurchase agreements secured by any of the foregoing types of securities or
debt instruments, provided that the collateral supporting such repurchase
agreements shall have a value not less than 101% of the principal amount of the
repurchase agreement plus accrued interest; and (f) money market funds invested
in investments substantially all of which consist of the items described in
clauses (a) through (e) foregoing.

“Change of Control” means the occurrence of any of the following: (a) any Person
or two or more Persons acting in concert shall have acquired and shall continue
to have following the date hereof beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Exchange Act),
directly or indirectly, of Voting Interests of the Parent Guarantor (or other
securities convertible into such Voting Interests) representing 35% or more of
the combined voting power of all Voting Interests of the Parent Guarantor; or
(b) during any consecutive twelve month period commencing on or after March 15,
2008, individuals who at the beginning of such period constituted the Board of
Directors of the Parent Guarantor (together with any new directors whose
election by the Board of Directors or whose nomination for election by the
Parent Guarantor stockholders was approved by a vote of at least a majority of
the members of the Board of Directors then in office who either were members of
the Board of Directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the members of the Board of Directors then in office,
except for any such change resulting from (x) death or disability of any such
member, (y) satisfaction of any requirement for the majority of the members of
the Board of Directors of the Parent Guarantor to qualify under applicable law
as independent directors, or (z) the replacement of any member of the Board of
Directors who is an

 

Schedule A-5



--------------------------------------------------------------------------------

officer or employee of the Parent Guarantor with any other officer or employee
of the Parent Guarantor or any of its Affiliates; or (c) any Person or two or
more Persons acting in concert shall have acquired and shall continue to have
following the date hereof, by contract or otherwise, or shall have entered into
a contract or arrangement that, upon consummation, will result in its or their
acquisition of the power to direct, directly or indirectly, the management or
policies of the Parent Guarantor; or (d) the Parent Guarantor ceases to be the
general partner of the Company; or (e) the Parent Guarantor ceases to be the
legal and beneficial owner of all of the general partnership interests of the
Company.

“Closing Day” means, with respect to any Accepted Note, the Business Day
specified for the closing of the purchase and sale of such Accepted Note in the
Confirmation of Acceptance with respect to such Accepted Note; provided that
(i) if the Company and the Purchaser which is obligated to purchase such
Accepted Note agree on an earlier Business Day for such closing, the “Closing
Day” for such Accepted Note shall be such earlier Business Day, and (ii) if the
closing of the purchase and sale of such Accepted Note is rescheduled pursuant
to Section 2B(7), the “Closing Day” for such Accepted Note, for all purposes of
this Agreement except references to “original Closing Day” in
Section 2B(8)(iii), shall mean the final Rescheduled Closing Day with respect to
such Accepted Note.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Company” is defined in the introductory paragraph of this Agreement.

“Confirmation of Acceptance” is defined in Section 2B(5).

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated Debt” means Debt of the Parent Guarantor and its Subsidiaries plus
the JV Pro Rata Share of Debt of the Joint Ventures, in each case on a
Consolidated basis, minus the lesser of (a) the portion of such Debt scheduled
to mature within 24 months after the calculation of Consolidated Debt or
(b) unrestricted cash and Cash Equivalents on hand of the Parent Guarantor and
its Subsidiaries on a Consolidated basis.

“Consolidated Secured Debt” means Secured Debt of the Parent Guarantor and its
Subsidiaries plus the JV Pro Rata Share of Secured Debt of the Joint Ventures,
in each case on a Consolidated basis.

“Contingent Obligation” means, with respect to any Person, any obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation (and without duplication), (a) the
direct or indirect guarantee, endorsement (other than for collection or deposit
in the ordinary course of business), co-making, discounting with recourse or
sale with recourse by such Person of the obligation of a primary obligor,
(b) the obligation to make take-or-pay or similar payments, if required,
regardless of nonperformance by any other party or parties to an agreement, or
(c) any obligation of such Person, whether or not contingent, (i) to purchase
any such primary obligation or any property constituting direct or indirect
security

 

Schedule A-6



--------------------------------------------------------------------------------

therefor, (ii) to advance or supply funds (A) for the purchase or payment of any
such primary obligation or (B) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, assets, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, or (iv) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made (or, if less, the maximum amount of such primary obligation for which
such Person may be liable pursuant to the terms of the instrument evidencing
such Contingent Obligation) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder), as determined by such Person in good faith, all
as recorded on the balance sheet or on the footnotes to the most recent
financial statements of such Person in accordance with generally accepted
accounting principals as in effect from time to time in the United States of
America.

“control” (including the terms “controlling”, “Controlled”, “controlled by” and
“under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Interests of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Voting Interests, by contract or
otherwise.

“Controlled Joint Venture” means any (a) Joint Venture in which the Parent
Guarantor or any of its Subsidiaries (i) holds a majority of Equity Interests
and (ii) after giving effect to all buy/sell provisions contained in the
applicable constituent documents of such Joint Venture, controls all material
decisions of such Joint Venture, including without limitation the financing,
refinancing and disposition of the assets of such Joint Venture, and (b) any
Subsidiary of the Company that is not a Wholly-Owned Subsidiary.

“Credit Party” or “Credit Parties” means the Company and the Guarantors.

“Data Center Asset” means any Real Property (other than any Joint Venture Asset)
that operates or is intended to operate primarily as a telecommunications
infrastructure building or an information technology infrastructure building.

“Debt” of any Person means, without duplication for purposes of calculating
financial ratios, (a) all Debt for Borrowed Money of such Person, (b) all
obligations of such Person for the deferred purchase price of property or
services other than trade payables incurred in the ordinary course of business
and not overdue by more than 60 days or that are subject to a Good Faith
Contest, (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all obligations of such Person
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all obligations of
such Person as lessee under Capitalized Leases, (f) all obligations of such
Person under acceptance, letter of credit or similar facilities, (g) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment (but excluding for the avoidance of doubt (i) regular quarterly

 

Schedule A-7



--------------------------------------------------------------------------------

dividends, and (ii) special year-end dividends made in connection with
maintaining the Parent Guarantor’s status as a REIT) in respect of any Equity
Interests in such Person or any other Person (other than Preferred Interests
that are issued by any Credit Party or Subsidiary thereof and classified as
either equity or minority interests pursuant to GAAP) or any warrants, rights or
options to acquire such Equity Interests, (h) all obligations of such Person in
respect of Hedge Agreements, valued at the Agreement Value thereof, (i) all
Contingent Obligations of such Person with respect to Debt, and (j) all
indebtedness and other payment obligations referred to in clauses (a) through
(i) above of another Person secured by (or for which the holder of such Debt has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including, without limitation, accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such indebtedness or other payment obligations; provided, however,
that (A) in the case of the Parent Guarantor and its Subsidiaries “Debt” shall
also include, without duplication, the JV Pro Rata Share of Debt for each Joint
Venture, and (B) for purposes of computing the Leverage Ratio, “Debt” shall be
deemed to exclude redeemable Preferred Interests issued as trust preferred
securities by the Parent Guarantor and the Company to the extent the same are by
their terms subordinated to the Debt evidenced by the Notes and not redeemable
until at least one year after the last maturity of any Note.

“Debt for Borrowed Money” of any Person means all items that, in accordance with
GAAP, would be classified as indebtedness on a Consolidated balance sheet of
such Person; provided, however, that in the case of the Parent Guarantor and its
Subsidiaries “Debt for Borrowed Money” shall also include, without duplication,
the JV Pro Rata Share of Debt for Borrowed Money for each Joint Venture; and
provided, further, however, that as used in the definition of “Fixed Charge
Coverage Ratio”, in the case of any acquisition or disposition of any direct or
indirect interest in any Asset (including through the acquisition of Equity
Interests) by the Parent Guarantor or any of its Subsidiaries during the
four-fiscal quarter period of the Parent Guarantor most recently ended for which
financial statements are required to be delivered to the Significant Holders
pursuant to Section 7.2 or 7.3, as the case may be, the term “Debt for Borrowed
Money” (a) shall include, in the case of an acquisition, an amount equal to the
Debt for Borrowed Money directly relating to such Asset existing immediately
following such acquisition (computed as if such indebtedness in respect of such
Asset was in existence for the Parent Guarantor or such Subsidiary for the
entire four-fiscal quarter period), and (b) shall exclude, in the case of a
disposition, an amount equal to the actual Debt for Borrowed Money to which such
Asset was subject to the extent such Debt for Borrowed Money was repaid or
otherwise terminated upon the disposition of such Asset during such four-fiscal
quarter period.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means, as to any Note, that rate of interest that is the greater
of (1) 2% over the Interest Rate specified in the caption as set forth at the
top of such Note, and (2) 2% over the rate of interest publicly announced by
JPMorgan Chase Bank from time to time in New York City as its “base” or “prime”
rate.

“Delayed Delivery Fee” is defined in Section 2B(8)(iii).

 

Schedule A-8



--------------------------------------------------------------------------------

“Development Asset” means Real Property acquired for development into a
Technology Asset that, in accordance with GAAP, would be classified as a
development property on a Consolidated balance sheet of the Parent Guarantor and
its Subsidiaries. For the avoidance of any doubt, Development Assets shall not
constitute Technology Assets.

“Document Delivery Date” means (i) with respect to any Notes denominated in
Dollars, the applicable Closing Day for such Notes, and (ii) with respect to any
Notes denominated in any other Available Currencies, one Business Day prior to
the applicable Closing Day for such Accepted Notes.

“Dollars” and “$” means lawful currency of the United States of America.

“EBITDA” means, for any period, (a) the sum of (i) net income (or net loss),
(ii) interest expense, (iii) income tax expense, (iv) depreciation expense,
(v) amortization expense, in each case of the Parent Guarantor and its
Subsidiaries determined on a Consolidated basis and in accordance with GAAP for
such period, and (vi) to the extent such amounts were included in calculating
net income (or net loss), (A) gains or losses from extraordinary, non-recurring
and unusual items (including, without limitation, prepayment penalties and costs
or fees incurred in connection with any capital markets offering, debt
financing, or amendment thereto, redemption or exchange of indebtedness, lease
termination, business combination, acquisition, disposition, recapitalization or
similar transaction (regardless of whether such transaction is completed)),
(B) revenues and gains and expenses and losses associated with Hedge Agreements
and (C) revenues and gains and expenses and losses resulting from fluctuations
in foreign exchange rates, plus (b) with respect to each Joint Venture, the JV
Pro Rata Share of the sum of (i) net income (or net loss), (ii) interest
expense, (iii) income tax expense, (iv) depreciation expense, (v) amortization
expense, in each case of such Joint Venture, and (vi) to the extent such amounts
were included in calculating net income (or net loss) with respect to such Joint
Venture, (A) gains or losses from extraordinary, non-recurring and unusual items
(including, without limitation, prepayment penalties and costs or fees incurred
in connection with any capital markets offering, debt financing, or amendment
thereto, redemption or exchange of indebtedness, lease termination, business
combination, acquisition, disposition, recapitalization or similar transaction
(regardless of whether such transaction is completed)), (B) revenues and gains
and expenses and losses associated with Hedge Agreements and (C) revenues and
gains and expenses and losses resulting from fluctuations in foreign exchange
rates, in each case determined on a Consolidated basis and in accordance with
GAAP for such period.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

 

Schedule A-9



--------------------------------------------------------------------------------

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Parent Guarantor, the Company
or a Subsidiary under section 414 of the Code.

“Euros” means the single currency of participating member states of the European
Union.

“Event of Default” is defined in Section 12.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.

“Facility” is defined in Section 2B(l).

“Fiscal Year” means a fiscal year of the Parent Guarantor and its Consolidated
Subsidiaries ending on December 31 in any calendar year.

“Fitch” means Fitch IBCA, Duff & Phelps, a division of Fitch, Inc. and any
successor thereto.

“Fixed Charge Coverage Ratio” means, at any date of determination, the ratio of
(a) Adjusted EBITDA, to (b) the sum of (i) interest (including capitalized
interest) payable in cash on all Debt for Borrowed Money plus (ii) scheduled
amortization of principal amounts of all Debt for Borrowed Money payable (not
including balloon maturity amounts) plus (iii) all cash dividends payable on any
Preferred Interests (which, for the avoidance of doubt, shall include Preferred
Interests structured as trust preferred securities), but excluding redemption
payments or charges in connection with the redemption of Preferred Interests, in
each case, of or by the Parent

 

Schedule A-10



--------------------------------------------------------------------------------

Guarantor and its Subsidiaries for the four- fiscal quarter period of the Parent
Guarantor most recently ended for which financial statements are required to be
delivered to the Significant Holders pursuant to Section 7.2 or 7.3, as the case
may be, determined on a Consolidated basis for such period.

“GAAP” is defined in Section 22.8.

“Good Faith Contest” means the contest of an item as to which: (a) such item is
contested in good faith, by appropriate proceedings; (b) reserves that are
adequate are established with respect to such contested item in accordance with
generally accepted accounting principals as in effect from time to time in the
United States of America; and (c) the failure to pay or comply with such
contested item during the period of such contest is not reasonably likely to
result in a Material Adverse Effect.

“Governmental Authority” means the government of

(a) the United States of America or any state or other political subdivision
thereof, or

(b) any other jurisdiction in which any of the Company, the Parent Guarantor or
any Subsidiary conducts all or any part of its business, or which asserts
jurisdiction over any properties of such Person, or

(c) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Guaranteed Obligations” is defined in Section 21.1(a).

“Guarantors” is defined in the introductory paragraph of this Agreement.

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, friable or damaged
asbestos-containing materials, polychlorinated biphenyls, radon gas and toxic
mold and (b) any other chemicals, materials or substances designated, classified
or regulated as hazardous or toxic or as a pollutant or contaminant under any
Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.

“Hedge Treasury Note(s)” means, with respect to any Accepted Note, the United
States Treasury Note(s) whose duration (as determined by PIM) most closely
matches the duration of such Accepted Note.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 14.1.

 

Schedule A-11



--------------------------------------------------------------------------------

“Hostile Tender Offer” means, with respect to the use of proceeds of any of the
Notes, any offer to purchase, or any purchase of, shares of capital stock of any
corporation or equity interests in any other entity, or securities convertible
into or representing the beneficial ownership of, or rights to acquire, any such
shares or equity interests, if such shares, equity interests, securities or
rights are of a class which is publicly traded on any securities exchange or in
any over-the-counter market (other than purchases of such shares, equity
interests, securities or rights representing less than 5% of the equity
interests or beneficial ownership of such corporation or other entity for
portfolio investment purposes) and such offer or purchase has not been duly
approved by the board of directors of such corporation or the equivalent
governing body of such other entity prior to the date on which the Company makes
the respective Request for Purchase of such Note.

“include” or “including” means, unless the context clearly requires otherwise,
“including without limitation.”

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

“Issuance Period” is defined in Section 2B(2).

“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including, without limitation, any
acquisition by way of a merger or consolidation and any arrangement pursuant to
which the investor incurs Debt of the types referred to in clause (i) or (j) of
the definition of “Debt” in respect of such Person.

“Joinder to Multiparty Guaranty” means a joinder agreement entered into by an
Additional Guarantor in substantially the form of Exhibit D.

“Joint Venture” means any joint venture (a) in which the Parent Guarantor or any
of its Subsidiaries holds any Equity Interest, (b) that is not a Subsidiary of
the Parent Guarantor or any of its Subsidiaries, and (c) the accounts of which
would not appear on the Consolidated financial statements of the Parent
Guarantor.

“Joint Venture Assets” means, with respect to any Joint Venture at any time, the
assets owned by such Joint Venture at such time.

“JV Pro Rata Share” means, with respect to any Joint Venture at any time, the
fraction, expressed as a percentage, obtained by dividing (a) the total book
value in accordance with GAAP (but determined without giving effect to any
depreciation) of all Equity Interests in such Joint Venture held by the Parent
Guarantor or any of its Subsidiaries by (b) the total book value in accordance
with GAAP (but determined without giving effect to any depreciation) of all
outstanding Equity Interests in such Joint Venture at such time.

 

Schedule A-12



--------------------------------------------------------------------------------

“Leverage Ratio” means, at any date of determination, the ratio, expressed as a
percentage, of (a) Consolidated Debt of the Parent Guarantor and its
Subsidiaries to (b) Total Asset Value, in each case as at the end of the most
recently ended fiscal quarter of the Parent Guarantor for which financial
statements are required to be delivered to the Significant Holders pursuant to
Section 7.2 or 7.3, as the case may be.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“Make-Whole Amount” is defined in Section 8.6.

“Material” means material in relation to the business, operations, financial
condition or prospects of the Credit Parties and their Subsidiaries, taken as a
whole.

“Material Adverse Effect” means a material adverse effect on (a) the business or
financial condition of the Parent Guarantor and its Subsidiaries, taken as a
whole, (b) the rights and remedies of any holder of a Note under any Transaction
Document, (c) the ability of any Credit Party to perform its material
obligations under any Transaction Document to which it is or is to be a party,
or (d) the Unencumbered Assets.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a “multiemployer plan” (as such term is defined in
section 4001(a)(3) of ERISA) to which any Credit Party, any Subsidiary or any
ERISA Affiliate makes or is obligated to make contributions, or during the
preceding five years has made or been obligated to make contributions.

“Multiparty Guaranty” is defined in Section 21.

“NAIC” means the National Association of Insurance Commissioners and any
successor thereto.

“Negative Pledge” means, with respect to any asset, any provision of a document,
instrument or agreement (other than a Transaction Document) which prohibits or
purports to prohibit the creation or assumption of any Lien on such asset as
security for obligations under or in respect of the Transaction Documents;
provided, however, that (a) an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge, (b) any provision of the Revolving
Credit Documents restricting the ability of any Credit Party to encumber its
assets shall be deemed to not constitute a Negative Pledge so long as such
provision is generally consistent with a comparable provision of the Transaction
Documents (provided that any provision prohibiting or conditioning the creation
or assumption of any Lien in favor or for the benefit of the holders of the
Notes upon any Unencumbered Assets shall constitute a Negative Pledge), and
(c) any change of control or similar restriction set forth in a Joint Venture
agreement or in a loan document governing mortgage secured Debt shall not
constitute a Negative Pledge.

 

Schedule A-13



--------------------------------------------------------------------------------

“Net Operating Income” means (a) with respect to any Asset other than a Joint
Venture Asset, the difference (if positive) between (i) the total rental revenue
and other income from the operation of such Asset for the fiscal quarter of the
Parent Guarantor most recently ended for which financial statements are required
to be delivered to the Significant Holders pursuant to Section 7.2 or 7.3, as
the case may be, and (ii) all expenses and other proper charges incurred by the
applicable Credit Party or Subsidiary in connection with the operation and
maintenance of such Asset during such fiscal period, including, without
limitation, management fees, repairs, real estate and chattel taxes and bad debt
expenses, but before payment or provision for debt service charges, income taxes
and depreciation, amortization and other non-cash expenses, all as determined in
accordance with GAAP, (b) with respect to any Joint Venture Asset, the
difference (if positive) between (i) the JV Pro Rata Share of the total rental
revenue and other income from the operation of such Asset for the fiscal quarter
of the Parent Guarantor most recently ended for which financial statements are
required to be delivered to the Significant Holders pursuant to Section 7.2 or
7.3, as the case may be, and (ii) the JV Pro Rata Share of all expenses and
other proper charges incurred by the applicable Joint Venture in connection with
the operation and maintenance of such Asset during such fiscal period,
including, without limitation, management fees, repairs, real estate and chattel
taxes and bad debt expenses, but before payment or provision for debt service
charges, income taxes and depreciation, amortization and other non-cash
expenses, all as determined in accordance with GAAP, provided that in no event
shall Net Operating Income for any Asset be less than zero.

“New York Business Day” means any day other than a Saturday, a Sunday or a day
on which commercial banks in New York City are required or authorized to be
closed.

“Note” or “Notes” are defined in Section 1C.

“Noteholder Unencumbered Assets Covenants” means Sections 11.2(a) and (b),
together with all defined terms used in such provisions and any rules of
construction related to any of the foregoing.

“Other Asset” means a Real Property (other than any Joint Venture Asset) that
operates or is intended to operate as a technology manufacturing building or a
technology office/corporate headquarter building.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company or the Parent Guarantor (in its capacity as the
sole general partner of the Company) whose responsibilities extend to the
subject matter of such certificate.

“Overnight Interest Rate” means with respect to an Accepted Note denominated in
a currency other than Dollars, the actual rate of interest, if any, received by
the Purchaser which intends to purchase such Accepted Note on the overnight
deposit of the funds intended to be used for the purchase of such Accepted Note,
it being understood that reasonable efforts will be made by or on behalf of the
Purchaser to make any such deposit in an interest bearing account.

“Parent Guarantor” is defined in the introductory paragraph of this Agreement.

 

Schedule A-14



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Pension Act” means the Pension Protection Act of 2006, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time in
effect.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to certain
Plans and set forth in, with respect to plan years ending prior to the effective
date as to such Plan of the Pension Act, Section 412 of the Code and Section 302
of ERISA, each as in effect prior to the Pension Act and, thereafter, Sections
412 and 430 of the Code and Sections 302 and 303 of ERISA.

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies not yet
delinquent or which are the subject of a Good Faith Contest; (b) Liens imposed
by law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business
securing obligations that (i) are not overdue for a period of more than 30 days,
and (ii) individually or together with all other Permitted Liens outstanding on
any date of determination do not materially adversely affect the use of the
property to which they relate unless, in the case of (i) or (ii) above, such
liens are the subject of a Good Faith Contest; (c) pledges or deposits to secure
obligations under workers’ compensation laws or similar legislation or to secure
public or statutory obligations; (d) covenants, conditions and restrictions,
easements, zoning restrictions, rights of way and other encumbrances on title to
real property that do not render title to the property encumbered thereby
unmarketable or materially adversely affect the use or value of such property
for its present purposes; (e) Tenancy Leases and other interests of lessees and
lessors under leases or real or personal property made in the ordinary course of
business that do not materially and adversely affect the use of the Real
Property encumbered thereby for its intended purpose or the value thereof;
(f) any attachment or judgment Liens not resulting in an Event of Default under
Section 12(i); (g) customary Liens pursuant to general banking terms and
conditions and (h) Liens in favor of any Secured Party pursuant to any
Transaction Document.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a Governmental Authority.

“PIM” means Prudential Investment Management, Inc. and any successor thereto.

“Plan” means an “employee pension benefit plan” (as defined in section 3(2) of
ERISA) subject to Title I of ERISA that is or, within the preceding five years,
has been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by any Credit
Party, any Subsidiary or any ERISA Affiliate or with respect to which any Credit
Party, any Subsidiary or any ERISA Affiliate may have any liability.

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

 

Schedule A-15



--------------------------------------------------------------------------------

“Prior Agreement” is defined in Section 1A.

“Prudential Affiliate” means (i) any corporation or other entity controlling,
controlled by, or under common control with, PIM and (ii) any managed account or
investment fund which is managed by PIM or a Prudential Affiliate described in
clause (i) of this definition. For purposes of this definition, the terms
“control,” “controlling” and “controlled” shall mean the ownership, directly or
through subsidiaries, of a majority of a corporation’s or other Person’s Voting
Interests or equivalent voting securities or interests.

“Purchasers” means PIM, the holders of Notes which are signatories hereto, and
any Prudential Affiliate which purchases any Notes or has agreed to purchase any
Accepted Notes.

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

“Qualifying Ground Lease” means a lease of Real Property containing the
following terms and conditions: (a) a remaining term (including any unexercised
extension options as to which there are no conditions precedent to exercise
thereof other than the giving of a notice of exercise) of (x) 30 years or more
from the date hereof or (y) such lesser term as may be acceptable to the
Required Holders and which is customarily considered “financeable” by
institutional lenders making loans secured by leasehold mortgages (or
equivalent) in the jurisdiction of the applicable Real Property; (b) the right
of the lessee to mortgage and encumber its interest in the leased property
without the consent of the lessor; (c) the obligation of the lessor to give the
holder of any mortgage Lien on such leased property written notice of any
defaults on the part of the lessee and agreement of such lessor that such lease
will not be terminated until such holder has had a reasonable opportunity to
cure or complete foreclosures, and fails to do so; (d) reasonable
transferability of the lessee’s interest under such lease, including ability to
sublease; and (e) such other rights customarily required by mortgagees in the
applicable jurisdiction making a loan secured by the interest of the holder of a
leasehold estate demised pursuant to a ground lease.

“Real Property” means all right, title and interest of the Company and each of
its Subsidiaries in and to any land and any improvements located thereon,
together with all equipment, furniture, materials, supplies and personal
property in which such Person has an interest now or hereafter located on or
used in connection with such land and improvements, and all appurtenances,
additions, improvements, renewals, substitutions and replacements thereof now or
hereafter acquired by such Person, in each case to the extent of such Person’s
interest therein.

“Reclassification Date” means, with respect to any Redevelopment Asset, the date
on which the Company shall have given notice to each Significant Holder that it
desires to reclassify such Asset as a Technology Asset for purposes of this
Agreement.

“Redevelopment Asset” means any Technology Asset (i) designated by the Company
in a notice to each Significant Holder as a “Redevelopment Asset”, (ii) which
either (A) has been acquired by the Company or any of its Subsidiaries with a
view toward renovating or

 

Schedule A-16



--------------------------------------------------------------------------------

rehabilitating such Asset at an aggregate anticipated cost in excess of 10% of
the acquisition cost thereof, or (B) the Company or a Subsidiary thereof intends
to renovate or rehabilitate at an aggregate anticipated cost in excess of 10% of
the Capitalized Value of such Asset, and (iii) that does not qualify as a
“Development Asset” by reason of, among other things, the redevelopment plan for
such Asset not including a total demolition of the existing building(s) and
improvements. Each Redevelopment Asset shall continue to be classified as a
Redevelopment Asset hereunder until the applicable Reclassification Date for
such Asset, upon and after which such Asset shall be classified as a Technology
Asset hereunder.

“REIT” means a Person that is qualified to be treated for tax purposes as a real
estate investment trust under Sections 856-860 of the Code.

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Request for Purchase” is defined in Section 2B(2).

“Required Holders” means, at any time, the holder or holders of more than 50% of
the aggregate principal amount of the Notes or of a Series of Notes, as the
context may require, from time to time outstanding (exclusive of Notes then
owned by any Credit Party, any Subsidiary or any of their respective
Affiliates).

“Rescheduled Closing Day” is defined in Section 2B(7).

“Responsible Officer” means any Senior Financial Officer and any other officer
with responsibility for the administration of the relevant portion of this
Agreement or any other Transaction Document. Any reference to a “Responsible
Officer” of the Company shall be deemed to refer to a Responsible Officer of the
Parent Guarantor, in its capacity as the sole general partner of the Company.

“Revolving Credit Agreement” means the Global Senior Credit Agreement, dated as
of the date hereof, by and among the Administrative Agent named therein, the
Banks, the Parent Guarantor, the Company and the other parties thereto, as
amended, restated, supplemented, refinanced, increased, reduced or otherwise
modified from time to time, and any successor Revolving Credit Agreement.

“Revolving Credit Documents” means the Revolving Credit Agreement, any
promissory notes issued thereunder and any and all other agreements, documents,
certificates and instruments from time to time executed and delivered and
related thereto.

“Securities” or “Security” shall have the meaning specified in Section 2(1) of
the Securities Act.

“Secured Debt” means, at any date of determination and for any Person, the
amount at such time of all Debt of such Person that is secured by a Lien on the
assets of such Person.

 

Schedule A-17



--------------------------------------------------------------------------------

“Secured Debt Leverage Ratio” means, at any date of determination, the ratio,
expressed as a percentage, of (a) Consolidated Secured Debt to (b) Total Asset
Value, in each case as at the end of the most recently ended fiscal quarter of
the Parent Guarantor for which financial statements are required to be delivered
to the Significant Holders pursuant to Section 7.2 or 7.3, as the case may be.

“Secured Party” means any holder of a Note and any collateral agent that is the
secured party for the benefit of itself and/or any holder of a Note.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Senior Financial Officer” means the chief executive officer, chief financial
officer, principal accounting officer, general manager of finance, treasurer,
controller or any other officer of the applicable Person with similar
responsibility. Any reference to a “Senior Financial Officer” of the Company
shall be deemed to refer to a Senior Financial Officer of the Parent Guarantor,
in its capacity as the sole general partner of the Company.

“Series” is defined in Section 1C.

“Series B Notes” is defined in Section 1B.

“Series C Notes” is defined in Section 1B.

“Series D Notes” is defined in Section 1B.

“Series E Notes” is defined in Section 1B.

“Series F Notes” is defined in Section 1B.

“Shelf Commencement Date” means the date, if any, on which (i) PIM has obtained
due internal authorization for the Facility in the Available Facility Amount,
and (ii) an Authorized Officer of PIM has delivered written notice thereof to
the Company.

“Shelf Notes” is defined in Section 1C.

“Significant Holder” means (i) PIM during the Issuance Period and for so long as
any Prudential Affiliate shall hold any Note, and (ii) any other holder of at
least 10% of the aggregate principal amount of the Notes from time to time
outstanding.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Specified Domestic Subsidiary” means any Subsidiary organized under the laws of
any state of the United States of America or the District of Columbia, other
than any such Subsidiary which does not own any interest in real property
located in the United States of America or any other material assets (other than
any interest in real property which is not located in the United States of
America).

 

Schedule A-18



--------------------------------------------------------------------------------

“Structuring Fee” is defined in Section 2B(8)(i).

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate (a) of which (or in which) more than
50% of (i) the issued and outstanding capital stock having ordinary voting power
to elect a majority of the Board of Directors of such corporation (irrespective
of whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (ii) the interest in the capital or profits of such partnership,
joint venture or limited liability company, or (iii) the beneficial interest in
such trust or estate, in each case, is at the time directly or indirectly owned
or controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries, or (b) the
accounts of which would appear on the Consolidated financial statements of such
Person in accordance with generally accepted accounting principals as in effect
from time to time in the United States of America. Unless the context otherwise
clearly requires, any reference to a “Subsidiary” is a reference to a Subsidiary
of the Parent Guarantor.

“Subsidiary Guarantors” is defined in the introductory paragraph of this
Agreement.

“SVO” means the Securities Valuation Office of the NAIC (or any successor
organization acceding to the authority thereof).

“Swiss Francs” means the lawful currency of Switzerland.

“Technology Asset” means each Data Center Asset and Other Asset.

“Tenancy Leases” means operating leases, subleases, licenses, occupancy
agreements and rights-of-use entered into by the Company or any of its
Subsidiaries in its capacity as a lessor or a similar capacity in the ordinary
course of business that do not materially and adversely affect the use of the
Real Property encumbered thereby for its intended purpose.

“Total Asset Value” means, on any date of determination, the sum of the
following without duplication: (a) the sum of the Asset Values for all Assets at
such date, plus (b) an amount (but not less than zero) equal to all unrestricted
cash and Cash Equivalents on hand of the Parent Guarantor and its Subsidiaries
minus (when calculating Consolidated Debt to Total Asset Value and the Secured
Debt Leverage Ratio) Debt scheduled to mature within 24 months after the
calculation of Consolidated Debt, plus (c) earnest money deposits associated
with potential acquisitions as of such date, plus (d) the book value in
accordance with GAAP (but determined without giving effect to any depreciation)
of all other investments held by the Parent Guarantor and its Subsidiaries at
such date (exclusive of goodwill and other intangible assets).

“Total Unencumbered Asset Value” means, on any date of determination, an amount
equal to the sum of the Asset Values of all Unencumbered Assets; provided,
however, that the portion of the Total Unencumbered Asset Value attributable to
(a) Redevelopment Assets, Development Assets and Assets owned by Controlled
Joint Ventures shall not exceed 33%, and (b) Assets owned by Controlled Joint
Ventures shall not exceed 5%.

“Transaction Documents” means this Agreement, the Notes and any and all other
agreements, documents, certificates and instruments from time to time executed
and delivered by or on behalf of any Credit Party related thereto.

 

Schedule A-19



--------------------------------------------------------------------------------

“Transfer” means to sell, lease, transfer or otherwise dispose of, or grant any
option or other right to purchase, lease or otherwise acquired.

“Unencumbered Asset Conditions” means, with respect to any Asset, that: (i) such
Asset is (a) a Technology Asset, Development Asset or Redevelopment Asset, in
each case which is located in the United States of America, (b) wholly owned in
fee simple absolute (or the equivalent thereof in the jurisdiction in which the
applicable Asset is located) or subject to a Qualifying Ground Lease, (c) not
subject to any Lien (other than Permitted Liens) or any Negative Pledge, and
(d) owned directly by the Company, a Wholly-Owned Subsidiary of the Company or a
Controlled Joint Venture, the direct and indirect Equity Interests in which are
not subject to any Lien (other than Permitted Liens) or any Negative Pledge; and
(ii) the Person which is the owner of such Asset shall have duly become a
Subsidiary Guarantor (and at no time shall have incurred or assumed any other
Debt) and shall have delivered to the holders of the Notes at the time such
Person becomes a Subsidiary Guarantor all of the documents applicable to such
Person described in Sections 4B(1)(c), (d), (e), (f), (h) and (i); provided,
however, that (i) at all times when at least $25,000,000 aggregate principal
amount of Notes is outstanding there shall be at least two (2) Assets located in
two different states of the United States of America, and (ii) no such Asset
shall have a single tenant (or group of affiliated entities that comprise all of
the tenants).

“Unencumbered Assets” means, at any time, only those Assets listed on the
schedule of Unencumbered Assets delivered to the Purchasers as of the date
hereof (as updated from time to time pursuant to Section 7.4); provided that all
such Assets shall at all times satisfy the Unencumbered Asset Conditions.

“Unencumbered Assets Certificate” means a certificate in substantially the form
of Exhibit E hereto, duly certified by the Chief Financial Officer or other
Responsible Officer of the Parent Guarantor.

“Unencumbered Assets Debt Service Coverage Ratio” means, at any date of
determination, the ratio of (a) the aggregate Adjusted Net Operating Income for
all Unencumbered Assets to (b) interest paid or payable in cash in respect of
the Notes for the four-fiscal quarter period of the Parent Guarantor most
recently ended for which financial statements are required to be delivered
pursuant to Section 7.2 or 7.3, as the case may be.

“Unsecured Debt” means, at any date of determination, the amount at such time of
all Consolidated Debt of the Parent Guarantor and its Subsidiaries, including,
without limitation, the amounts available to be drawn under outstanding letters
of credit, but exclusive of (a) Consolidated Secured Debt, and (b) guarantee
obligations in respect of Consolidated Secured Debt.

“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA) PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

Schedule A-20



--------------------------------------------------------------------------------

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

 

Schedule A-21



--------------------------------------------------------------------------------

Schedule 5.15

Existing Debt

 

Serving as Collateral
Propert(y)(ies)

  Obligor   Obligee   Maturity Date   Outstanding
Principal 1   Amortization   Guarantees 200 Paul Avenue 1-4


– Mortgage

  200 Paul, LLC   Countrywide


Commercial

Real Estate

Finance, Inc.

  October 8, 2015   74,900,000   Monthly


Principal

and Interest

  34551 Ardenwood


Boulevard 1-4 -

Mortgage

  34551


Ardenwood LLC

  Column


Financial, Inc.

  November 11, 2016   53,803,000   Monthly


Principal

and Interest

  2334 Lundy Place –


Mortgage

  2334 Lundy LLC   Column


Financial, Inc.

  November 11, 2016   39,130,000   Monthly


Principal

and Interest

  600 West Seventh


Street – Mortgage

  GIP 7th Street,


LLC

  Prudential


Insurance

Company of

America

  March 15, 2016   53,079,000   Monthly


Principal

and Interest

  Paul van


Vlissingenstraat 16

– Mortgage

  Digital


Netherlands II BV

  Credit Suisse   July 18, 2013   13,813,000 3   Quarterly


Principal

and Interest

  36 Northeast Second


Street;

3300 East Birch

Street;

100 & 200

Quannapowitt

Parkway;

200 Boulevard East;

4849 Alpha Road;

11830 Webb Chapel

Road.

Mortgages

  Global


Weehawken

Acquisition

Company, LLC,

Global Miami

Acquisition

Company, LLC,

GIP Wakefield,

LLC, Global

Brea, LLC, GIP

Alpha, L.P.,

Global Webb,

L.P.

  Citigroup


Global

Markets

Realty Corp.

  Nov. 11, 2014   139,522,000   Monthly


Principal

and Interest

  cross-


guaranteed by

all obligors (on
a non-recourse

basis)

2045 & 2055


LaFayette Street

– Mortgage

  2045 – 2055


LaFayette Street,

LLC

  Greenwich


Capital

Financial

Products, Inc.

  February 6, 2017   65,780,000   Monthly


Principal

and Interest

  1100 Space Park


Drive – Mortgage

  1100 Space Park


LLC

  Column


Financial, Inc.

  December 11, 2016   53,787,000   Monthly


Principal

and Interest

  150 South First


Street – Mortgage

  150 South First


Street, LLC

  Greenwich


Capital

Financial

Products, Inc.

  February 6, 2017   51,676,000   Monthly
Principal
and Interest   1201 Comstock


Street - Mortgage

  Digital 1201


Comstock, LLC

  U.S. Bank NA   June 24, 2012   16,372,000   Monthly
Principal
and Interest   $9,050,000
Recourse
Guaranty 1500 Space Park -


Mortgage

  Digital 1500


Space Park -

Mortgage

  Wells Fargo


Bank, NA

  October 5, 2013   38,405,000   Monthly
Principal
and Interest   700-750 Central


Expressway –

Mortgage 4

  BH Digital 700-


750 LLC

BH Digital 700-

750M LLC

  Crexus S


Holdings LLC

  June 9, 2013   10,000,000


2,500,000
(mezz)

  Monthly
Interest
Only   800 Central


Expressway -

Mortgage

  Digital BH 800


LLC

Digital BH 800M

LLC

  Citigroup


Global Markets

Realty Corp.

  June 9, 2013   10,000,000


10,500,00
(mezz)

  Monthly
Interest
Only   2001 Sixth Avenue –


Mortgage 4

  2001 Sixth LLC   Nationwide


Life Insurance

Company

  September 1, 2017   54,419,455   Monthly
Principal
and Interest   1350 Duane and


3080 Raymond -

Mortgage

  Digital 1350


Duane, LLC

  Merrill Lynch


Mortgage

Lending. Inc.

  October 1, 2012   52,800,000   Monthly
Interest
Only   114 Rue Ambroise


Croizat– Mortgage

  Digital Realty


(Paris 2) SCI

  Credit Suisse


International

  January 18, 2012   40,945,000 3   Quarterly
Principal
and Interest   cross-
guaranteed by
both obligors
(on a
non-recourse
basis);

guaranteed by
Waspar
Limited (Irish
property
holder)

Unit 9,


Blanchardstown

Corporate Park–

Mortgage

  Digital Realty


(Blanchardstown)

LTD

  Credit Suisse


International

  January 18, 2012   35,203,000 3   Quarterly
Principal
and Interest   Clonshaugh


Industrial Estate,

Dublin 17 -Mortgage

  Digital


Netherlands IV

BV

  Maquarie Bank


Limited

  September 4, 2012   40,161,000 3   Quarterly
Interest
Only   50% Recourse
Guarantee Mundells


Roundabout, UK -

Mortgage

  Digital Realty


(Welwyn)

  Deutsche


Postbank AG

  November 30, 2013   66,738,000 2   Quarterly
Interest
Only   Cressex 1, UK -


Mortgage

  Digital Realty


(Cressex) Sarl

  Nationwide


Building

Society

  October 16, 2014   27,978,000 2   Quarterly
Principal
and Interest  

 

93



--------------------------------------------------------------------------------

 

Unsecured Debt

  Obligor   Obligee   Maturity Date   Outstanding
Principal1   Amortization   Guarantees Unsecured Credit


Facility

  Digital Realty


Trust, L.P.

  Citibank, N.A. 5   August 31, 2012   179,030,440 6   Interest Only  
Guarantors Unsecured Asia


Pacific Credit

Facility

  Digital Realty


Trust, L.P.

  Citibank, N.A. 5   August 17, 2012   14,353,000   Interest Only   Guarantors
5.875% Senior


Notes Due 2020

  Digital Realty


Trust, L.P.

  WilmingtonTrust


FSB, as Trustee

  February 1, 2020   500,000,000   Interest Only   Guarantors 4.50% Senior


Notes Due 2015

  Digital Realty


Trust, L.P.

  Deutsche Bank


Trust Company

Americas, as

Trustee

  July 15, 2015   375,000,000   Interest Only   Guarantors 5.25% Senior


Notes Due 2021

  Digital Realty


Trust, L.P.

  Deutsche Bank


Trust Company

Americas, as

Trustee

  March 15, 2021   400,000,000   Interest Only   Guarantors 5.50%


Exchangeable

Senior

Debentures due

2029

  Digital Realty


Trust, L.P.

  Wells Fargo


Bank, National

Association, as

Trustee

  April 15, 2009   266,400,000   Interest Only   Guarantors

 

1 As of September 30, 2011. Excludes extension options.

2 Based on exchange rate of $1.5584 to £1.00.

3 Based on exchange rate of $1.3387 to €1.00.

4 The outstanding principal amount represents JV Pro Rata Share of Debt for
Borrowed Money.

5 and the other Lenders under (and as defined in) the Revolving Credit
Agreement.

6 Includes Letters of Credit of $30,270,440.

 

94



--------------------------------------------------------------------------------

THIS NOTE HAS NOT BEEN REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND MAY BE
OFFERED AND SOLD OR OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR ANY SUCH STATE LAWS WHICH MAY
BE APPLICABLE, OR IF AN EXEMPTION FROM REGISTRATION OR QUALIFICATION IS
AVAILABLE THEREUNDER, THEN IN ACCORDANCE WITH SUCH EXEMPTION.

EXHIBIT A

[FORM OF SHELF NOTE]

DIGITAL REALTY TRUST, L.P.

SERIES ____ SENIOR NOTE

No. [            ]

ORIGINAL PRINCIPAL AMOUNT:

ORIGINAL ISSUE DATE:

INTEREST RATE:

INTEREST PAYMENT DATES: [Quarterly][Semi-annually] on each [STATE DATES]

FINAL MATURITY DATE:1

PRINCIPAL PREPAYMENT DATES AND AMOUNTS:2

FOR VALUE RECEIVED, the undersigned, DIGITAL REALTY TRUST, L.P. (herein called
the “Company”), a limited partnership organized under the laws of the State of
Maryland, hereby promises to pay to [            ], or registered assigns, the
principal sum of [            ] [DOLLARS] [OTHER AVAILABLE CURRENCY] [on the
Final Maturity Date specified above] [, payable on the Principal Prepayment
Dates and in the amounts specified above, and on the Final Maturity Date as
specified above in an amount equal to the unpaid balance of the principal
hereof,] with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance thereof at the Interest Rate per annum
specified above, payable on the Final Maturity Date specified above and on each
Interest Payment Date specified above, commencing with the Interest Payment Date
next succeeding the date hereof, until the principal hereof shall have become
due and payable, and (b) at a rate per annum from time to time equal to the
Default Rate (i) on any overdue payment of interest, and (ii) following the
occurrence and during the continuance of an Event of Default (as defined in the
Agreement referred to below) on the unpaid principal balance, any overdue
payment of interest and any overdue payment of any Make-Whole Amount, in the
case of each of clause (i) and (ii), payable on each Interest Payment Date as
aforesaid (or, at the option of the registered holder hereof, on demand).

Payments of principal, Make-Whole Amount, if any, and interest are to be made in
lawful money of the United States of America at JPMorgan Chase Bank, New York,
New York or at such other place as the holder hereof shall designate to the
Company in writing.

 

1 

The Final Maturity Date must be no more than 10 years after the original
issuance date

2 

The Remaining Average Life must be no more than 7 years after the original
issuance date.

 

Exhibit A-1



--------------------------------------------------------------------------------

This Note is one of a series of senior notes (herein called the “Notes”) issued
pursuant to an Amended and Restated Note Purchase and Private Shelf Agreement,
dated as of November 3, 2011 (as from time to time amended, restated,
supplemented or otherwise modified, the “Agreement”), between the Company and
the other Credit Parties named therein, on the one hand, and the other Persons
party thereto, on the other hand, and is entitled to the benefits thereof. Each
holder of this Note will be deemed, by its acceptance hereof, to have made the
representations set forth in Sections 6.1 and 6.2 of the Agreement.

This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a replacement Note for the
then outstanding principal amount will be issued to, and registered in the name
of, the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company shall not be affected by any notice to the contrary.

This Note is also subject to optional prepayment, in whole or from time to time
in part, at the times and on the terms specified in the Agreement, but not
otherwise.

The Notes have been unconditionally guaranteed by certain of the Company’s
Subsidiaries and Affiliates pursuant to the terms of the Multiparty Guaranty.

If an Event of Default shall occur and be continuing, the principal of this Note
may be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount), and with the effect, provided in
the Agreement.

Capitalized terms used and not otherwise defined herein shall have the meanings
provided in the Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such state that would permit the
application of the laws of a jurisdiction other than such state.

 

DIGITAL REALTY TRUST, L.P.

 

By: Digital Realty Trust, Inc., its sole general partner

By:       Name: A. William Stein   Title: Chief Financial Officer and Chief
Investment Officer

 

Exhibit A-2



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF REQUEST FOR PURCHASE]

DIGITAL REALTY TRUST, L.P.

Reference is made to the Amended and Restated Note Purchase and Private Shelf
Agreement (as amended, the “Agreement”), dated as of November 3, 2011, between
Digital Realty Trust, L.P. (the “Company”) and the other Persons named therein
as parties thereto. All terms herein that are defined in the Agreement have the
respective meanings specified in the Agreement. Pursuant to Section 2B(3) of the
Agreement, the Company hereby makes the following Request for Purchase:

Individual specifications of the notes covered hereby (the “Notes”):

 

Principal Amount and

applicable
Available Currency

     Final Maturity Date      Principal
Prepayment Dates
and Amounts      Interest Period     

Payment

  *         **         ***        


 

[monthly] [quarterly]


[semi-annually]

  


  

  

Use of proceeds of the Notes:

Proposed day for the closing of the purchase and sale of the Notes:

The purchase price of the Notes is to be transferred to:

 

Name, Address and ABA

Routing Number of Bank

 

Number of Account

 

Name & Telephone No. of Bank Officer

   

 

 

 

 

 

       

 

       

 

The Company certifies (a) that (except as set forth in Schedule I hereto) the
representations and

 

* Minimum of $5,000,000 (or its equivalent in another Available Currency)

** Not more than ten years after original issuance.

*** Remaining Average Life to be not more than 7 years after original issuance.

 

Exhibit B-1



--------------------------------------------------------------------------------

warranties contained in Section 5 of the Agreement are true on and as of the
date of this Request for Purchase (except such representations and warranties
that by their terms are expressly limited to an earlier date, in which case the
same were true on such earlier date), and (b) that there exists on the date of
this Request for Purchase no Event of Default or Default.

Dated: _______________ _____, ________

 

DIGITAL REALTY TRUST, L.P.

 

By: Digital Realty Trust, Inc., its sole general partner

By:    

Name:

Title:

 

 

Exhibit B-2



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF CONFIRMATION OF ACCEPTANCE]

DIGITAL REALTY TRUST, L.P.

Reference is made to the Amended and Restated Note Purchase and Private Shelf
Agreement (the “Agreement”), dated as of November 3, 2011, between Digital
Realty Trust, L.P. (as amended, the “Company”) and the other Persons named
therein as parties thereto. All terms used herein that are defined in the
Agreement have the respective meanings specified in the Agreement.

PIM or the Prudential Affiliate which is named below as a Purchaser of Notes
hereby confirms the representations as to such Notes set forth in Section 6 of
the Agreement, and agrees to be bound by the provisions of Sections 2B(5) and
2B(7) of the Agreement.

Pursuant to Section 2B(5) of the Agreement, an Acceptance with respect to the
following Accepted Shelf Notes is hereby confirmed:

I. Accepted Notes: Aggregate principal amount _____________ [AMOUNT OF
APPLICABLE CURRENCY AND DOLLAR EQUIVALENT IF DENOMINATED IN OTHER THAN U.S.
DOLLARS].

 

  (A) (a)         Name of Purchaser:

 

  (b) Principal amount and applicable Available Currency:

 

  (c) Final maturity date:

 

  (d) Principal prepayment dates and amounts:

 

  (e) Interest rate:

 

  (f) Interest payment period: [monthly] [quarterly] [semi-annually]

 

  (g) Payment and notice instructions: As set forth on attached Purchaser
Schedule.

 

  (B) (a)         Name of Purchaser:

 

  (b) Principal amount and applicable Available Currency:

 

  (c) Final maturity date:

 

  (d) Principal prepayment dates and amounts:

 

  (e) Interest rate:

 

  (f) Interest payment period: [monthly] [quarterly] [semi-annually]

 

  (g) Payment and notice instructions: As set forth on attached Purchaser
Schedule.

[(C), (D) . . . same information as above.]

II. Closing Day: _______________ _____, _______

Dated: _______________ _____, ________

 

Exhibit C-2



--------------------------------------------------------------------------------

DIGITAL REALTY TRUST, L.P.

 

By: Digital Realty Trust, Inc., its sole general partner

By:    

Name:

Title:

 

 

PRUDENTIAL INVESTMENT MANAGEMENT, INC. By:     Name:   Title:   Vice President

 

[PRUDENTIAL AFFILIATE] By:     Name:   Title:   Vice President

 

Exhibit C-2



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF JOINDER TO MULTIPARTY GUARANTY]

JOINDER NO. [            ], dated as of [            ] (this “Joinder”), to the
Multiparty Guaranty set forth as Section 21 (as amended or otherwise modified
from time to time, the “Multiparty Guaranty”) to that certain Amended and
Restated Note Purchase and Private Shelf Agreement, dated as of November 3, 2011
(as amended or otherwise modified from time to time, the “Agreement”), executed
by Digital Realty Trust, L.P. (the “Company”), the Guarantors party thereto, and
the Purchasers party thereto. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Agreement.

1. Pursuant to the Multiparty Guaranty, certain obligations owing by the Company
to the holders of Notes under the Agreement and evidenced by the Notes (together
with their respective permitted transferees with respect to the Notes and other
Transaction Documents, the “Beneficiaries”) are guaranteed by the Guarantors.

2. The undersigned Subsidiary of the Company (the “Additional Guarantor”) is
executing this Joinder in accordance with the requirements of Section 21.7 of
the Multiparty Guaranty.

3. The Additional Guarantor by its signature below becomes a Guarantor under the
Multiparty Guaranty and the other provisions of the Agreement with the same
force and effect as if originally named therein as a Guarantor and the
Additional Guarantor hereby (a) agrees to all the terms and provisions of the
Agreement applicable to it as a Guarantor thereunder, and (b) represents and
warrants that the representations and warranties made by it as a Guarantor set
forth in Section 5 of the Agreement are true and correct on and as of the date
hereof. Each reference to a Guarantor in the Multiparty Guaranty and the other
provisions of the Agreement shall be deemed to include the Additional Guarantor.
The Multiparty Guaranty and the other provisions of the Agreement are hereby
incorporated herein by reference.

4. The Additional Guarantor represents and warrants to the Beneficiaries that
this Joinder has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally, and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

5. This Joinder may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Delivery of an executed signature page to this Joinder by
facsimile or electronic transmission shall be as effective as delivery of a
manually-signed original thereof.

6. Except as expressly modified hereby, the Multiparty Guaranty and the other
provisions of the Agreement shall remain in full force and effect.

 

Exhibit D-1



--------------------------------------------------------------------------------

7. Any provision of this Joinder that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions thereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8. All communications and notices hereunder to the Additional Guarantor shall be
given to it at the address set forth under its signature below.

IN WITNESS WHEREOF, the Additional Guarantor has executed this Joinder by its
duly authorized officer as of the day and year first above written.

 

[NAME], a [            ] [corporation] By:     Name:     Title:    

 

Address:   c/o Digital Realty Trust, L.P.  

560 Mission Street, Suite 2900

San Francisco, California 94105

  Attn:  

Wendy M. Will

Vice President,

Capital Markets

  Facsimile:   (415) 738-6501

 

Exhibit D-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF UNENCUMBERED ASSETS CERTIFICATE

Digital Realty Trust, L.P.

Unencumbered Assets Certificate

For the Quarter ended [__]

Prudential Investment Management, Inc.

The Prudential Insurance Company of America

Prudential Retirement Insurance and Annuity Company

United of Omaha Life Insurance Company

Pruco Life Insurance Company

Universal Prudential Arizona Reinsurance Company

Prudential Annuities Life Assurance Corporation

Prudential Arizona Reinsurance Captive Company

[ADDITIONAL PERSON THAT ARE PURCHASERS OF SHELF NOTES]

c/o Prudential Capital Group

Four Embarcadero Center, Suite 2700

San Francisco, California 94111

Attention: Stephen Domeier, Associate

Pursuant to provisions of the Amended and Restated Note Purchase and Private
Shelf Agreement, dated as of November 3, 2011, between Digital Realty Trust,
L.P., a Maryland limited partnership (the “Company”), Digital Realty Trust,
Inc., a Maryland corporation (the “Parent Guarantor”), the Subsidiary Guarantors
party thereto, and the Purchasers party thereto (said Amended and Restated Note
Purchase and Private Shelf Agreement, as it may be amended, amended and
restated, supplemented or otherwise modified from time to time, being the “Note
Agreement”; capitalized terms used herein but not defined herein being used
herein as defined in the Note Agreement), the undersigned, the Chief Financial
Officer or a Responsible Officer of the Parent Guarantor, hereby certifies and
represents and warrants on behalf of the Company as of the date hereof as
follows:

1. The information contained in this certificate and the attached information
supporting the calculation of the Total Unencumbered Asset Value is true and
correct as of the close of business on [LAST DAY OF APPLICABLE FISCAL QUARTER]
(the “Calculation Date”) and has been prepared in accordance with the provisions
of the Note Agreement.

2. The Total Unencumbered Asset Value is $[             .] as of the Calculation
Date as more fully described on Schedule I hereto.

3. As of the Calculation Date, Debt in respect of the Notes does not exceed 60%
of the Total Unencumbered Asset Value, in accordance with Section 11.2(a) of the
Note Agreement.



--------------------------------------------------------------------------------

4. As of the Calculation Date, the Parent Guarantor maintained an Unencumbered
Assets Debt Service Coverage Ratio of not less than 1.50: 1.00, in accordance
with Section 11.2(b) of the Note Agreement.

5. This certificate is furnished to you pursuant to Section 7.4 of the Note
Agreement.

6. The Unencumbered Assets comply with all Unencumbered Asset Conditions (except
to the extent waived in writing by the Required Holders).

 

DIGITAL REALTY TRUST, INC. By      Name: A. William Stein Title: Chief Financial
Officer and Chief Investment Officer